Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

Dated as of February 14, 2011

Among

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as the Lenders,

and

CREDIT SUISSE AG,

as Administrative Agent and Collateral Agent,

and

TRANSDIGM INC.

and

TRANSDIGM GROUP INCORPORATED

and

The subsidiaries of TransDigm Inc. from time to time party hereto

and

CREDIT SUISSE SECURITIES (USA) LLC,

as Sole Lead Arranger and Sole Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    Definitions    SECTION 1.01.   Defined Terms      1
   SECTION 1.02.   Classification of Loans and Borrowings      47    SECTION
1.03.   Terms Generally      47    SECTION 1.04.   Effectuation of Transactions
     48    SECTION 1.05.   Accounting Terms; GAAP      48    SECTION 1.06.  
Designated Senior Debt      48    SECTION 1.07.   Pro Forma Calculations      48
   ARTICLE II    The Credits    SECTION 2.01.   Commitments      49    SECTION
2.02.   Loans and Borrowings      49    SECTION 2.03.   Requests for Borrowing
     50    SECTION 2.04.   Funding of Borrowings      51    SECTION 2.05.  
Type; Interest Elections      51    SECTION 2.06.   Termination and Reduction of
Commitments      53    SECTION 2.07.   Repayment of Loans; Evidence of Debt     
53    SECTION 2.08.   Repayment of Borrowings      53    SECTION 2.09.  
Optional Prepayment of Loans      55    SECTION 2.10.   Mandatory Prepayment of
Term Loans      56    SECTION 2.11.   Fees      57    SECTION 2.12.   Interest
     57    SECTION 2.13.   Alternate Rate of Interest      58    SECTION 2.14.  
Increased Costs      59    SECTION 2.15.   Break Funding Payments      60   
SECTION 2.16.   Taxes      60    SECTION 2.17.   Payments Generally; Allocation
of Proceeds; Sharing of Set-offs      64    SECTION 2.18.   Mitigation
Obligations; Replacement of Lenders      66    SECTION 2.19.   Illegality     
66    SECTION 2.20.   Increase in Commitments      67    ARTICLE III   
Representations and Warranties    SECTION 3.01.   Organization; Powers      69
   SECTION 3.02.   Authorization; Enforceability      69   

 

i



--------------------------------------------------------------------------------

SECTION 3.03.   Governmental Approvals; No Conflicts      69    SECTION 3.04.  
Financial Condition; No Material Adverse Change      70    SECTION 3.05.  
Properties      70    SECTION 3.06.   Litigation and Environmental Matters     
71    SECTION 3.07.   Compliance with Laws and Agreements; Licenses and Permits
     71    SECTION 3.08.   Investment Company Status      72    SECTION 3.09.  
Taxes      72    SECTION 3.10.   ERISA      72    SECTION 3.11.   Disclosure   
  72    SECTION 3.12.   Material Agreements      73    SECTION 3.13.   Solvency
     73    SECTION 3.14.   Insurance      73    SECTION 3.15.   Capitalization
and Subsidiaries      74    SECTION 3.16.   Security Interest in Collateral     
74    SECTION 3.17.   Labor Disputes      74    SECTION 3.18.   Federal Reserve
Regulations      74    SECTION 3.19.   Senior Debt      75    SECTION 3.20.  
USA PATRIOT Act and Other Regulations      75    ARTICLE IV    Conditions   
SECTION 4.01.   Conditions Precedent      75    ARTICLE V    Affirmative
Covenants    SECTION 5.01.   Financial Statements and Other Information      79
   SECTION 5.02.   Notices of Material Events      82    SECTION 5.03.  
Existence; Conduct of Business      82    SECTION 5.04.   Payment of Taxes     
83    SECTION 5.05.   Maintenance of Properties      83    SECTION 5.06.   Books
and Records; Inspection Rights      83    SECTION 5.07.   Maintenance of Ratings
     83    SECTION 5.08.   Compliance with Laws      84    SECTION 5.09.   Use
of Proceeds      84    SECTION 5.10.   Insurance      84    SECTION 5.11.  
Further Assurances      84    SECTION 5.12.   Certain Post-Closing Collateral
Obligations      86    ARTICLE VI    Negative Covenants    SECTION 6.01.  
Limitation on Incurrence of Additional Indebtedness      86   

 

ii



--------------------------------------------------------------------------------

SECTION 6.02.   Limitation on Restricted Payments      86    SECTION 6.03.  
Limitation on Asset Sales      89    SECTION 6.04.   Limitation on Dividend and
Other Payment Restrictions Affecting Subsidiaries      90    SECTION 6.05.  
Limitation on Preferred Stock of Restricted Subsidiaries      91    SECTION
6.06.   Limitation on Liens      92    SECTION 6.07.   Merger, Consolidation or
Sale of All or Substantially All Assets      92    SECTION 6.08.   Limitation on
Transactions with Affiliates      93    SECTION 6.09.   Future Guarantees by
Restricted Subsidiaries      94    SECTION 6.10.   Business of Borrower and
Restricted Subsidiaries      94    SECTION 6.11.   Limitations on Amendments to
Subordination Provisions and Other Amendments      95    SECTION 6.12.  
Business of Holdings      95    SECTION 6.13.   Impairment of Security Interest
     95    SECTION 6.14.   Intentionally Omitted      95    SECTION 6.15.   Sale
and Lease-Back Transactions      96    SECTION 6.16.   Limitations on
Investments      96    ARTICLE VII    Events of Default    ARTICLE VIII    The
Agent    ARTICLE IX    Miscellaneous    SECTION 9.01.   Notices      102   
SECTION 9.02.   Waivers; Amendments      104    SECTION 9.03.   Expenses;
Indemnity; Damage Waiver      108    SECTION 9.04.   Successors and Assigns     
109    SECTION 9.05.   Survival      115    SECTION 9.06.   Counterparts;
Integration; Effectiveness      115    SECTION 9.07.   Severability      115   
SECTION 9.08.   Right of Setoff      115    SECTION 9.09.   Governing Law;
Jurisdiction; Consent to Service of Process      116    SECTION 9.10.   WAIVER
OF JURY TRIAL      117    SECTION 9.11.   Headings      117    SECTION 9.12.  
Confidentiality      117    SECTION 9.13.   Several Obligations; Nonreliance;
Violation of Law      118    SECTION 9.14.   USA PATRIOT Act      118    SECTION
9.15.   Disclosure      118    SECTION 9.16.   Appointment for Perfection     
118    SECTION 9.17.   Interest Rate Limitation      119   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

 

Commitment Schedule Schedule 1.01(a)    —    Immaterial Subsidiaries
Schedule 1.01(b)    —    Mortgaged Properties Schedule 1.01(c)    —    Existing
Indebtedness Schedule 1.01(d)    —    Existing Liens Schedule 1.01(e)    —   
Existing Investments Schedule 3.05(a)    —    Properties Schedule 3.05(g)    —
   Intellectual Property Schedule 3.06    —    Disclosed Matters Schedule 3.14
   —    Insurance Schedule 3.15    —    Capitalization and Subsidiaries
Schedule 3.16    —    Mortgage Filing Offices Schedule 3.17    —    Labor
Disputes Schedule 4.01(b)    —    Local Counsel Schedule 5.12    —   
Post-Closing Obligations Schedule 6.08    —    Affiliate Agreements
Schedule 9.01    —    Borrower’s Website for Electronic Delivery

EXHIBITS:

 

Exhibit A—    Form of Administrative Questionnaire Exhibit B—    Form of
Assignment and Assumption Exhibit C—    Form of Compliance Certificate
Exhibit D—    Joinder Agreement Exhibit E—    Form of Borrowing Request
Exhibit F—    Form of Promissory Notes Exhibit G—    Form of Closing Date
Certificate Exhibit H—    Form of Solvency Certificate

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of February 14, 2011 (this “Agreement”), among
TRANSDIGM INC., a Delaware corporation (the “Borrower”), TRANSDIGM GROUP
INCORPORATED, a Delaware corporation (“Holdings”), each subsidiary of the
Borrower from time to time party hereto, the Lenders (as defined in Article I)
and CREDIT SUISSE AG, as administrative agent and collateral agent for the
Lenders hereunder (in such capacities, the “Agent”).

The Borrower has requested the Lenders to extend credit in the form of
Term Loans (such term and each other capitalized term used but not defined in
this introductory statement having the meaning given it in Article I) on the
Closing Date in an aggregate principal amount not in excess of $1,550,000,000.
The proceeds of the Term Loans are to be used solely to repay in full the
outstanding term loans under the Existing Credit Agreement and to pay the
Transaction Costs.

The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein. Accordingly, the parties hereto
agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Additional Obligations” means all obligations defined as “2011 Obligations” in
the Guarantee and Collateral Agreement and the other Collateral Documents.

“Additional Secured Parties” means the Persons defined as “2011 Secured Parties”
in the Guarantee and Collateral Agreement and the other Collateral Documents.

“Adjusted LIBO Rate” means, for any Interest Period, the rate per annum equal to
the greater of (a) 1.00% per annum and (b) the rate obtained by dividing (i) the
LIBO Rate for such Interest Period by (ii) a percentage equal to 1 minus the
stated maximum rate (stated as a decimal) of all reserves, if any, required to
be maintained against “Eurocurrency liabilities” as specified in Regulation D
(including any marginal, emergency, special or supplemental reserves).

“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit A, or such other form as may be supplied from time to time by the
Agent.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any specified Person, any other Person who
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “controlling” and “controlled” have meanings correlative of the foregoing.

“Affiliate Transaction” has the meaning assigned to such term in Section 6.08.

“Agent” has the meaning assigned to such term in the preamble to this Agreement.

“Agent Fees” has the meaning assigned to such term in Section 2.11(b).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) 2.00%, (b) the Prime Rate in effect on such day, (c) the Federal Funds
Effective Rate in effect on such day plus  1/2 of 1% and (d) the Adjusted LIBO
Rate on such day (or if such day is not a Business Day, the immediately
preceding Business Day) for a deposit in Dollars with a maturity of three months
plus 1%; provided that, solely for purposes of the foregoing, the Adjusted LIBO
Rate for any day shall be calculated using the LIBO Rate based on the rate per
annum determined by the Agent on such day at approximately 11:00 a.m. (London
time) by reference to the British Bankers’ Association Interest Settlement Rates
for deposits in Dollars (as set forth by any service selected by the Agent that
has been nominated by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying such rates) for a period equal
to three months. If the Agent shall have determined (which determination shall
be conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate or the Adjusted LIBO Rate for any reason, including the
inability or failure of the Agent to obtain sufficient quotations in accordance
with the terms of the definition of Federal Funds Effective Rate, the Alternate
Base Rate shall be determined without regard to clause (c) or (d), as
applicable, of the preceding sentence until the circumstances giving rise to
such inability no longer exist. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.

“Applicable Percentage” means, with respect to any Lender, a percentage equal to
a fraction the numerator of which is the aggregate outstanding principal amount
of the Loans (or, if no Loans are then outstanding, the Commitment) of such
Lender and the denominator of which is the aggregate outstanding principal
amount of the Loans (or, if no Loans are then outstanding, the Commitments) of
all Lenders.

“Applicable Rate” means, for any day, with respect to any LIBO Rate Loan,
3.00% per annum, or with respect to any ABR Loan, 2.00% per annum.

 

2



--------------------------------------------------------------------------------

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Asset Sale” means any direct or indirect sale, issuance, conveyance, transfer,
lease (other than operating leases entered into in the ordinary course of
business), assignment or other transfer for value (including by way of merger,
amalgamation, casualty, condemnation or otherwise) by the Borrower or any of its
Restricted Subsidiaries (including any Sale and Lease-Back Transaction) to any
Person other than the Borrower or any Subsidiary Guarantor of:

(1) any Equity Interests of any Restricted Subsidiary of the Borrower, or

(2) any other property or assets of the Borrower or any Restricted Subsidiary of
the Borrower; provided, however, that Asset Sales or other dispositions shall
not include:

(a) a transaction or series of related transactions for which the Borrower or
its Restricted Subsidiaries receive aggregate consideration of less than
$5,000,000;

(b) the sale or discount, in each case without recourse, of accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof;

(c) the sale, lease, transfer, conveyance, disposal or replacement of inventory
and obsolete or unused or no longer useful equipment in the ordinary course of
business;

(d) the sale, lease, conveyance, disposition or other transfer by the Borrower
or any Restricted Subsidiary of assets or property in connection with any
Permitted Investment or in connection with any Restricted Payment permitted
pursuant to Section 6.02;

(e) dispositions of cash or Cash Equivalents;

(f) the sale, lease, conveyance, disposition or other transfer of any Equity
Interests of an Unrestricted Subsidiary; and

(g) the creation of a Lien permitted under Section 6.06 (but not the sale or
other disposition of the property subject to such Lien other than pursuant to
the enforcement by the holder of such Lien in such property).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is

 

3



--------------------------------------------------------------------------------

required by Section 9.04), and accepted by the Agent, in the form of Exhibit B
or any other form approved by the Agent.

“Attributable Debt” in respect of a Sale and Lease-Back Transaction means, as at
the time of determination, the present value (discounted at the higher of
(a) the interest rate then borne by the Term Loans and (b) the interest rate
then borne by the Revolving Loans (under and as defined in the Existing Credit
Agreement), in each case compounded annually) of the total obligations of the
lessee for rental payments during the remaining term of the lease included in
such Sale and Lease-Back Transaction (including any period for which such lease
has been extended); provided, however, that if such Sale and Lease-Back
Transaction results in a Capitalized Lease Obligation, the amount of
Indebtedness represented thereby will be determined in accordance with the
definition of “Capitalized Lease Obligation”.

“Available Liquidity” means, on any date, an amount equal to the sum of (a) the
aggregate Unrestricted Cash of all Loan Parties on such date, as the same would
be reflected on a consolidated balance sheet prepared in accordance with GAAP as
of such date, and (b) only if the Revolving Credit Commitments under and as
defined in the Existing Credit Agreement have not been terminated and each of
the conditions set forth in clauses (b) and (c) of Section 4.01 in the Existing
Credit Agreement would be satisfied in connection with a Borrowing (under and as
defined in the Existing Credit Agreement) as of such date, the amount by which
such aggregate Revolving Credit Commitments exceeds the aggregate Revolving
Credit Exposures (under and as defined in the Existing Credit Agreement) as of
such date.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation, (b) with respect to a partnership, the board of
directors of the general partner of the partnership and (c) with respect to any
other Person, the board or committee of such Person serving a similar function.

“Board Resolution” means, with respect to any Person, a duly adopted resolution
of the Board of Directors of such Person or any committee thereof.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Borrowing” means any Loans of the same Class and Type made, converted or
continued on the same date and, in the case of LIBO Rate Loans, as to which a
single Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 and substantially in the form attached hereto as
Exhibit E, or such other form as shall be approved by the Agent.

 

4



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a LIBO Rate Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, for any period, the aggregate of (a) all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and the Restricted Subsidiaries during such period that, in conformity with
GAAP, are or are required to be included as additions during such period to
property, plant or equipment reflected in the consolidated balance sheet of the
Borrower and the Restricted Subsidiaries and (b) the value of all assets under
Capitalized Lease Obligations incurred by the Borrower and its Restricted
Subsidiaries during such period; provided that the term “Capital Expenditures”
shall not include:

(i) expenditures made in connection with the replacement, substitution,
restoration or repair of assets to the extent financed with (x) insurance
proceeds paid on account of the loss of or damage to the assets being replaced,
restored or repaired or (y) awards of compensation arising from the taking by
eminent domain or condemnation of the assets being replaced,

(ii) the purchase price of equipment that is purchased simultaneously with the
trade-in of existing equipment to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for the equipment being traded in at such time,

(iii) the purchase of plant, property or equipment to the extent financed with
the proceeds of Asset Sales that are not applied to prepay Term Loans, term
loans under the Existing Credit Agreement or term loans under any Specified
Secured Indebtedness, and that are reinvested, in accordance with Section 2.10,

(iv) expenditures that constitute Consolidated Lease Expense,

(v) expenditures that are accounted for as capital expenditures by the Borrower
or any Restricted Subsidiary and that actually are paid for by a Person other
than the Borrower or any Restricted Subsidiary and for which neither the
Borrower nor any Restricted Subsidiary has provided or is required to provide or
incur, directly or indirectly, any consideration or obligation to such Person or
any other Person (whether before, during or after such period),

(vi) the book value of any asset owned by the Borrower or any Restricted
Subsidiary prior to or during such period to the extent that such book value is
included as a capital expenditure during such period as a result of such Person
reusing or beginning to reuse such asset during such period without a
corresponding expenditure actually having been made in such period; provided
that (x) any expenditure necessary in order to permit such asset to be reused
shall be included as a Capital Expenditure during the period in which such
expenditure

 

5



--------------------------------------------------------------------------------

actually is made and (y) such book value shall have been included in Capital
Expenditures when such asset was originally acquired, or

(vii) expenditures that constitute acquisitions of Persons or business units
permitted hereunder.

“Capital Stock” means:

(1) with respect to any Person that is a corporation, any and all shares,
interests, participations or other equivalents (however designated and whether
or not voting) of corporate stock, including each class of Common Stock and
Preferred Stock, of such Person and

(2) with respect to any Person that is not a corporation, any and all
partnership or other equity interests of such Person.

“Capitalized Lease Obligation” means, as to any Person, the obligations of such
Person under a lease that are required to be classified and accounted for as
capital lease obligations under GAAP and, for purposes of this definition, the
amount of such obligations at any date shall be the capitalized amount of such
obligations at such date, determined in accordance with GAAP.

“Cash Equivalents” means:

(1) marketable direct obligations issued by or unconditionally guaranteed by,
the United States Government or issued by any agency thereof and backed by the
full faith and credit of the United States of America, in each case maturing
within one year from the date of acquisition thereof;

(2) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the three highest ratings
obtainable from either S&P or Moody’s;

(3) commercial paper maturing no more than one year from the date of creation
thereof and, at the time of acquisition, having a rating of at least A-1 from
S&P or at least P-1 from Moody’s;

(4) certificates of deposit or bankers’ acceptances maturing within one year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States of America or any state thereof or the District of Columbia
or any U.S. branch of a foreign bank or by a bank organized under the laws of
any foreign country recognized by the United States of America, in each case
having at the date of acquisition thereof combined capital and surplus of not
less than $250,000,000 (or the foreign currency equivalent thereof);

 

6



--------------------------------------------------------------------------------

(5) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clause (1) above entered into
with any bank meeting the qualifications specified in clause (4) above; and

(6) investments in money market funds which invest substantially all their
assets in securities of the types described in clauses (1) through (5) above.

“Change of Control” means the occurrence of one or more of the following events:

(1) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Borrower or Holdings to any Person or group of related Persons for purposes of
Section 13(d) of the Exchange Act (a “Group”);

(2) the approval by the holders of Capital Stock of the Borrower of any plan or
proposal for the liquidation or dissolution of the Borrower (whether or not
otherwise in compliance with the provisions of this Agreement);

(3) any Person or Group shall become the beneficial owner, directly or
indirectly, of shares representing more than 35% of the total ordinary voting
power represented by the issued and outstanding Capital Stock of Holdings;

(4) the first day on which a majority of the members of the Board of Directors
of Holdings are not Continuing Directors;

(5) Holdings shall beneficially own and control less than 100% on a fully
diluted basis of the economic interest and voting power represented by the
issued and outstanding Equity Interests of the Borrower; or

(6) any “change of control” (or similar event, however denominated) shall occur
under the Existing Credit Agreement or the Existing Notes Indenture.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement (other than any such request, guideline or directive
to comply with any law, rule or regulation that was in effect on the date of
this Agreement).

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Term Loans or Other Term Loans
and, when used in reference to any Commitment, refers to whether such Commitment
is a Term Loan Commitment or an Incremental Term Loan Commitment.

 

7



--------------------------------------------------------------------------------

“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02).

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all property of a Person subject to a Lien under the
Collateral Documents and any and all other property of any Loan Party, now
existing or hereafter acquired, that may at any time be or become subject to a
Lien in favor of Agent, on behalf of itself and for the ratable benefit of the
Secured Parties, to secure the Obligations; provided, however, that Collateral
shall not at any time include any Margin Stock or leased real property.

“Collateral Documents” means, collectively, the Guarantee and Collateral
Agreement, the Mortgages, the Control Agreements, the Intellectual Property
Security Agreements and any other documents granting a Lien upon the Collateral
in favor of the Agent for the ratable benefit of the Secured Parties as security
for payment of the Obligations.

“Commitment” means (a) with respect to each Lender, the commitment of such
Lender to make Term Loans hereunder as set forth in the Commitment Schedule or
in the most recent Assignment and Assumption executed by such Lender, as
applicable, as the same may be (i) reduced from time to time pursuant to
Section 2.06 and (ii) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04 and (b) any
Incremental Term Loan Commitment. The initial aggregate amount of the Lenders’
Commitments is $1,550,000,000.

“Commitment Schedule” means the Schedule attached hereto identified as such.

“Common Stock” of any Person means any and all shares, interests or other
participations in, and other equivalents (however designated and whether voting
or non-voting) of such Person’s common stock, whether outstanding on the Closing
Date or issued after the Closing Date, and includes, without limitation, all
series and classes of such common stock.

“Consolidated EBITDA” means, with respect to any Person, for any period, the sum
(without duplication) of such Person’s:

(1) Consolidated Net Income; and

(2) to the extent Consolidated Net Income has been reduced thereby:

(a) all income Taxes and foreign withholding Taxes and Taxes based on capital
and commercial activity (or similar Taxes) of such Person

 

8



--------------------------------------------------------------------------------

and its Restricted Subsidiaries paid or accrued in accordance with GAAP for such
period;

(b) Consolidated Interest Expense;

(c) Consolidated Non-cash Charges less any non-cash items increasing
Consolidated Net Income for such period (other than normal accruals in the
ordinary course of business), all as determined on a consolidated basis for such
Person and its Restricted Subsidiaries in accordance with GAAP;

(d) restructuring costs, facilities relocation costs and acquisition integration
costs and fees, including cash severance payments made in connection with
acquisitions;

(e) any expenses or charges related to any Permitted Investment, offering of
Equity Interests, acquisition, disposition, recapitalization or the incurrence
of Indebtedness permitted hereunder including a refinancing thereof (whether or
not successful) and any amendment or modification to the terms of any such
transactions, including such fees, expenses or charges related to the
Transactions;

(f) any write offs, write downs or other non-cash charges, excluding any such
charge that represents an accrual or reserve for a cash expenditure for a future
period and the write off or write down of current assets;

(g) the amount of any expense related to minority interests;

(h) [Intentionally Omitted];

(i) the amount of any earn out payments or deferred purchase price in
conjunction with acquisitions;

(j) any costs or expenses incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
stockholders agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of the Borrower or net cash
proceeds of issuance of Qualified Capital Stock of the Borrower (other than
Qualified Capital Stock that is Preferred Stock); and

(k) any Dividend Equivalent Payments;

(3) decreased by (without duplication) non-cash gains increasing Consolidated
Net Income of such Person for such period, excluding any gains that represent
the reversal of any accrual of, or cash reserve for, anticipated cash

 

9



--------------------------------------------------------------------------------

charges in any prior period (other than such cash charges that have been added
back to Consolidated Net Income in calculating Consolidated EBITDA in accordance
with this definition).

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum of, without duplication:

(1) the aggregate of all cash and non-cash interest expense (net of interest
income) with respect to all outstanding Indebtedness of such Person and its
Restricted Subsidiaries, including the net costs associated with Interest Swap
Obligations, for such period determined on a consolidated basis in conformity
with GAAP, but excluding (i) amortization or write-off of debt issuance costs,
deferred financing fees, commissions, fees and expenses, (ii) any expensing of
bridge, commitment and other financing fees and (iii) any prepayment fee or
premium paid in connection with the refinancing or repayment of any
Indebtedness;

(2) the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such period; and

(3) the interest component of Capitalized Lease Obligations paid, accrued and/or
scheduled to be paid or accrued by such Person and its Restricted Subsidiaries
during such period as determined on a consolidated basis in accordance with
GAAP.

“Consolidated Lease Expense” means for any period, all rental expenses of the
Borrower and its Restricted Subsidiaries during such period under operating
leases for real or personal property (including in connection with Sale and
Lease-Back Transactions permitted hereunder), excluding real estate Taxes,
insurance costs and common area maintenance charges and net of sublease income,
other than (a) obligations under vehicle leases entered into in the ordinary
course of business, (b) all such rental expenses associated with assets acquired
pursuant to an acquisition of a Person or business unit to the extent such
rental expenses relate to operating leases in effect at the time of (and
immediately prior to) such acquisition and related to periods prior to such
acquisition and (c) all Capitalized Lease Obligations, all as determined on a
consolidated basis in accordance with GAAP.

“Consolidated Leverage Ratio”, as of any date of determination, means the ratio
of (a) Consolidated Total Indebtedness of the Borrower as of such date to
(b) the Consolidated EBITDA of the Borrower for the period of the most recently
ended four full consecutive fiscal quarters for which internal financial
statements are available on or immediately preceding such date. In any period of
four consecutive fiscal quarters in which any Permitted Acquisition or Asset
Sale occurs, the Consolidated Leverage Ratio shall be determined on a pro forma
basis in accordance with Section 1.07.

“Consolidated Net Income” means, for any period, the aggregate net income (or
loss) of the Borrower and its Restricted Subsidiaries for such period on a

 

10



--------------------------------------------------------------------------------

consolidated basis, determined in accordance with GAAP and without any deduction
in respect of Preferred Stock dividends; provided that there shall be excluded
therefrom to the extent otherwise included, without duplication:

(1) gains and losses from Asset Sales (without regard to the $5,000,000
limitation set forth in the definition thereof) and the related tax effects
according to GAAP;

(2) gains and losses due solely to fluctuations in currency values and the
related tax effects according to GAAP;

(3) all extraordinary, unusual or non-recurring charges, gains and losses
(including, without limitation, all restructuring costs, facilities relocation
costs, acquisition integration costs and fees, including cash severance payments
made in connection with acquisitions, and any expense or charge related to the
repurchase of Equity Interests), and the related tax effects according to GAAP;

(4) the net income (or loss) from disposed or discontinued operations or any net
gains or losses on disposal of disposed or discontinued operations, and the
related tax effects according to GAAP;

(5) any impairment charge or asset write-off (other than the write-off or
write-down of current assets), in each case pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP;

(6) the net income (or loss) of any Person acquired in a pooling of interests
transaction accrued prior to the date it becomes a Restricted Subsidiary of the
Borrower or is merged or consolidated with or into the Borrower or any
Restricted Subsidiary of the Borrower;

(7) the net income (but not loss) of any Restricted Subsidiary of the Borrower
(other than a Guarantor) to the extent that the declaration of dividends or
similar distributions by that Restricted Subsidiary of the Borrower of that
income is not at the date of determination wholly permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule, or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, unless such restriction with
respect to the payment of dividends or similar distributions has been legally
waived; provided that Consolidated Net Income of the Borrower will be increased
by the amount of dividends or other distributions or other payments actually
paid in cash (or to the extent converted into cash) to the Borrower or a
Restricted Subsidiary thereof in respect of such period, to the extent not
already included therein;

(8) the net loss of any Person, other than a Restricted Subsidiary of the
Borrower;

 

11



--------------------------------------------------------------------------------

(9) the net income of any Person, other than a Restricted Subsidiary of the
Borrower, except to the extent of cash dividends or distributions paid to the
Borrower or a Restricted Subsidiary of the Borrower by such Person;

(10) in the case of a successor to the referent Person by consolidation or
merger or as a transferee of the referent Person’s assets, any earnings of the
successor corporation prior to such consolidation, merger or transfer of assets;

(11) any non-cash compensation charges and deferred compensation charges,
including any arising from existing stock options resulting from any merger or
recapitalization transaction; provided, however, that Consolidated Net Income
for any period shall be reduced by any cash payments made during such period by
such Person in connection with any such deferred compensation, whether or not
such reduction is in accordance with GAAP; and

(12) inventory and backlog purchase accounting adjustments and amortization and
impairment charges resulting from other purchase accounting adjustments with
respect to acquisition transactions.

“Consolidated Net Leverage Ratio”, as of any date of determination, means the
ratio of (a) Consolidated Total Indebtedness of the Borrower minus the
Unrestricted Cash as of such date to (b) the Consolidated EBITDA of the Borrower
for the period of the most recently ended four full consecutive fiscal quarters
for which internal financial statements are available on or immediately
preceding such date; provided, however, that, solely for purposes of this
definition, cash and Cash Equivalents shall not constitute Unrestricted Cash
except to the extent they are held in one or more accounts subject to a Control
Agreement. In any period of four consecutive fiscal quarters in which any
Permitted Acquisition or Asset Sale occurs, the Consolidated Net Leverage Ratio
shall be determined on a pro forma basis in accordance with Section 1.07.

“Consolidated Non-cash Charges” means, with respect to any Person, for any
period, the aggregate depreciation, amortization and other non-cash charges,
impairments and expenses of such Person and its Restricted Subsidiaries reducing
Consolidated Net Income of such Person and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP (excluding
any such charges that require an accrual of or a reserve for cash payments for
any future period other than accruals or reserves associated with mandatory
repurchases of equity securities). For clarification purposes, purchase
accounting adjustments with respect to inventory and backlog will be included in
Consolidated Non-cash Charges.

“Consolidated Secured Debt” means, as at any date of determination, the
Consolidated Total Indebtedness of the Borrower and the Restricted Subsidiaries
that is secured by Liens on assets or property of Holdings, the Borrower and the
Restricted Subsidiaries as of such date.

“Consolidated Secured Debt Ratio” as of any date of determination means the
ratio of (a) Consolidated Secured Debt as of such date to (b) the Consolidated

 

12



--------------------------------------------------------------------------------

EBITDA of the Borrower and the Restricted Subsidiaries for the period of the
most recently ended consecutive four full fiscal quarters for which internal
financial statements are available on or immediately preceding such date. In any
period of four consecutive fiscal quarters in which any Permitted Acquisition or
Asset Sale occurs, the Consolidated Secured Debt Ratio shall be determined on a
pro forma basis in accordance with Section 1.07.

“Consolidated Total Indebtedness” means, as at any date of determination, an
amount equal to the sum of (a) the aggregate principal amount of all outstanding
Indebtedness of the Borrower and the Restricted Subsidiaries on a consolidated
basis consisting of Indebtedness for borrowed money, obligations in respect of
Capitalized Lease Obligations, Attributable Debt in respect of Sale and
Lease-Back Transactions and debt obligations evidenced by bonds, notes,
debentures or similar instruments or letters of credit or bankers’ acceptances
(and excluding any undrawn letters of credit issued in the ordinary course of
business), (b) the aggregate amount of all outstanding Disqualified Capital
Stock of the Borrower and all Disqualified Capital Stock and Preferred Stock of
the Restricted Subsidiaries (excluding items eliminated in consolidation), with
the amount of such Disqualified Capital Stock and Preferred Stock equal to the
greater of their respective voluntary or involuntary liquidation preferences and
Maximum Fixed Repurchase Prices, (c) guarantees and other contingent obligations
of the Borrower and the Restricted Subsidiaries (excluding items eliminated in
consolidation and only to the extent related to Indebtedness that would
constitute “Consolidated Total Indebtedness” under clause (a) or (b)), with the
amount of such guarantees or other contingent obligations deemed to be an amount
equal to the maximum stated amount of the guarantee or contingent obligation or,
if none, the stated or determinable amount of the primary Indebtedness in
respect of which such guarantee or contingent obligation is made or, if there is
no stated or determinable amount of the primary Indebtedness, the maximum
reasonably anticipated liability in respect thereof (assuming the Borrower or
such Restricted Subsidiary, as applicable, is required to perform thereunder) as
determined by the Borrower in good faith and (d) Indebtedness that would
constitute “Consolidated Total Indebtedness” under clause (a) or (b) which are
secured by any Lien on any property or asset of the Borrower or any of the
Restricted Subsidiaries (excluding items eliminated in consolidation), with the
amount of such obligation being deemed to be the lesser of the fair market value
of such property or asset and the amount of the obligation so secured, in each
case determined on a consolidated basis in accordance with GAAP. For purposes of
this definition, the “Maximum Fixed Repurchase Price” of any Disqualified
Capital Stock or Preferred Stock that does not have a fixed repurchase price
shall be calculated in accordance with the terms of such Disqualified Capital
Stock or Preferred Stock as if such Disqualified Capital Stock or Preferred
Stock were purchased on any date on which Consolidated Total Indebtedness shall
be required to be determined pursuant to this Agreement, and if such price is
based upon, or measured by, the fair market value of such Disqualified Capital
Stock or Preferred Stock, such fair market value shall be determined reasonably
and in good faith by the Borrower.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption)

 

13



--------------------------------------------------------------------------------

on a consolidated balance sheet of the Borrower and its Restricted Subsidiaries
at such date over (b) the sum of all amounts that would, in conformity with
GAAP, be set forth opposite the caption “total current liabilities” (or any like
caption) on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries on such date, including deferred revenue but excluding, without
duplication, (i) the current portion of any Funded Debt, (ii) the current
portion of interest and (iii) the current portion of current and deferred income
Taxes.

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Borrower or Holdings who:

(1) was a member of such Board of Directors on the Closing Date; or

(2) was nominated for election or elected to such Board of Directors with the
approval of a majority of the Continuing Directors who were members of such
Board at the time of such nomination or election.

“Control Agreement” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.

“Cumulative Credit” means, as of any date of determination, an amount, not less
than zero, equal to (i) $400,000,000, plus (ii) the Cumulative Retained Excess
Cash Flow on such date, plus (iii) to the extent not otherwise included in
Consolidated Net Income, the aggregate amount of any returns (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) actually received on or prior to such
date by the Borrower or any Restricted Subsidiary in respect of (x) any
Unrestricted Subsidiary or (y) any Investments in any other Person that is not a
Restricted Subsidiary of the type specified in clause (10) of the definition of
Permitted Investment, minus (iv) the aggregate amounts expended by Holdings, the
Borrower and the Restricted Subsidiaries on or prior to such date to make
Restricted Payments pursuant to clause (8) of the first paragraph of
Section 6.02 or to make Investments of the type specified in clause (19) of the
definition of Permitted Investment.

“Cumulative Retained Excess Cash Flow” means, at any date, the aggregate
cumulative amount, not less than zero, of Retained Excess Cash Flow for all
fiscal years (commencing with the fiscal year ended September 30, 2012) ending
on or prior to such date.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement designed to protect the
Borrower or any Restricted Subsidiary of the Borrower against fluctuations in
currency values.

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

 

14



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that (a) defaults in its obligation to
extend credit required to be extended by it hereunder and such default continues
for three Business Days, (b) has notified the Agent or any Loan Party in writing
that it does not intend to satisfy any such obligations or has made a public
statement with respect to any such obligations hereunder or generally with
respect to all agreements in which it commits to extend credit or (c) has become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, custodian, administrator, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a direct or indirect parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, custodian administrator, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that if a Lender would be a “Defaulting Lender” solely by
reason of events relating to a direct or indirect parent company of such Lender
or solely because a Governmental Authority has been appointed as receiver,
conservator, trustee or custodian for such Lender, such Lender shall not be a
“Defaulting Lender” unless such Lender fails to confirm in writing, upon request
by the Agent or the Borrower, that it will continue to comply with its
obligations to make Loans required to be made by it hereunder.

“Derivative Transaction” means (a) an interest-rate derivative transaction,
including an interest-rate swap, basis swap, forward rate agreement, interest
rate option (including a cap, collar, and floor), and any other instrument
linked to interest rates that gives rise to similar credit risks (including
when-issued securities and forward deposits accepted), (b) an exchange-rate
derivative transaction, including a cross-currency interest-rate swap, a forward
foreign-exchange contract, a currency option, and any other instrument linked to
exchange rates that gives rise to similar credit risks, (c) an equity derivative
transaction, including an equity-linked swap, an equity-linked option, a forward
equity-linked contract, and any other instrument linked to equities that gives
rise to similar credit risk and (d) a commodity (including precious metal)
derivative transaction, including a commodity-linked swap, a commodity-linked
option, a forward commodity-linked contract, and any other instrument linked to
commodities that gives rise to similar credit risks; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or its subsidiaries shall be a Derivative Transaction.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Disqualified Capital Stock” means with respect to any Person, any Capital
Stock, which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable at the option of the holder) or upon
the happening of any event:

 

15



--------------------------------------------------------------------------------

(a) matures or is mandatorily redeemable (other than redeemable only for Capital
Stock of such Person which is not itself Disqualified Capital Stock) pursuant to
a sinking fund obligation or otherwise;

(b) is convertible or exchangeable at the option of the holder for Indebtedness
or Disqualified Capital Stock; or

(c) is mandatorily redeemable or must be purchased upon the occurrence of
certain events or otherwise, in whole or in part;

in each case on or prior to the date that is 91 days after the Term Loan
Maturity Date; provided, however, that any Capital Stock that would not
constitute Disqualified Capital Stock but for provisions thereof giving holders
thereof the right to require such Person to purchase or redeem such Capital
Stock upon the occurrence of an “asset sale”, “casualty event”, “fundamental
change” or “change of control” occurring prior to the Term Loan Maturity Date
shall not constitute Disqualified Capital Stock if:

(1) the “asset sale”, “casualty event”, “fundamental change” or “change of
control” provisions applicable to such Capital Stock are not more favorable to
the holders of such Capital Stock than the terms applicable to the Existing
Notes as in effect on the date hereof; and

(2) any such requirement only becomes operative after compliance with the terms
applicable under this Agreement, including the prepayment of Term Loans pursuant
hereto.

The amount of any Disqualified Capital Stock that does not have a fixed
redemption, repayment or repurchase price will be calculated in accordance with
the terms of such Disqualified Capital Stock as if such Disqualified Capital
Stock were redeemed, repaid or repurchased on any date on which the amount of
such Disqualified Stock is to be determined pursuant to this Agreement;
provided, however, that if such Disqualified Capital Stock could not be required
to be redeemed, repaid or repurchased at the time of such determination, the
redemption, repayment or repurchase price will be the book value of such
Disqualified Capital Stock as reflected in the most recent internal financial
statements of such Person.

“Dividend Equivalent Payment” means a payment in cash or Cash Equivalents to any
director, officer or employee of Holdings or any of its Subsidiaries that is a
holder of unexercised warrants, options or other rights to acquire Qualified
Capital Stock (other than Qualified Capital Stock that is Preferred Stock) of
Holdings, which payment represents a dividend or distribution by Holdings that
such holder would have received had such holder’s warrants, options or other
rights to acquire been exercised on the date of such dividend or distribution.

“Dollars” or “$” refers to lawful money of the United States of America.

 

16



--------------------------------------------------------------------------------

“Domestic Restricted Subsidiary” means any direct or indirect Restricted
Subsidiary of the Borrower that is incorporated under the laws of the United
States of America, any State thereof or the District of Columbia.

“Domestic Subsidiary” means, with respect to any Person, any Restricted
Subsidiary of such Person other than (a) a Foreign Subsidiary or (b) any
Domestic Subsidiary of a Foreign Subsidiary, but, in each case, including any
subsidiary that guarantees or otherwise provides direct credit support for any
Indebtedness of the Borrower.

“Eligible Assignee” means (i) a Lender, (ii) a commercial bank, insurance
company, or company engaged in making commercial loans or a commercial finance
company, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $100,000,000, (iii) any Affiliate of a Lender under common
control with such Lender, (iv) an Approved Fund of a Lender or (v) any other
entity (but not any natural person) that is an “accredited investor” (as defined
in Regulation D under the Securities Act of 1933, as amended) that extends
credit or invests in bank loans as one of its businesses; provided that in any
event, “Eligible Assignee” shall not include (w) any natural person,
(x) Holdings or the Borrower or any Affiliate (which for this purpose shall not
include the Agent or any of its branches or Affiliates engaged in the business
of making commercial loans) thereof, (y) any Defaulting Lender or (z) any
“creditor”, as defined in Regulation T, or “foreign branch of a broker-dealer”,
within the meaning of Regulation X.

“Engagement Letter” means that certain engagement letter dated February 3, 2011,
between Holdings and Credit Suisse Securities (USA) LLC.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to climate change and/or greenhouse gas emissions, the environment, preservation
or reclamation of natural resources, the management, disposal, release or
threatened release of any Hazardous Material or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.

 

17



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated thereunder, as amended from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) a failure by any Plan
to meet the minimum funding standards within the meaning of Section 412 of the
Code or Section 302 of ERISA, in each case, whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice of an intent to terminate any Plan or Plans or to
appoint a trustee to administer any Plan; (f) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is insolvent or in reorganization, within the meaning of
Title IV of ERISA.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Cash Flow” means, for any fiscal year of the Borrower, an amount equal
to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such period,

(ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income,

(iii) decreases in Consolidated Working Capital and long-term account
receivables for such period (other than any such decreases arising from
acquisitions by the Borrower and its Restricted Subsidiaries completed during
such period), and

(iv) an amount equal to the aggregate net non-cash loss on the sale, lease,
transfer or other disposition of assets by the Borrower and its Restricted
Subsidiaries during such period (other than sales in the ordinary course of
business) to the extent deducted in arriving at such Consolidated Net Income;
over

 

18



--------------------------------------------------------------------------------

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash gains or credits included in
arriving at such Consolidated Net Income and cash charges included in
clauses (1) through (12) of the definition of Consolidated Net Income,

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior periods, the amount of Capital Expenditures made in cash during such
period, except to the extent that such Capital Expenditures were financed with
the proceeds of Indebtedness of the Borrower or its Restricted Subsidiaries or
of the issuance or sale of Equity Interests of Holdings,

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and its Restricted Subsidiaries (including (x) the principal component
of payments in respect of Capitalized Lease Obligations and (y) all scheduled
payments of Loans pursuant to Section 2.08 but excluding any mandatory
prepayment of Loans pursuant to Section 2.10 and any Voluntary Prepayments) made
during such period (other than in respect of any revolving credit facility to
the extent there is not an equivalent permanent reduction in commitments
thereunder), except to the extent financed with the proceeds of other
Indebtedness of the Borrower or its Restricted Subsidiaries,

(iv) an amount equal to the aggregate net non-cash gain on the sale, lease,
transfer or other disposition of assets by the Borrower and its Restricted
Subsidiaries during such period (other than sales in the ordinary course of
business) to the extent included in arriving at such Consolidated Net Income,

(v) increases in Consolidated Working Capital and long-term account receivables
for such period (other than any such increases arising from acquisitions of a
Person or business unit by the Borrower and its Restricted Subsidiaries during
such period),

(vi) cash payments by the Borrower and its Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and its Restricted
Subsidiaries other than Indebtedness,

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior periods, the amount of Investments and acquisitions made during such
period to the extent permitted under Section 6.16, to the extent that such
Investments and acquisitions were financed with internally generated cash flow
of the Borrower and its Restricted Subsidiaries,

 

19



--------------------------------------------------------------------------------

(viii) payments made in respect of the minority Equity Interests of third
parties in any non-wholly owned Restricted Subsidiary in such period, including
pursuant to dividends declared or paid on Equity Interests held by third parties
in respect of such non-wholly-owned Restricted Subsidiary,

(ix) the aggregate amount of expenditures actually made by the Borrower and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period,

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Borrower and the Restricted Subsidiaries during such period
that are required to be made in connection with any prepayment of Indebtedness,

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of its Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to acquisitions or Capital Expenditures to be consummated or made during the
period of four consecutive fiscal quarters of the Borrower following the end of
such period; provided that to the extent the aggregate amount of internally
generated cash actually utilized to finance such acquisitions or Capital
Expenditures during such period of four consecutive fiscal quarters is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters,

(xii) the amount of cash Taxes paid in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period and the amount of any Taxes paid for the benefit of Holdings pursuant to
any tax sharing agreement, and

(xiii) earnout payments and deferred purchase price payments made in cash during
such fiscal year to the extent added back to Consolidated EBITDA.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excluded Taxes” means, with respect to the Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower or any other Loan Party hereunder, (a) income or franchise Taxes
imposed on (or measured by) its net income by the United States of America, or
by the jurisdiction

 

20



--------------------------------------------------------------------------------

under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits Taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which such
recipient is located, (c) in the case of a Lender, any U.S. Federal withholding
Taxes attributable to such Lender’s failure to comply with Section 2.16(f),
(d) except in the case of an assignee pursuant to a request by the Borrower
under Section 2.18(b), any U.S. Federal withholding Tax that is imposed on
amounts payable to such recipient at the time such recipient becomes a party to
this Agreement (or designates a new lending office), except to the extent that
such recipient (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower or any other Loan Party with respect to such
withholding Tax pursuant to Section 2.16(a) and (e) any U.S. Federal withholding
Taxes imposed by FATCA.

“Existing Credit Agreement” means the Credit Agreement dated as of December 6,
2010, among the Borrower, Holdings, each subsidiary of the Borrower from time to
time party thereto, the lenders party thereto and Credit Suisse AG, as
administrative agent and collateral agent.

“Existing Credit Documents” means the Existing Credit Agreement and the other
“Loan Documents” (as defined therein).

“Existing Collateral” means the Collateral existing as of the Closing Date that
is subject to a security interest or Lien under the Existing Credit Documents
immediately prior to the Closing Date.

“Existing Mortgages” means each of the mortgages, deeds of trust or other
agreements in effect immediately prior to the Closing Date made pursuant to the
Existing Credit Documents by any Loan Party in favor of the Agent.

“Existing Notes” means the 7.75% Senior Subordinated Notes due 2018, of the
Borrower.

“Existing Notes Documents” means the Existing Notes Indenture and all other
instruments, agreements and other documents evidencing the Existing Notes or
providing for any guarantee or other right in respect thereof.

“Existing Notes Indenture” means the Indenture dated as of December 14, 2010,
among the Borrower, as issuer, Holdings and certain of Borrower’s subsidiaries,
as guarantors, and The Bank of New York Mellon Trust Company, N.A., as trustee,
pursuant to which the Existing Notes are issued.

“Existing Obligations” means all obligations defined as “Secured Obligations”
under the Existing Credit Documents in effect immediately prior to the Closing
Date.

“Existing Secured Parties” means Persons defined as “Secured Parties” under the
Existing Credit Documents in effect immediately prior to the Closing Date.

 

21



--------------------------------------------------------------------------------

“fair market value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction. Fair market value
shall be determined by the Board of Directors of the Borrower acting reasonably
and in good faith.

“Fastener and Distribution Assets” means the Equity Interests, property or
assets of (including any Equity Interests held by) Valley-Todeco, Inc., Linread
Ltd. and Aero Quality Sales, LTD.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Agent from three
Federal funds brokers of recognized standing selected by it.

“Fee Letter” means that certain administrative agent fee letter dated October 1,
2010, among Holdings, Credit Suisse Securities (USA) LLC and the Agent.

“Financial Officer” means the chief financial officer, treasurer or controller
of the Borrower.

“Foreign Lender” means a Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

“Foreign Restricted Subsidiary” means any Restricted Subsidiary of the Borrower
that is not a Domestic Restricted Subsidiary.

“Foreign Subsidiary” means, with respect to any Person, any Restricted
Subsidiary of such Person that is not organized or existing under the laws of
the United States of America, any state thereof, the District of Columbia, or
any territory thereof.

“Funded Debt” means all Indebtedness of the Borrower and its Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the

 

22



--------------------------------------------------------------------------------

Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States of America, (a) except as otherwise expressly provided in
this Agreement, as in effect as of the Closing Date, (b) with respect to all
financial statements and reports required to be delivered under the Loan
Documents, as in effect from time to time and (c) solely with respect to the
computation of the Consolidated Leverage Ratio, Consolidated Net Leverage Ratio
and Consolidated Secured Debt Ratio as in effect from time to time but subject
to the proviso in Section 1.05.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness or other
obligations, and, when used as a verb, shall have a corresponding meaning.

“Guarantee” means:

(1) the guarantee of the Obligations by Holdings and the Domestic Restricted
Subsidiaries of the Borrower in accordance with the terms of the Loan Documents;
and

(2) the guarantee of the Obligations by any Restricted Subsidiary required under
the terms of Section 6.09.

“Guarantee and Collateral Agreement” means that certain Guarantee and Collateral
Agreement, dated as of June 23, 2006, as amended and restated as of December 6,
2010, and as further amended and restated as of the date hereof, among the Loan
Parties, Credit Suisse AG, as collateral agent for the benefit of the Agent and
the other Secured Parties, and as administrative agent hereunder and under the
Existing Credit Agreement.

“Guarantor” means each of Holdings and the Subsidiary Guarantors.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Agreement” means any agreement with respect to any Derivative
Transaction.

 

23



--------------------------------------------------------------------------------

“Hedging Agreement” means any agreement with respect to the hedging of price
risk associated with the purchase of commodities used in the business of the
Borrower and its Restricted Subsidiaries, so long as any such agreement has been
entered into in the ordinary course of business and not for purposes of
speculation.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under currency exchange, interest rate or commodity swap agreements,
currency exchange, interest rate or commodity cap agreements and currency
exchange, interest rate or commodity collar agreements and other agreements or
arrangements, in each case designed to protect such Person against fluctuations
in currency exchange, interest rates or commodity prices.

“Historical Financial Statements” has the meaning assigned to such term in
Section 3.04(a).

“Holdings” has the meaning assigned to such term in the preamble to this
Agreement.

“Immaterial Subsidiary” means, at any date of determination, any Restricted
Subsidiary designated as such in writing by the Borrower that (i) contributed
2.5% or less of Consolidated EBITDA of the Borrower and the Restricted
Subsidiaries for the period of four fiscal quarters most recently ended more
than forty-five (45) days prior to the date of determination and (ii) had
consolidated assets representing 2.5% or less of Total Assets on the last day of
the most recent fiscal quarter ended more than forty-five (45) days prior to the
date of determination. The Immaterial Subsidiaries as of the Closing Date are
listed on Schedule 1.01(a).

“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Amount” means, at any time, the excess, if any, of
(a) $500,000,000 over (b) the sum of (i) the aggregate amount of all Incremental
Term Loan Commitments established prior to such time pursuant to Section 2.20
and (ii) the aggregate amount of all Incremental Revolving Credit Commitments
(under and as defined in the Existing Credit Agreement) and Incremental Term
Loan Commitments (under and as defined in the Existing Credit Agreement)
established prior to such time pursuant to Section 2.24 of the Existing Credit
Agreement.

“Incremental Term Loan Assumption Agreement” means an Incremental Term Loan
Assumption Agreement in form and substance reasonably satisfactory to the Agent,
among the Borrower, the Agent and one or more Incremental Term Lenders.

“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.20, to make Incremental Term Loans to the
Borrower.

 

24



--------------------------------------------------------------------------------

“Incremental Term Loan Maturity Date” means the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Assumption Agreement.

“Incremental Term Loan Repayment Dates” means the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.

“Incremental Term Loans” means Term Loans made by one or more Lenders to the
Borrower pursuant to Section 2.01(c). Incremental Term Loans may be made in the
form of additional Term Loans or, to the extent permitted by Section 2.20 and
provided for in the relevant Incremental Term Loan Assumption Agreement, Other
Term Loans.

“incur” has the meaning set forth in Section 6.01.

“Indebtedness” means with respect to any Person, without duplication:

(1) all obligations of such Person for borrowed money;

(2) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;

(3) all Capitalized Lease Obligations of such Person;

(4) all obligations of such Person issued or assumed as the deferred purchase
price of property, all conditional sale obligations and all obligations under
any title retention agreement (but excluding trade accounts payable and other
accrued liabilities arising in the ordinary course of business);

(5) all obligations for the reimbursement of any obligor on any letter of
credit, banker’s acceptance or similar credit transaction;

(6) guarantees and other contingent obligations in respect of Indebtedness
referred to in clauses (1) through (5) above and clauses (8) and (9) below;

(7) all obligations of any other Person of the type referred to in
clauses (1) through (6) which are secured by any Lien on any property or asset
of such Person, the amount of such obligation being deemed to be the lesser of
the fair market value of such property or asset and the amount of the obligation
so secured;

(8) all obligations under interest swap agreements and other Hedge Agreements of
such Person; and

(9) all Disqualified Capital Stock issued by such Person with the amount of
Indebtedness represented by such Disqualified Capital Stock being equal to the

 

25



--------------------------------------------------------------------------------

greater of its voluntary or involuntary liquidation preference and its maximum
fixed repurchase price, but excluding accrued dividends, if any.

Notwithstanding the foregoing, in connection with the purchase by the Borrower
or any Restricted Subsidiary of any business, the term “Indebtedness” will
exclude post-closing payment adjustments to which the seller may become entitled
to the extent such payment is determined by a final closing balance sheet or
such payment depends on the performance of such business after the closing;
provided, however, that, at the time of closing, the amount of any such payment
is not determinable and, to the extent such payment thereafter becomes fixed and
determined, the amount is paid within 60 days thereafter. For clarification
purposes, the liability of the Borrower or any Restricted Subsidiary to make
periodic payments to licensors in consideration for the license of patents and
technical information under license agreements in existence on the Closing Date
and any amount payable in respect of a settlement of disputes with respect to
such payments thereunder shall not constitute Indebtedness.

For purposes hereof, the “maximum fixed repurchase price” of any Disqualified
Capital Stock which does not have a fixed repurchase price shall be calculated
in accordance with the terms of such Disqualified Capital Stock as if such
Disqualified Capital Stock were purchased on any date on which Indebtedness
shall be required to be determined pursuant to this Agreement, and if such price
is based upon, or measured by, the fair market value of such Disqualified
Capital Stock, such fair market value shall be determined reasonably and in good
faith by the Board of Directors of the issuer of such Disqualified Capital
Stock.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Information” has the meaning set forth in Section 3.11(a).

“Intellectual Property” has the meaning assigned to such term in the Guarantee
and Collateral Agreement.

“Intellectual Property Security Agreements” means those certain Intellectual
Property Security Agreements dated as of December 6, 2010, as amended and
restated as of the date hereof, executed and delivered by the applicable Loan
Parties granting a security interest in the Intellectual Property of such Loan
Parties to the Agent.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and the Maturity Date
and (b) with respect to any LIBO Rate Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
LIBO Rate Borrowing with an Interest Period of more than three months’ duration,
each day prior to the last day of such Interest Period that occurs at intervals
of three months’ duration after the first day of such Interest Period (or if
such day is not a Business Day, the next succeeding

 

26



--------------------------------------------------------------------------------

Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case, the next preceding Business Day).

“Interest Period” means with respect to any LIBO Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, to the extent agreed to by each relevant Lender, nine or twelve months)
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

“Interest Swap Obligations” means the obligations of any Person pursuant to any
arrangement with any other Person, whereby, directly or indirectly, such Person
is entitled to receive from time to time periodic payments calculated by
applying either a floating or a fixed rate of interest on a stated notional
amount in exchange for periodic payments made by such other Person calculated by
applying a fixed or a floating rate of interest on the same notional amount and
shall include, without limitation, interest rate swaps, caps, floors, collars
and similar agreements.

“Investments” means, with respect to any Person, any direct or indirect loan or
other extension of credit (including, without limitation, a guarantee) or
capital contribution to (by means of any transfer of cash or other property to
others or any payment for property or services for the account or use of
others), or any purchase or acquisition by such Person of any Equity Interests,
bonds, notes, debentures or other securities or evidences of Indebtedness issued
by, any Person. “Investment” shall exclude extensions of trade credit by the
Borrower and its Restricted Subsidiaries in accordance with normal trade
practices of the Borrower or such Restricted Subsidiary, as the case may be.
Except as otherwise provided herein, the amount of an Investment shall be
(i) the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment, minus (ii) the amount of dividends or
distributions received in connection with such Investment and any return of
capital or repayment of principal received in respect of such Investment that,
in each case, is received in cash or Cash Equivalents.

“Joinder Agreement” has the meaning assigned to such term in Section 5.11.

“Lead Arranger” means Credit Suisse Securities (USA) LLC.

 

27



--------------------------------------------------------------------------------

“Lender Presentation” means the Presentation to Public Lenders dated February 3,
2011, relating to the Borrower and the Term Loans.

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption or an Incremental Term Loan Assumption Agreement, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“LIBO Rate” means, with respect to any Interest Period, the rate per annum
determined by the Agent at approximately 11:00 a.m. (London time) on the date
that is two Business Days prior to the commencement of such Interest Period by
reference to the British Bankers’ Association Interest Settlement Rates for
deposits in Dollars (as set forth by any service selected by the Agent that has
been nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Agent to be the
average of the rates per annum at which deposits in Dollars are offered for such
relevant Interest Period to major banks in the London interbank market in
London, England by the Agent at approximately 11:00 a.m. (London time) on the
date that is two Business Days prior to the beginning of such Interest Period.

“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof and any agreement to give
any security interest).

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement and the Collateral Documents. Any reference in this Agreement or
any other Loan Document to a Loan Document shall include all appendices,
exhibits or schedules thereto, and all amendments, restatements, supplements or
other modifications thereto.

“Loan Parties” means Holdings, the Borrower, each Domestic Subsidiary (other
than (i) subject to compliance with Section 5.11, any Domestic Subsidiary that
is an Immaterial Subsidiary and (ii) any Unrestricted Subsidiary), and any other
Person who becomes a party to this Agreement as a Loan Party pursuant to a
Joinder Agreement or becomes a party to the Guarantee and Collateral Agreement
as a guarantor and/or grantor thereunder, and their respective successors and
assigns.

“Loans” means the Term Loans (including Incremental Term Loans).

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities, results of operations or condition (financial or otherwise)
of the Borrower and the Subsidiaries taken as a whole, (b) the ability of the
Borrower and the other Loan Parties (taken as a whole) to perform their
obligations under the Loan

 

28



--------------------------------------------------------------------------------

Documents or (c) the rights of, or remedies available to, the Agent or the
Lenders under, the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans) for borrowed
money (including notes, bonds and other similar instruments) of any one or more
of Holdings, the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $50,000,000.

“Maturity Date” means the Term Loan Maturity Date or the Incremental Term Loan
Maturity Date, as applicable.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgaged Properties” means, initially, the owned real properties of the Loan
Parties specified on Schedule 1.01(b), and shall include each other parcel of
real property and improvements thereto with respect to which a Mortgage is
granted pursuant to Section 5.11.

“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Agent, for the benefit of the Agent and the
ratable benefit of the Secured Parties, on real property of a Loan Party,
including any amendment, modification or supplement thereto (including Existing
Mortgages, as amended, modified and supplemented on or after the Closing Date).

“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) or
4001(a)(3) of ERISA.

“Net Cash Proceeds” means:

(a) with respect to any Asset Sale, the proceeds in the form of cash or Cash
Equivalents including payments in respect of deferred payment obligations when
received in the form of cash or Cash Equivalents (other than the portion of any
such deferred payment constituting interest) received by the Borrower or any of
its Restricted Subsidiaries from such Asset Sale net of:

(1) reasonable out-of-pocket expenses and fees relating to such Asset Sale or
collecting the proceeds thereof (including, without limitation, legal,
accounting and investment banking fees and sales commissions and title and
recording tax expenses);

(2) all Federal, state, provincial, foreign and local Taxes required to be
accrued as a liability under GAAP, as a consequence of such Asset Sale;

(3) appropriate amounts to be provided by the Borrower or any Restricted
Subsidiary, as the case may be, as a reserve, in accordance with GAAP against
any liabilities associated with such Asset Sale and retained

 

29



--------------------------------------------------------------------------------

by the Borrower or any Restricted Subsidiary, as the case may be, after such
Asset Sale, including, without limitation, pension and other post-employment
benefit liabilities, liabilities related to environmental matters and
liabilities under any indemnification obligations associated with such Asset
Sale (provided that, to the extent and at the time any such amounts are released
from such reserve and not applied to any such liabilities, such amounts shall
constitute Net Cash Proceeds);

(4) all distributions and other payments required to be made to minority
interest holders in Restricted Subsidiaries as a result of such Asset Sale to
the extent not available for distribution to or for the account of the Borrower
as a result thereof; and

(5) all payments made on any Indebtedness which is secured by any assets subject
to such Asset Sale, in accordance with the terms of any Lien upon or other
security agreement of any kind with respect to such assets, or which must by its
terms, or in order to obtain a necessary consent to such Asset Sale, or by
applicable law, be repaid out of the proceeds from such Asset Sale (in each
case, other than the loans under the Existing Credit Agreement and Specified
Secured Indebtedness); and

(b) with respect to any issuance or incurrence of Indebtedness, the cash
proceeds thereof, net of all Taxes and customary fees, commissions, costs and
other expenses incurred in connection therewith.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(e).

“obligations” means, for purposes of the definition of the term “Indebtedness”,
all obligations for principal, premium, interest, penalties, fees,
indemnifications, reimbursements, damages and other liabilities payable under
the documentation governing any Indebtedness.

“Obligations” means all obligations defined as “Obligations” in the Guarantee
and Collateral Agreement.

“Officer” means the Chairman of the Board, the Chief Executive Officer, the
Chief Financial Officer, the President, any Executive Vice President, Senior
Vice President or Vice President, the Treasurer or the Secretary of the
Borrower.

“Officers’ Certificate” means a certificate signed on behalf of the Borrower by
two Officers of the Borrower, one of whom must be the principal executive
officer, the principal financial officer, the president, any vice president, the
treasurer or the principal accounting officer of the Borrower.

“Other Information” has the meaning assigned to such term in Section 3.11(b).

 

30



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Other Term Loans” has the meaning assigned to such term in Section 2.20(a).

“Participant” has the meaning assigned to such term in Section 9.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Exhibit B to the
Guarantee and Collateral Agreement or any other form approved by the Agent.

“Permitted Acquisition” has the meaning assigned to such term in clause (18) of
the definition of the term “Permitted Investments”.

“Permitted Business” means any business (including stock or assets) that derives
a majority of its revenues from the business engaged in by the Borrower and its
Restricted Subsidiaries on the Closing Date and/or activities that are
reasonably similar, ancillary, complementary or related to, or a reasonable
extension, development or expansion of, the businesses in which the Borrower and
its Restricted Subsidiaries are engaged on the Closing Date.

“Permitted Indebtedness” means, without duplication, each of the following:

(1) Indebtedness under(i) the Existing Credit Agreement; provided that the
aggregate principal amount under the Existing Credit Agreement shall not exceed
$745,000,000 at any time outstanding, and (ii) the Existing Notes Documents
(other than any Additional Notes (as defined in the Existing Notes Indenture));
provided that the aggregate principal amount under the Existing Notes Documents
shall not exceed $1,600,000,000 at any time outstanding, along with Refinancing
Indebtedness in respect of any Indebtedness in this clause (1);

(2) Indebtedness created hereunder and under the other Loan Documents; provided
that the amount of Indebtedness permitted to be incurred under the Loan
Documents in accordance with this clause (2) shall be in addition to any
Indebtedness permitted to be incurred pursuant to a credit facility in reliance
on, and in accordance with, clauses (1), (7), (12), (13), (14) and (15) below;

(3) other indebtedness of the Borrower and its Restricted Subsidiaries
outstanding on the Closing Date as set forth on Schedule 1.01(c), reduced by the
amount of any scheduled amortization payments or mandatory prepayments when
actually paid or permanent reductions thereon, and Refinancing Indebtedness in
respect thereof;

 

31



--------------------------------------------------------------------------------

(4) Interest Swap Obligations of the Borrower or any of its Restricted
Subsidiaries covering Indebtedness of the Borrower or any of its Restricted
Subsidiaries; provided that any Indebtedness to which any such Interest Swap
Obligations correspond is otherwise permitted to be incurred under this
Agreement; provided further, that such Interest Swap Obligations are entered
into, in the judgment of the Borrower, to protect the Borrower or any of its
Restricted Subsidiaries from fluctuation in interest rates on its outstanding
Indebtedness;

(5) Indebtedness of the Borrower or any Restricted Subsidiary under Hedging
Agreements and Currency Agreements;

(6) the incurrence by the Borrower or any of its Restricted Subsidiaries of
intercompany Indebtedness between or among any such Persons; provided, however,
that: (a) if the Borrower is the obligor on such Indebtedness and the payee is a
Restricted Subsidiary that is not a Guarantor, such Indebtedness is expressly
subordinated on terms reasonably satisfactory to the Agent to the prior payment
in full in cash of all Obligations and (b) (1) any subsequent issuance or
transfer of Capital Stock that results in any such Indebtedness being held by a
Person other than the Borrower or a Restricted Subsidiary thereof and (2) any
sale or other transfer of any such Indebtedness to a Person that is not either
the Borrower or a Restricted Subsidiary thereof (other than by way of granting a
Lien permitted under this Agreement or in connection with the exercise of
remedies by a secured creditor) shall be deemed, in each case, to constitute an
incurrence of such Indebtedness by the Borrower or such Restricted Subsidiary,
as the case may be, that was not permitted by this clause (6);

(7) Indebtedness (including Capitalized Lease Obligations) incurred by the
Borrower or any of its Restricted Subsidiaries to finance the purchase, lease or
improvement of property (real or personal) or equipment (whether through the
direct purchase of assets or the Capital Stock of any person owning such
assets), and Refinancing Indebtedness in respect thereof, in an aggregate
principal amount outstanding not to exceed $75,000,000;

(8) [Intentionally Omitted]

(9) guarantees by the Borrower and its Restricted Subsidiaries of each other’s
Indebtedness; provided that such Indebtedness is permitted to be incurred under
this Agreement; provided further, that no Restricted Subsidiary may guarantee
the Indebtedness of a Loan Party under this clause (9) unless such Restricted
Subsidiary is also a Loan Party;

(10) Indebtedness arising from agreements of the Borrower or a Restricted
Subsidiary of the Borrower providing for indemnification, adjustment of purchase
price, earn out or other similar obligations, in each case, incurred or assumed
in connection with the disposition of any business, assets or a Restricted
Subsidiary of the Borrower, other than guarantees of Indebtedness, incurred by
any Person acquiring all or any portion of such business, assets or Restricted
Subsidiary for

 

32



--------------------------------------------------------------------------------

the purpose of financing such acquisition; provided that the maximum assumable
liability in respect of all such Indebtedness shall at no time exceed the gross
proceeds actually received by the Borrower and its Restricted Subsidiaries in
connection with such disposition;

(11) obligations in respect of performance and surety bonds and completion
guarantees provided by the Borrower or any Restricted Subsidiary of the Borrower
in the ordinary course of business;

(12) Indebtedness of any Person that becomes a Restricted Subsidiary (or of any
Person not previously a Restricted Subsidiary that is merged or consolidated
with or into a Restricted Subsidiary in a transaction permitted hereunder) after
the Closing Date, or Indebtedness of any Person that is assumed by any
Restricted Subsidiary in connection with an acquisition of assets by such
Restricted Subsidiary in a Permitted Acquisition, and Refinancing Indebtedness
in respect thereof; provided that (i) such Indebtedness (other than any such
Refinancing Indebtedness) exists at the time such Person becomes a Restricted
Subsidiary (or is so merged or consolidated) or such assets are acquired and is
not created in contemplation of or in connection with such Person becoming a
Restricted Subsidiary (or such merger or consolidation) or such assets being
acquired, (ii) immediately before and after such Person becomes a Restricted
Subsidiary (or is so merged or consolidated) or such assets are acquired, no
Default or Event of Default shall have occurred and be continuing, (iii) the
aggregate principal amount of Indebtedness permitted by this clause (12) shall
not exceed $150,000,000 at any time outstanding and (iv) neither the Borrower
nor any Restricted Subsidiary (other than such Person or the Restricted
Subsidiary with which such Person is merged or consolidated or that so assumes
such Person’s Indebtedness) shall Guarantee or otherwise become liable for the
payment of such Indebtedness;

(13) senior secured Indebtedness (which may have the same lien priority as, or a
junior lien priority to, the Obligations) and senior unsecured Indebtedness, and
Refinancing Indebtedness in respect thereof; provided that (i) at the time of
such incurrence and after giving effect thereto and to the use of the proceeds
thereof, no Default or Event of Default shall have occurred and be continuing,
(ii) the final maturity of such Indebtedness at the time of incurrence thereof
shall be no earlier than the latest final maturity of the Term Loans, (iii) the
Weighted Average Life to Maturity of such Indebtedness at the time of incurrence
thereof shall be no shorter than the remaining Weighted Average Life to Maturity
of the Term Loans, (iv) such Indebtedness shall not constitute an obligation
(including pursuant to a guarantee) of any Subsidiary that is not (or, in the
case of after-acquired Subsidiaries, is not required to become) a Loan Party
hereunder and (v) the obligations in respect thereof shall not be secured by any
Lien on any asset of Holdings, the Borrower or any Subsidiary other than any
asset constituting Collateral; provided further that, except in connection with
any Refinancing Indebtedness, (x) at the time of the incurrence of any senior
secured Indebtedness having the same lien priority as the Obligations and after
giving effect thereto and

 

33



--------------------------------------------------------------------------------

to the use of the proceeds thereof, the Consolidated Secured Debt Ratio would
not exceed 4.00 to 1.00, and (y) at the time of the incurrence of any senior
secured Indebtedness having a lien priority junior to the Obligations or any
senior unsecured Indebtedness and after giving effect thereto and to the use of
the proceeds thereof, the Consolidated Net Leverage Ratio would not exceed
(1) prior to April 1, 2012, 6.50 to 1.00, and (2) on or following April 1, 2012,
6.00 to 1.00;

(14) additional Indebtedness of the Borrower and the Guarantors (which amount
may, but need not, be incurred in whole or in part under a credit facility) in
an aggregate principal amount that does not exceed $100,000,000 at any one time
outstanding;

(15) additional Indebtedness of the Foreign Restricted Subsidiaries in an
aggregate principal amount which (when combined with the liquidation value of
all series of outstanding Permitted Subsidiary Preferred Stock) does not exceed
$75,000,000 at any one time outstanding (which amount may, but need not, be
incurred in whole or in part under a credit facility);

(16) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five business days of incurrence;

(17) Indebtedness of the Borrower or any of its Restricted Subsidiaries
represented by letters of credit for the account of the Borrower or such
Restricted Subsidiary, as the case may be, issued in the ordinary course of
business of the Borrower or such Restricted Subsidiary, including, without
limitation, in order to provide security for workers’ compensation claims or
payment obligations in connection with self-insurance or similar requirements in
the ordinary course of business and other Indebtedness with respect to workers’
compensation claims, self-insurance obligations, performance, surety and similar
bonds and completion guarantees provided by the Borrower or any Restricted
Subsidiary of the Borrower in the ordinary course of business; and

(18) Permitted Subordinated Indebtedness and Refinancing Indebtedness in respect
thereof; provided that at the time of such incurrence and after giving effect
thereto and to the use of the proceeds thereof, (i) the Consolidated Net
Leverage Ratio would not exceed (x) prior to April 1, 2012, 6.50 to 1.00, and
(y) on or following April 1, 2012, 6.00 to 1.00, and (ii) no Default or Event of
Default shall have occurred and be continuing.

For purposes of determining compliance with Section 6.01, in the event that an
item of Indebtedness meets the criteria of more than one of the categories of
Permitted Indebtedness described in clauses (1) through (18) above, the Borrower
shall, in its sole discretion, divide and classify such item of Indebtedness
when such Indebtedness is incurred in any manner that complies with such
covenant. Accrual of interest, accretion

 

34



--------------------------------------------------------------------------------

or amortization of original issue discount, the payment of interest on any
Indebtedness in the form of additional Indebtedness with the same terms, and the
payment of dividends on Disqualified Capital Stock in the form of additional
shares of the same class of Disqualified Capital Stock will not be deemed to be
an incurrence of Indebtedness or an issuance of Disqualified Capital Stock for
purposes of Section 6.01.

“Permitted Investments” means:

(1) (a) Investments by the Borrower or any Restricted Subsidiary of the Borrower
in any Restricted Subsidiary, (b) Investments in the Borrower by any Restricted
Subsidiary of the Borrower and (c) Investments by the Borrower or any Restricted
Subsidiary of the Borrower in any Unrestricted Subsidiary of the Borrower not
exceeding $50,000,000 in the aggregate for all such Investments in Unrestricted
Subsidiaries;

(2) investments in cash and Cash Equivalents;

(3) loans and advances (including payroll, travel and similar advances) to
employees and officers of the Borrower and its Restricted Subsidiaries for bona
fide business purposes incurred in the ordinary course of business or consistent
with past practice or to fund such person’s purchase of Equity Interests of
Holdings pursuant to compensatory plans approved by the Board of Directors in
good faith;

(4) Currency Agreements, Hedging Agreements and Interest Swap Obligations
constituting Permitted Indebtedness;

(5) Investments in securities of trade creditors or customers received pursuant
to any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers or in good faith settlement of
delinquent obligations of such trade creditors or customers;

(6) Investments made by the Borrower or its Restricted Subsidiaries as a result
of consideration received in connection with an Asset Sale made in compliance
with Section 6.03;

(7) other Investments existing on the Closing Date and set forth on
Schedule 1.01(e);

(8) accounts receivable created or acquired, and extensions of trade credit, in
the ordinary course of business;

(9) guarantees by the Borrower or a Restricted Subsidiary of the Borrower
permitted to be incurred under this Agreement;

(10) additional Investments in an aggregate amount, taken together with all
other Investments made pursuant to this clause (10) that are at that time

 

35



--------------------------------------------------------------------------------

outstanding, not to exceed the greater of (A) $50,000,000 and (B) 4.0% of the
Borrower’s Total Assets;

(11) [Intentionally Omitted];

(12) Investments the payment for which consists exclusively of Qualified Capital
Stock of Holdings, or are funded with the proceeds of a substantially concurrent
issuance of Qualified Capital Stock of Holdings;

(13) any Investment in any Person to the extent it consists of prepaid expenses,
negotiable instruments held for collection and lease, utility and workers’
compensation, performance and other similar deposits made in the ordinary course
of business;

(14) purchases of inventory and other property to be sold or used in the
ordinary course of business;

(15) Investments consisting of licensing or contribution of Intellectual
Property pursuant to joint marketing arrangements with other Persons;

(16) Investments of any Person existing at the time such Person becomes a
Restricted Subsidiary pursuant to a transaction expressly permitted hereunder so
long as such Investments were not made in contemplation of such Person becoming
a Restricted Subsidiary;

(17) Investments consisting of promissory notes and other non-cash consideration
received in connection with Asset Sales permitted under Section 6.03;

(18) acquisitions by the Borrower and the Restricted Subsidiaries of all or
substantially all the assets of a Person or division, product line or line of
business of such Person, or at least 90% of the Equity Interests of a Person
(referred to herein as the “Acquired Entity”); provided that (i) the Acquired
Entity shall be in a Permitted Business; (ii) both before and after giving pro
forma effect to such acquisition and the incurrence of any Indebtedness in
connection therewith, (A) no Default or Event of Default shall have occurred and
be continuing; (B) the Available Liquidity shall be no less than $100,000,000,
and (C) the Consolidated Net Leverage Ratio would not exceed (1) prior to
April 1, 2012, 6.50 to 1.00, and (2) on or following April 1, 2012, 6.00 to
1.00, and the Borrower shall have delivered a certificate of a Financial
Officer, certifying as to the foregoing clauses (A), (B) and (C) and setting
forth reasonably detailed calculations in support thereof, in form and substance
reasonably satisfactory to the Agent; and (iii) unless such Acquired Entity is
not organized or existing under the laws of the United States of America, any
state thereof, the District of Columbia, or any territory thereof, the Borrower
shall comply, and shall cause the Acquired Entity to comply, with the applicable
provisions of Sections 5.11 and 6.09 and the Loan Documents (any acquisition of
an Acquired Entity meeting all the criteria of this clause (18) being referred
to herein as a “Permitted Acquisition”); and

 

36



--------------------------------------------------------------------------------

(19) other Investments in an aggregate amount not exceeding the Cumulative
Credit.

“Permitted Liens” means, with respect to any Person:

(a) Liens created under the Loan Documents securing the Obligations (including
any such Obligations comprising Existing Obligations or Specified Secured
Indebtedness);

(b) pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits to
secure bids, tenders, contracts (other than for the payment of Indebtedness) or
leases to which such Person is a party, or deposits to secure public or
statutory obligations of such Person or deposits of cash or U.S. government
bonds to secure surety or appeal bonds to which such Person is a party, or
deposits as security for contested Taxes or import duties or for the payment of
rent, in each case incurred in the ordinary course of business;

(c) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ Liens
and other similar Liens, in each case, for sums not yet overdue for a period of
more than thirty (30) days or being contested in good faith by appropriate
proceedings or other Liens arising out of judgments or awards against such
Person with respect to which such Person shall then be proceeding with an appeal
or other proceedings for review, if adequate reserves with respect thereto are
maintained on the books of such Person in accordance with GAAP;

(d) Liens for Taxes, assessments or other governmental charges or claims not yet
overdue for a period of more than thirty (30) days or payable or subject to
penalties for nonpayment or which are being contested in good faith by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of such Person in accordance with GAAP;

(e) Liens in favor of issuers of performance and surety bonds or bid bonds or
with respect to other regulatory requirements or letters of credit issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business;

(f) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties, in each
case, which were not incurred in connection with Indebtedness and which do not
in the aggregate materially impair their use in the operation of the business of
such Person;

(g) Liens existing on the Closing Date and set forth on Schedule 1.01(d);
provided that (i) such Liens shall secure only those obligations which they
secure

 

37



--------------------------------------------------------------------------------

on the Closing Date and any Refinancings of such obligations permitted under
Section 6.01 and (ii) such Liens may not extend to any other property of the
Borrower or any Restricted Subsidiary;

(h) Liens on property or shares of stock of a Person at the time such Person
becomes a Restricted Subsidiary; provided that such Liens are not created or
incurred in connection with, or in contemplation of, such other Person becoming
such a Restricted Subsidiary; provided further, that such Liens may not extend
to any other property owned by the Borrower or any Restricted Subsidiary and
shall secure only obligations which such Liens secure immediately prior to the
time such Person becomes a Restricted Subsidiary;

(i) Liens on property at the time the Borrower or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into the Borrower or any Restricted Subsidiary; provided
that such Liens are not created or incurred in connection with, or in
contemplation of, such acquisition; provided further, that the Liens may not
extend to any other property owned by the Borrower or any Restricted Subsidiary
and shall secure only obligations which such Liens secure immediately prior to
such acquisition;

(j) Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to the Borrower or another Restricted Subsidiary permitted to be incurred
in accordance with Section 6.01;

(k) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(l) leases and subleases granted to others in the ordinary course of business
which do not materially adversely affect the ordinary conduct of the business of
the Borrower or any of the Restricted Subsidiaries and do not secure any
Indebtedness;

(m) Liens arising from financing statement filings under the UCC or similar
state laws regarding operating leases entered into by the Borrower and its
Restricted Subsidiaries in the ordinary course of business;

(n) Liens in favor of the Borrower or any Subsidiary Guarantor;

(o) Liens on inventory or equipment of the Borrower or any Restricted Subsidiary
granted in the ordinary course of business to the Borrower’s client at which
such inventory or equipment is located;

(p) [Intentionally Omitted];

(q) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or

 

38



--------------------------------------------------------------------------------

replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in clauses (a), (g), (h), (i), (p) and (r) of this definition;
provided that (x) such new Lien shall be limited to all or part of the same
property that secured the original Lien (plus improvements on such property),
(y) the Indebtedness secured by such Lien at such time is not increased to any
amount greater than the sum of (A) the outstanding principal amount or, if
greater, committed amount of the Indebtedness described under clauses (a), (g),
(h), (i), (p) and (r) of this definition at the time the original Lien became a
Permitted Lien pursuant this Agreement, and (B) an amount necessary to pay any
fees and expenses, including premiums, related to such refinancing, refunding,
extension, renewal or replacement and (z) such refinancing, refunding,
extension, renewal or replacement is Refinancing Indebtedness permitted under
the definition of “Permitted Indebtedness”;

(r) Liens securing Indebtedness permitted to be incurred pursuant to
clauses (7), (13) and (15) of the definition of “Permitted Indebtedness”;
provided that (A) Liens securing Indebtedness permitted to be incurred pursuant
to such clause (7) do not at any time encumber any property other than the
property financed by such Indebtedness and the proceeds and the products
thereof, (B) Liens securing Specified Secured Indebtedness do not encumber any
asset other than any asset constituting Collateral and (C) Liens securing
Indebtedness permitted to be incurred pursuant to such clause (15) extend only
to the assets of Foreign Subsidiaries;

(s) deposits in the ordinary course of business to secure liability to insurance
carriers;

(t) Liens securing judgments for the payment of money not constituting an Event
of Default under paragraph (h) of Article VII, so long as such Liens are
adequately bonded and any appropriate legal proceedings that may have been duly
initiated for the review of such judgment have not been finally terminated or
the period within which such proceedings may be initiated has not expired;

(u) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(v) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodity brokerage accounts incurred in the ordinary course of
business and (iii) in favor of banking institutions arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;

(w) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the

 

39



--------------------------------------------------------------------------------

Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower and its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

(x) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(y) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.01; provided that such Liens do not extend
to any assets other than those assets that are the subject of such repurchase
agreement;

(z) other Liens securing obligations incurred in the ordinary course of business
which obligations do not exceed $50,000,000 at any one time outstanding; and

(aa) Liens securing Hedging Obligations, so long as the related Indebtedness is,
and is permitted to be pursuant to Section 6.06, secured by a Lien on the same
property securing such Hedging Obligations.

“Permitted Subordinated Indebtedness” means unsecured Indebtedness of the
Borrower for borrowed money (a) the terms of which do not provide for any
scheduled repayment, mandatory redemption, repurchase, defeasance or sinking
fund obligations prior to the date that is six months after the latest final
maturity of the Term Loans in effect at the time of incurrence of such
Indebtedness (other than (i) customary offers to repurchase upon a change of
control, fundamental change, asset sale or casualty event, (ii) mandatory
prepayments with the proceeds of, and exchanges for, Refinancing Indebtedness
and (iii) customary acceleration rights after an event of default), (b) that do
not constitute an obligation (including pursuant to a guarantee) of any
Subsidiary that is not (or, in the case of after-acquired Subsidiaries, is not
required to become) a Loan Party hereunder, (c) that has terms and conditions
(other than economic terms, including redemption premiums), taken as a whole,
that are not materially less favorable or materially more restrictive to the
Borrower than the terms and conditions prevailing in the marketplace at the time
for high-yield subordinated debt securities issued in a public offering (except
to the extent otherwise approved by the Agent), as determined in good faith by
the Borrower and evidenced by a certificate of an Officer of the Borrower, and
(d) is subordinated to the Obligations on terms and conditions reasonably
satisfactory to the Agent.

“Permitted Subsidiary Preferred Stock” means any series of Preferred Stock of a
Foreign Restricted Subsidiary that constitutes Qualified Capital Stock, the
liquidation value of all series of which, when combined with the aggregate
amount of

 

40



--------------------------------------------------------------------------------

outstanding Indebtedness of the Foreign Restricted Subsidiaries incurred
pursuant to clause (15) of the definition of Permitted Indebtedness, does not
exceed $15,000,000.

“Person” means an individual, partnership, corporation, limited liability
company, unincorporated organization, trust or joint venture, or a governmental
agency or political subdivision thereof.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA sponsored, maintained or contributed to by the Borrower or
any ERISA Affiliate.

“Preferred Stock” of any Person means any Capital Stock of such Person that has
preferential rights to any other Capital Stock of such Person with respect to
dividends or redemptions or upon liquidation.

“Prime Rate” means the rate of interest per annum determined from time to time
by Credit Suisse as its prime rate in effect at its principal office in New York
City and notified to the Borrower.

“Productive Assets” means assets (including Equity Interests) that are used or
usable by the Borrower and its Restricted Subsidiaries in Permitted Businesses.

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

“Refinance” means, in respect of any security or Indebtedness, to refinance,
extend, renew, refund, repay, prepay, redeem, defease or retire, or to issue a
security or Indebtedness in exchange or replacement for, such security or
Indebtedness in whole or in part. “Refinanced” and “Refinancing” shall have
correlative meanings.

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that Refinances, modifies, replaces, restates,
refunds, defers, extends, substitutes, supplements, reissues or resells such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof),
including any additional Indebtedness incurred to pay interest or premiums
required by the instruments governing such Original Indebtedness as in effect at
the time of issuance of such Refinancing Indebtedness (“Required Premiums”) and
fees in connection with such Refinancing Indebtedness; provided that any such
event shall not:

(1) directly or indirectly result in an increase in the aggregate principal
amount of the Original Indebtedness, except to the extent such increase is a
result of a simultaneous incurrence of additional Indebtedness:

(a) to pay Required Premiums and related fees, or

(b) otherwise permitted to be incurred under this Agreement,

 

41



--------------------------------------------------------------------------------

(2) create Indebtedness:

(a) with a Weighted Average Life to Maturity at the time such Indebtedness is
incurred that is less than the Weighted Average Life to Maturity at such time of
the Original Indebtedness,

(b) that constitutes an obligation (including pursuant to a guarantee) of any
Subsidiary that shall not have been (or, in the case of after-acquired
Subsidiaries, shall not have been required to become) an obligor in respect of
such Original Indebtedness, and

(c) that is secured by any Lien on any asset other than the assets that secured
such Original Indebtedness, and

(3) if such event is in respect of Original Indebtedness that was subordinated
to the Obligations, create Indebtedness that is subordinated to the Obligations
on terms less favorable in any material respect to the Lenders.

“Register” has the meaning assigned to such term in Section 9.04.

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, trustees, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Required Lenders” means at any time, Lenders have Loans and unused Commitments
representing more than 50% of the sum of all Loans outstanding and unused
Commitments at such time; provided that the Loans and unused Commitments of any
Defaulting Lender shall be disregarded in the determination of the Required
Lenders at any time.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

42



--------------------------------------------------------------------------------

“Responsible Officer” of any Person means the chief executive officer, the
president, any vice president, the chief operating officer or any Financial
Officer of such Person and any other officer or similar official thereof
responsible for the administration of the obligations of such Person in respect
of this Agreement, and, as to any document delivered on the Closing Date (but
subject to the express requirements set forth in Section 4.01), shall include
any secretary or assistant secretary of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payments” has the meaning assigned to such term in Section 6.02.

“Restricted Subsidiary” of any Person means any Subsidiary of such Person which
at the time of determination is not an Unrestricted Subsidiary.

“Retained Excess Cash Flow” means, for any fiscal year, the Excess Cash Flow for
such fiscal year multiplied by (x) 50%, if the Consolidated Leverage Ratio at
the end of such fiscal year is greater than 5.00 to 1.00, (y) 75%, if the
Consolidated Leverage Ratio at the end of such fiscal year shall be equal to or
less than 5.00 to 1.00, but greater than 4.50 to 1.00, and (y) 100%, if the
Consolidated Leverage Ratio at the end of such fiscal year shall be equal to or
less than 4.50 to 1.00; provided that Retained Excess Cash Flow for any fiscal
year shall be zero until the prepayment required pursuant to Section 2.10(d) for
such fiscal year has been made (or a certificate signed by a Financial Officer
setting forth in reasonable detail calculations showing that no such prepayment
is required is delivered to the Agent).

“S&P” means Standard & Poor’s Ratings Service, a division of the McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

“Sale and Lease-Back Transaction” means any direct or indirect arrangement with
any Person or to which any such Person is a party providing for the leasing to
the Borrower or a Restricted Subsidiary of any property, whether owned by the
Borrower or any Restricted Subsidiary at the Closing Date or later acquired,
which has been or is to be sold or transferred by the Borrower or such
Restricted Subsidiary to such Person or to any other Person from whom funds have
been or are to be advanced by such Person on the security of such property.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.

“Secured Parties” means the Existing Secured Parties and the Additional Secured
Parties.

“Securities Act” means the Securities Act of 1933, as amended.

 

43



--------------------------------------------------------------------------------

“Significant Subsidiary”, with respect to any Person, means any Restricted
Subsidiary of such Person that satisfies the criteria for a “significant
subsidiary” set forth in Rule 1-02(w) of Regulation S-X under the Securities
Act.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Holdings substantially in the form of Exhibit H.

“Specified Secured Indebtedness” means senior secured Indebtedness incurred
pursuant to clause (13) of the definition of the term “Permitted Indebtedness”.

“Subordinated Indebtedness” means (a) with respect to the Borrower, any
Indebtedness of the Borrower that is by its terms subordinated in right of
payment to the Obligations, and (b) with respect to any Guarantor, any
Indebtedness of such Guarantor that is by its terms subordinated in right of
payment to the Guarantee of such Guarantor.

“subsidiary” with respect to any Person, means:

(i) any corporation of which the outstanding Capital Stock having at least a
majority of the votes entitled to be cast in the election of directors under
ordinary circumstances shall at the time be owned, directly or indirectly by
such Person; or

(ii) any other Person of which at least a majority of the voting interest under
ordinary circumstances is at the time, directly or indirectly, owned by such
Person.

“Subsidiary” means, unless the context otherwise requires, a Subsidiary of the
Borrower.

“Subsidiary Guarantor” means each Restricted Subsidiary of the Borrower that is
a Loan Party and that executes this Agreement and the Guarantee and Collateral
Agreement as a guarantor on the Closing Date and each other Restricted
Subsidiary of the Borrower that thereafter guarantees the Obligations pursuant
to the terms of this Agreement and the Guarantee and Collateral Agreement;
provided that upon the release and discharge of such Restricted Subsidiary from
its Guarantee in accordance with this Agreement and the Guarantee and Collateral
Agreement, such Restricted Subsidiary shall cease to be a Subsidiary Guarantor.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, similar charges or withholdings imposed by any Governmental
Authority.

“Term Loan Maturity Date” means February 14, 2017.

“Term Loans” means the term loans made by the Lenders to the Borrower pursuant
to clause (a) of Section 2.01. Unless the context shall otherwise require, the
term “Term Loans” shall include Incremental Term Loans.

 

44



--------------------------------------------------------------------------------

“Title Insurance Company” means the title insurance company providing the Title
Insurance Policies.

“Title Insurance Policies” means the lender’s title insurance policies issued to
Agent with respect to the Mortgaged Properties.

“Total Assets” means, as of any date, the total consolidated assets of the
Borrower and its Restricted Subsidiaries, as set forth on the Borrower’s most
recently available internal consolidated balance sheet as of such date.

“Transaction Costs” means the fees, costs and expenses payable by Holdings, the
Borrower and the Restricted Subsidiaries in connection with the Transactions.

“Transactions” means, collectively, (a) the execution, delivery and performance
by each Loan Party of the Loan Documents to which it is to be a party, the
making of the Borrowings hereunder, and the use of proceeds thereof in
accordance with the terms hereof, (b) the repayment in full of the term loans
under the Existing Credit Agreement and (c) the payment of the Transaction
Costs.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of New York or any other state, the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Obligations (or portion
thereof) that are contingent in nature or unliquidated at such time, including
any such Obligation that is: (i) an obligation to reimburse a bank for drawings
not yet made under a letter of credit issued by it; (ii) any other obligation
(including any guarantee) that is contingent in nature at such time; or (iii) an
obligation to provide collateral to secure any of the foregoing types of
obligations, but excluding unripened or contingent obligations related to
indemnification under Section 9.03 for which no written demand has been made.

“Unrestricted Cash” means unrestricted cash and Cash Equivalents owned by the
Loan Parties and not controlled by or subject to any Lien or other preferential
arrangement in favor of any creditor (other than Liens created by or pursuant to
this Agreement and the Loan Documents) or any Specified Secured Indebtedness.

“Unrestricted Subsidiary” of any Person means:

(1) any Subsidiary of such Person that at the time of determination shall be or
continue to be designated an Unrestricted Subsidiary by the Board of Directors
of such Person in the manner provided below; and

 

45



--------------------------------------------------------------------------------

(2) any Subsidiary of an Unrestricted Subsidiary.

The Board of Directors of the Borrower may designate any newly acquired or newly
formed Subsidiary to be an Unrestricted Subsidiary unless such Subsidiary owns
any Capital Stock of, or owns or holds any Lien on any property of, the Borrower
or any other Subsidiary of the Borrower that is not a Subsidiary of the
Subsidiary to be so designated or another Unrestricted Subsidiary; provided
that:

(a) the Borrower certifies to the Agent that such designation complies with the
covenant set forth in Sections 6.02 and 6.16; and

(b) each Subsidiary to be so designated and each of its Subsidiaries has not at
the time of designation, and does not thereafter, create, incur, issue, assume,
guarantee or otherwise become directly or indirectly liable with respect to any
Indebtedness pursuant to which the lender has recourse to any of the assets of
the Borrower or any of its Restricted Subsidiaries.

The Board of Directors of the Borrower may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary only if immediately before and immediately after
giving effect to such designation, no Default or Event of Default shall have
occurred and be continuing. Any such designation by the Board of Directors of
the Borrower shall be evidenced by a Board Resolution giving effect to such
designation and an Officers’ Certificate delivered to the Agent certifying (and
setting forth reasonably detailed calculations demonstrating) that such
designation complied with the foregoing provisions.

Actions taken by an Unrestricted Subsidiary will not be deemed to have been
taken, directly or indirectly, by the Borrower or any Restricted Subsidiary.

Notwithstanding the foregoing, as of the Closing Date, all of the Subsidiaries
of the Borrower will be Restricted Subsidiaries.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
from time to time.

“Voluntary Prepayment” shall mean a prepayment of principal of Term Loans
pursuant to Section 2.09 in any fiscal year of the Borrower to the extent that
such prepayment (a) reduces the scheduled installments of principal due in
respect of Term Loans as set forth in Section 2.08 in any subsequent fiscal year
and (b) did not occur in connection with a Refinancing of such Term Loans.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

(1) the then outstanding aggregate principal amount of such Indebtedness; into

 

46



--------------------------------------------------------------------------------

(2) the sum of the total of the products obtained by multiplying;

(a) the amount of each then remaining installment, sinking fund, serial maturity
or other required payment of principal, including payment at final maturity, in
respect thereof; by

(b) the number of years (calculated to the nearest one-twelfth) which will
elapse between such date and the making of such payment.

“Wholly-Owned Subsidiary” of any Person means any Subsidiary of such Person of
which all the outstanding voting securities (other than in the case of a
Restricted Subsidiary that is incorporated in a jurisdiction other than a State
in the United States of America or the District of Columbia, directors’
qualifying shares or an immaterial amount of shares required to be owned by
other Persons pursuant to applicable law) are owned by such Person or any
Wholly-Owned Subsidiary of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party or the Agent.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Term
Loan”) or by Type (e.g., a “LIBO Rate Loan”) or by Class and Type (e.g., a “LIBO
Rate Term Loan”). Borrowings may also be classified and referred to by Class
(e.g., a “Term Borrowing”) or by Type (e.g., a “LIBO Rate Borrowing”) or by
Class and Type (e.g., a “LIBO Rate Term Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. Unless otherwise
specifically indicated, the term “consolidated” with respect to any Person
refers to such Person consolidated with its Restricted Subsidiaries, and
excludes from such consolidation any Unrestricted Subsidiary as if such
Unrestricted Subsidiary were not an Affiliate of such Person. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections,

 

47



--------------------------------------------------------------------------------

Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

SECTION 1.04. Effectuation of Transactions. Each of the representations and
warranties of the Loan Parties contained in this Agreement (and all
corresponding definitions) are made after giving effect to the Transactions,
unless the context otherwise requires.

SECTION 1.05. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP or, if not defined in GAAP (as determined by the Borrower
in good faith) as determined by the Borrower in good faith, as in effect from
time to time; provided that, to the extent set forth in the definition of
“GAAP”, if the Borrower notifies the Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Agent notifies the Borrower that the
Required Lenders request an amendment to any provision thereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

SECTION 1.06. Designated Senior Debt. The Loans and other Obligations under the
Loan Documents constitute “Designated Senior Debt” for purposes of the Existing
Notes Documents.

SECTION 1.07. Pro Forma Calculations. With respect to any period of four
consecutive fiscal quarters during which any Permitted Acquisition or Asset Sale
occurs (and for purposes of determining whether an acquisition is a Permitted
Acquisition or whether the Borrower may take any actions requiring compliance
with a specified ratio), the Consolidated Leverage Ratio, Consolidated Net
Leverage Ratio and Consolidated Secured Debt Ratio shall be calculated with
respect to such period on a pro forma basis after giving effect to such
Permitted Acquisition or Asset Sale (including, without duplication, (a) all pro
forma adjustments permitted or required by Article 11 of Regulation S-X under
the Securities Act of 1933, as amended, and (b) pro forma adjustments for cost
savings and other operating efficiencies (net of continuing associated expenses)
to the extent the actions underlying such cost savings and operating
efficiencies have been implemented and such cost savings operating efficiencies
are factually supportable, are expected to have a continuing impact and have
been realized or are reasonably expected to be realized within 12 months
following such Permitted Acquisition or Asset Sale; provided that all such
adjustments should be reasonably satisfactory to the Agent and shall be set
forth in a reasonably detailed certificate of a Financial Officer of the
Borrower), using, for purposes of making such calculations, the historical
financial statements of the Borrower and the Subsidiaries which shall be

 

48



--------------------------------------------------------------------------------

reformulated as if such Permitted Acquisition or Asset Sale, and any other
Permitted Acquisitions and Asset Sales that have been consummated during the
period, had been consummated on the first day of such period.

ARTICLE II

The Credits

SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each Lender agrees, severally and not jointly, to make a Term Loan to
the Borrower on the Closing Date, in a principal amount not to exceed its
Commitment. Amounts prepaid or repaid in respect of Term Loans may not be
reborrowed.

(b) [Intentionally Omitted]

(c) Each Lender having an Incremental Term Loan Commitment hereby agrees,
severally and not jointly, on the terms and subject to the conditions set forth
herein and in the applicable Incremental Term Loan Assumption Agreement, to make
Incremental Term Loans to the Borrower, in an aggregate principal amount not to
exceed its Incremental Term Loan Commitment. Amounts paid or prepaid in respect
of Incremental Term Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their applicable Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required. The Loans comprising any Borrowing shall be
in an aggregate principal amount that is (i) an integral multiple of $1,000,000
and not less than $5,000,000 (except with respect to any Incremental Term
Borrowing, to the extent provided in the related Incremental Term Loan
Assumption Agreement) or (ii) equal to the remaining available balance of the
applicable Commitments.

(b) Subject to Section 2.13, each Borrowing shall be comprised entirely of ABR
Loans or LIBO Rate Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any LIBO Rate Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that
(i) any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan in accordance with the terms of this Agreement, (ii) in
exercising such option, such Lender shall use reasonable efforts to minimize any
increase in the Adjusted LIBO Rate or increased costs to the Borrower resulting
therefrom (which obligation of such Lender shall not require it to take, or
refrain from taking, actions that it determines would result in increased costs
for which it will not be compensated hereunder or that it otherwise determines
would be disadvantageous to it and in the event of such request for costs for
which compensation is provided under this Agreement, the provisions of
Section 2.14 shall apply) and (iii) such branch or Affiliate of such Lender
would not be included in

 

49



--------------------------------------------------------------------------------

clause (z) of the first proviso to the definition of the term “Eligible
Assignee” set forth in Section 1.01.

(c) At the commencement of each Interest Period for any LIBO Rate Borrowing,
such Borrowing shall comprise an aggregate principal amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. Each ABR Borrowing when
made shall be in a minimum principal amount of $1,000,000; provided that an ABR
Borrowing may be maintained in a lesser amount equal to the difference between
the aggregate principal amount of all other Borrowings and the total amount of
Loans at such time outstanding. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten different Interest Periods in effect for LIBO Rate
Borrowings at any time outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Term Loan
Maturity Date or the Incremental Term Loan Maturity Date, as applicable.

SECTION 2.03. Requests for Borrowing. (a) In order to request a Borrowing, the
Borrower shall notify the Agent of such request either in writing by delivery of
a Borrowing Request (by hand or facsimile) signed by the Borrower or by
telephone (to be confirmed promptly by hand delivery or facsimile of written
notice) not later than 11:00 a.m., New York City time, (A) in the case of a LIBO
Rate Borrowing, three (3) Business Days before a proposed Borrowing (or such
later time as shall be acceptable to the Agent) and (B) in the case of an ABR
Borrowing, one (1) Business Day before a proposed Borrowing (or such later time
as shall be acceptable to the Agent). Each such telephonic and written Borrowing
Request shall be irrevocable and shall specify the following information in
compliance with Section 2.01:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of the Borrowing, which shall be a Business Day;

(iii) whether the Borrowing then being requested is to be a Term Borrowing or an
Incremental Term Borrowing, and whether such Borrowing is to be an ABR Borrowing
or a LIBO Rate Borrowing;

(iv) in the case of a LIBO Rate Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed;

 

50



--------------------------------------------------------------------------------

provided, however, that notwithstanding any contrary specification in any
Borrowing Request, each requested Borrowing shall comply with the requirements
set forth in Section 2.02 and Section 2.04.

(b) If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any LIBO Rate Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of the Borrowing Request in accordance with this Section, the Agent shall advise
each Lender of the details thereof and of the amount of such Lender’s Loan to be
made as part of the requested Borrowing.

SECTION 2.04. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 (noon), New York City time, to the account
of the Agent most recently designated by it for such purpose by notice to the
Lenders.

(b) Unless the Agent shall have received notice from a Lender prior to the date
of any Borrowing that such Lender will not make available to the Agent such
Lender’s share of such Borrowing, the Agent may assume that such Lender has made
such share available on the date of such Borrowing in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the Borrowing available to the Agent, then the
applicable Lender and the Borrower severally agree to pay to the Agent forthwith
on demand (without duplication) such corresponding amount with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Agent, at (i) in the case
of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Agent, then such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitments or to prejudice any rights which the Agent
or the Borrower or any Loan Party may have against any Lender as a result of any
default by such Lender hereunder.

SECTION 2.05. Type; Interest Elections. (a) Loans shall initially be of the Type
specified in the applicable Borrowing Request and, in the case of a LIBO Rate
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert all or any portion of any
Borrowing (subject to the minimum amounts for Borrowings of the applicable Type
specified in Section 2.02(c)) to a different Type or to continue such Borrowing
and, in the case of a LIBO Rate Borrowing, may elect Interest Periods therefor,
all as provided in this Section. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.

 

51



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section, the Borrower shall notify the
Agent of such election by telephone (i) in the case of an election to convert to
or continue as a LIBO Rate Borrowing, not later than 11:00 a.m., New York City
time, three (3) Business Days before the date of the proposed conversion or
continuation or (ii) in the case of an election to convert to or continue as an
ABR Borrowing, not later than 10:00 a.m., New York City time, on the date of the
proposed conversion or continuation. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Agent of a written Interest Election Request in a form approved
by the Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a LIBO Rate
Borrowing; and

(iv) if the resulting Borrowing is a LIBO Rate Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a LIBO Rate Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the Agent shall
advise each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a LIBO Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
of the type set forth in clauses (a) or (b) of Article VII (without giving
effect to any grace period set forth therein) has occurred and is continuing and
the Agent, at the request of the Required Lenders, so notifies the Borrower,
then, so long as an Event of Default is continuing, (i) no outstanding Borrowing
may be converted to or continued as a LIBO Rate Borrowing and (ii) unless
repaid, each LIBO Rate Borrowing shall be converted to an ABR Borrowing at the
end of the then current Interest Period applicable thereto.

 

52



--------------------------------------------------------------------------------

SECTION 2.06. Termination and Reduction of Commitments. (a) The Commitments
shall automatically terminate upon the making of the Term Loans on the Closing
Date.

(b) Upon at least three Business Days’ prior irrevocable written or fax notice
(or telephonic notice promptly confirmed by written notice) to the Agent, the
Borrower may at any time in whole permanently terminate, or from time to time in
part permanently reduce, the Commitments; provided, however, that (i) each
partial reduction of the Commitments shall be in an integral multiple of
$1,000,000 and (ii) the Borrower may condition a notice of termination of all of
the Commitments upon the effectiveness of a replacement financing.

(c) Each reduction in the Commitments hereunder shall be made ratably among the
Lenders in accordance with their respective Commitments.

SECTION 2.07. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to each Lender, through the Agent, the principal
amount of each Term Loan of such Lender as provided in Section 2.08.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(c) The Agent shall maintain accounts in which it shall record (i) the amount of
each Loan made hereunder, the Type thereof and the Interest Period (if any)
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Agent hereunder for the account of
the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans in accordance with the
terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in substantially the form of Exhibit F hereto. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein and its registered
assigns.

SECTION 2.08. Repayment of Borrowings. (a) The Borrower shall pay to the Agent,
for the account of the Lenders, on the dates set forth below, or if any such

 

53



--------------------------------------------------------------------------------

date is not a Business Day, on the next preceding Business Day (each such date
being called a “Repayment Date”), a principal amount of the Term Loans other
than Other Term Loans (as adjusted from time to time pursuant to
Sections 2.08(c), 2.09, 2.10(f) and 2.20(d)) equal to the percentage set forth
below for such date of the aggregate principal amount of the Term Loans
outstanding on the Closing Date, together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment:

 

DATE

   SCHEDULED TERM LOAN
REPAYMENTS  

March 31, 2011

     0.25 % 

June 30, 2011

     0.25 % 

September 30, 2011

     0.25 % 

December 31, 2011

     0.25 % 

March 31, 2012

     0.25 % 

June 30, 2012

     0.25 % 

September 30, 2012

     0.25 % 

December 31, 2012

     0.25 % 

March 31, 2013

     0.25 % 

June 30, 2013

     0.25 % 

September 30, 2013

     0.25 % 

December 31, 2013

     0.25 % 

March 31, 2014

     0.25 % 

June 30, 2014

     0.25 % 

September 30, 2014

     0.25 % 

December 31, 2014

     0.25 % 

March 31, 2015

     0.25 % 

June 30, 2015

     0.25 % 

September 30, 2015

     0.25 % 

December 31, 2015

     0.25 % 

March 31, 2016

     0.25 % 

June 30, 2016

     0.25 % 

September 30, 2016

     0.25 % 

December 31, 2016

     0.25 % 

February 14, 2017

     Remainder   

(b) The Borrower shall pay to the Agent, for the account of the Lenders, on each
Incremental Term Loan Repayment Date, a principal amount of the Other Term Loans
(as adjusted from time to time pursuant to Sections 2.08(c), 2.09, 2.10 and
2.20(d)) equal to the amount set forth for such date in the applicable
Incremental Term Loan Assumption Agreement, together in each case with accrued
and unpaid interest on the principal amount to be paid to but excluding the date
of such payment. To the extent not previously paid, all Incremental Term Loans
shall be due and payable on the applicable

 

54



--------------------------------------------------------------------------------

Incremental Term Loan Maturity Date, together with accrued and unpaid interest
on the principal amount to be paid to but excluding the date of payment.

(c) In the event and on each occasion that any Commitment (other than any
Incremental Term Loan Commitment) shall be reduced or shall expire or terminate
other than as a result of the making of a Term Loan, the principal amount
payable on the Term Loan Maturity Date shall be reduced pro rata by an aggregate
amount equal to the amount of such reduction, expiration or termination.

(d) All repayments pursuant to this Section 2.08 shall be subject to
Section 2.15, but shall otherwise be without premium or penalty.

SECTION 2.09. Optional Prepayment of Loans. (a) Upon prior notice in accordance
with paragraph (b) of this Section, the Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part without
premium or penalty (but subject to Section 2.15); provided that each partial
prepayment shall be in an amount that is an integral multiple of $100,000 and
not less than $500,000.

(b) The Borrower shall notify the Agent by telephone (confirmed by facsimile) of
any prepayment hereunder (i) in the case of prepayment of a LIBO Rate Borrowing,
not later than 11:00 a.m., New York City time, three (3) Business Days before
the date of prepayment or (ii) in the case of prepayment of an ABR Borrowing,
not later than 10:00 a.m., New York City time, on the day of prepayment. Each
such notice shall be irrevocable (except in the case of a repayment in full of
all of the Obligations, which may be conditioned upon the effectiveness of a new
financing) and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid. Promptly following receipt of
any such notice relating to a Borrowing, the Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest as required by Section 2.12.

(c) Optional prepayments of Term Loans shall be allocated ratably between the
Term Loans and the Other Term Loans, if any, and shall be applied against the
remaining installments of principal in respect of the Term Loans and Other Term
Loans scheduled to be paid as directed by the Borrower.

(d) Repricing Protection. If, prior to the first anniversary of the Closing
Date, (i) all or any portion of the Term Loans is prepaid substantially
concurrently with the proceeds of, or the Term Loans are converted into, any new
or replacement tranche of term loan Indebtedness (including any Incremental Term
Loans incurred pursuant to Section 2.20) that has an effective interest rate or
weighted average yield (to be determined in the reasonable discretion of the
Agent consistent with generally accepted financial practices, after giving
effect to margins, “LIBOR floors”, upfront or similar fees or original issue
discount shared with all lenders or holders thereof, but excluding the effect of
any arrangement, structuring, syndication or other fees payable in connection

 

55



--------------------------------------------------------------------------------

therewith that are not shared with all lenders or holders thereof) less than the
effective interest rate or weighted average yield (to be determined in the
reasonable discretion of the Agent consistent with generally accepted financial
practices, on the same basis as above) of the Term Loans being prepaid or
converted, or (ii) a Non-Consenting Lender must assign its Term Loans pursuant
to Section 9.02(e) or otherwise as a result of its failure to consent to an
amendment that is passed and reduces the effective interest rate or weighted
average yield (taking into account any “LIBOR floor”) then in effect with
respect to the Term Loans, then in each case the aggregate principal amount so
prepaid, converted, assigned or repaid will be subject to a fee payable by the
Borrower equal to 1% of the principal amount thereof.

SECTION 2.10. Mandatory Prepayment of Term Loans. (a) [Intentionally Omitted].

(b) Upon the consummation of an Asset Sale, the Borrower shall apply 100% of the
Net Cash Proceeds relating to such Asset Sale within 545 days (or such lesser
number of days that may be applicable to the Net Cash Proceeds of such Asset
Sale under the Existing Credit Agreement (if term loans that would share in such
payment are outstanding thereunder) or any other agreement governing Specified
Secured Indebtedness) of receipt thereof either (i) to prepay Term Loans in
accordance with Section 2.10(g) (provided that, if at the time of such
prepayment, any portion of such Net Cash Proceeds is also required to be used to
prepay, or to make an offer to prepay, Indebtedness under the Existing Credit
Agreement or under Specified Secured Indebtedness, then the Borrower shall only
be required to prepay the Term Loans under this Section 2.10(b) with such Net
Cash Proceeds equally and ratably with such other Indebtedness); or (ii) to
reinvest in Productive Assets (provided that this requirement shall be deemed
satisfied if the Borrower or such Restricted Subsidiary by the end of such
545-day period has entered into a binding agreement under which it is
contractually committed to reinvest in Productive Assets and such investment is
consummated within 120 days from the date on which such binding agreement is
entered into), or (iii) a combination of prepayment and investment permitted by
the foregoing clauses (i) and (ii).

(c) [Intentionally Omitted]

(d) No later than the earlier of (i) ninety (90) days after the end of each
fiscal year of the Borrower, commencing with the fiscal year ending on
September 30, 2012, and (ii) the date on which the financial statements with
respect to such period are delivered pursuant to Section 5.01(a), the Borrower
shall prepay outstanding Term Loans in accordance with Section 2.10(g) in an
aggregate principal amount equal to 50% of Excess Cash Flow for the fiscal year
then ended, minus Voluntary Prepayments made during such fiscal year; provided
(x) that the amount of such prepayment shall be reduced to 25% of such Excess
Cash Flow if the Consolidated Leverage Ratio at the end of such fiscal year
shall be equal to or less than 5.00 to 1.00, but greater than 4.50 to 1.00, and
(y) such prepayment shall not be required if the Consolidated Leverage Ratio at
the end of such fiscal year shall be equal to or less than 4.50 to 1.00.

 

56



--------------------------------------------------------------------------------

(e) In the event that any Loan Party or any subsidiary of a Loan Party shall
receive Net Cash Proceeds from the issuance or incurrence of Indebtedness for
money borrowed of any Loan Party or any subsidiary of a Loan Party (other than
Permitted Indebtedness), the Borrower shall, substantially simultaneously with
(and in any event not later than the third Business Day next following) the
receipt of such Net Cash Proceeds by such Loan Party or such subsidiary, apply
an amount equal to 100% of such Net Cash Proceeds to prepay outstanding Term
Loans in accordance with Section 2.10(g).

(f) The Borrower shall deliver to the Agent, at the time of each prepayment
required under this Section 2.10, (i) a certificate signed by a Financial
Officer of the Borrower setting forth in reasonable detail the calculation of
the amount of such prepayment and (ii) to the extent practicable, at least three
(3) days’ prior written notice of such prepayment. Each notice of prepayment
shall specify the prepayment date, the Type of each Loan being prepaid and the
principal amount of each Loan (or portion thereof) to be prepaid. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest as
required by Section 2.12. All prepayments of Borrowings under this Section 2.10
shall be subject to Section 2.15, but shall otherwise be without premium or
penalty.

(g) Mandatory prepayments of outstanding Term Loans under this Agreement shall
be allocated ratably between the Term Loans and the Other Term Loans, if any,
and shall be applied pro rata against the remaining scheduled installments of
principal due in respect of the Term Loans and Other Term Loans.

SECTION 2.11. Fees. (a) [Intentionally Omitted.]

(b) The Borrower agrees to pay to the Agent, for its own account, the agency
fees set forth in the Fee Letter (including pursuant to the Engagement Letter),
as amended, restated, supplemented or otherwise modified from time to time, or
such agency fees as may otherwise be separately agreed upon by the Borrower and
the Agent payable in the amounts and at the times specified therein or as so
otherwise agreed upon (the “Agent Fees”).

(c) [Intentionally Omitted].

(d) The Agent Fees shall be paid on the dates due, in immediately available
funds, to the Agent. Once paid, the Agent Fees shall not be refundable under any
circumstances absent manifest error in the calculation of such fees.

SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each LIBO Rate Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

 

57



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, upon the occurrence and during the
continuance of an Event of Default referred to in paragraphs (a), (b), (f) and
(g) of Article VII, at the written request of the Required Lenders, any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder shall bear interest, payable on demand, after as well as
before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section. Payment or acceptance of the increased rates of
interest provided for in this Section 2.12(c) is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of the Agent or any Lender.

(d) Accrued interest on each Loan shall be payable to the applicable Lenders,
through the Agent, in arrears on each Interest Payment Date for such Loan;
provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any LIBO Rate Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a LIBO Rate Borrowing:

(a) the Agent determines (which determination shall be conclusive absent
manifest error) that dollar deposits in the principal amount of the Loans
comprising such Borrowing are not generally available in the London interbank
market;

(b) the Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period; or

(c) the Agent is advised by the Required Lenders that the Adjusted LIBO Rate or
the LIBO Rate, as applicable, for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;

 

58



--------------------------------------------------------------------------------

then the Agent shall promptly give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Agent notifies the Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist, any request by the Borrower for a
LIBO Rate Borrowing pursuant to Section 2.03 or 2.05 shall be deemed to be a
request for an ABR Borrowing.

SECTION 2.14. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or LIBO Rate Loans made by such Lender or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise), then, following delivery of the certificate contemplated
by paragraph (c) of this Section, the Borrower will pay to such Lender, as the
case may be, such additional amount or amounts as will compensate such Lender
for such additional costs incurred or reduction suffered (except for any Taxes,
which shall be dealt with exclusively pursuant to Section 2.16).

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made pursuant hereto to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law other than due to Taxes, which shall be
dealt with exclusively pursuant to Section 2.16 (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time following delivery of the
certificate contemplated by paragraph (c) of this Section the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company as specified in paragraph (a) or
(b) of this Section and setting forth in reasonable detail the manner in which
such amount or amounts was determined shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand

 

59



--------------------------------------------------------------------------------

such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

(e) For the avoidance of doubt, this Section 2.14 shall apply to all requests,
rules, guidelines or directives concerning capital adequacy issued in connection
with the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives concerning capital adequacy
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor or similar
authority) of the United States financial regulatory authorities, regardless of
the date adopted, issued, promulgated or implemented.

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any LIBO Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any LIBO Rate Loan or the conversion of the Interest Period with
respect to any LIBO Rate Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
LIBO Rate Loan on the date specified in any notice delivered pursuant hereto, or
(d) the assignment of any LIBO Rate Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.18, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a LIBO Rate Loan, such loss, cost or expense to any Lender shall not
include loss of profit or margin and shall be deemed to be the amount determined
by such Lender to be the excess, if any, of (i) the amount of interest which
would have accrued on the principal amount of such Loan had such event not
occurred, at the Adjusted LIBO Rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section and the basis therefor and
setting forth in reasonable detail the manner in which such amount or amounts
was determined shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

SECTION 2.16. Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if a Loan Party shall be required to deduct any Indemnified Taxes
or Other

 

60



--------------------------------------------------------------------------------

Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all such required deductions (including such
deductions applicable to additional sums payable under this Section), the Agent
or Lender (as applicable) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Loan Party shall make such
deductions and (iii) such Loan Party shall timely pay the full amount so
deducted to the relevant Governmental Authority in accordance with applicable
law. If at any time a Loan Party is required by applicable law to make any
deduction or withholding from any sum payable hereunder, such Loan Party shall
promptly notify the relevant Lender or Agent upon becoming aware of the same. In
addition, each Lender or Agent shall promptly notify a Loan Party upon becoming
aware of any circumstances as a result of which a Loan Party is or would be
required to make any deduction or withholding from any sum payable hereunder.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Each Loan Party shall indemnify the Agent and each Lender, within ten
(10) days after written demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes paid by the Agent or such Lender, as applicable, on or with
respect to any payment by or on account of any obligation of such Loan Party
hereunder or under any other Loan Document (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses (other than those
incurred as a result of the gross negligence or willful misconduct of such Agent
or Lender) arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender, or by the Agent on
its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(d) Each Lender shall severally indemnify the Agent, within ten (10) days after
written demand therefor, for the full amount of any Excluded Taxes paid by the
Agent on or with respect to any payment by or on account of any obligation of
the Loan Parties hereunder or under any other Loan Document and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Excluded Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to a Lender by the Agent shall be conclusive
absent manifest error.

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Agent.

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under any Loan Document shall deliver
to the Borrower (with a copy to the Agent), at the time or times prescribed by
applicable law or

 

61



--------------------------------------------------------------------------------

as reasonably requested by the Borrower or the Agent, such properly completed
and executed documentation prescribed by applicable law or as reasonably
requested by the Borrower or the Agent as will permit such payments to be made
without withholding or at a reduced rate.

(ii) Without limiting the generality of the foregoing, any Lender shall, if it
is legally eligible to do so, deliver to the Borrower (with a copy to the
Agent), on or prior to the date on which such Lender becomes a party hereto, two
duly signed, properly completed copies of whichever of the following is
applicable:

(A) in the case of a Lender that is not a Foreign Lender, IRS Form W-9;

(B) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN establishing an exemption from
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(C) in the case of a Foreign Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate (a “U.S. Tax Certificate”) to the effect that such Lender is
not (a) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;

(E) in the case of a Foreign Lender that is not the beneficial owner of payments
made under any Loan Document (including a partnership or a Participant) (1) an
IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed in
clauses (A), (B), (C), (D), (F) and (G) of this paragraph (f)(ii) that would be
required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender;

 

62



--------------------------------------------------------------------------------

provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate on behalf of such
partners;

(F) if a payment made to a Foreign Lender under any Loan Document would be
subject to any withholding Taxes as a result of such Foreign Lender’s failure to
comply with the requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code), at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Foreign Lender has or has not complied with such Foreign Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment; or

(G) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Agent to determine the
amount of Tax (if any) required by law to be withheld.

(iii) Thereafter and from time to time, each Foreign Lender shall (A) promptly
submit to the Borrower (with a copy to the Agent) such additional duly completed
and signed copies of one or more of forms or certificates described in
Section 2.16(f)(ii)(A), (B), (C), (D), (E), (F) or (G) above (or such successor
forms or certificates as shall be adopted from time to time by the relevant
United States taxing authorities) as may then be available under then current
United States Laws and regulations to avoid, or such evidence as is reasonably
satisfactory to the Borrower and the Agent of any available exemption from, or
reduction of, United States withholding Taxes in respect of all payments to be
made to such Foreign Lender by the Borrower or other Loan Party pursuant to this
Agreement, or any other Loan Document, in each case, (1) on or before the date
that any such form, certificate or other evidence expires or becomes obsolete,
(2) after the occurrence of any event requiring a change in the most recent
form, certificate or evidence previously delivered by it to the Borrower and
(3) from time to time thereafter if reasonably requested by the Borrower or the
Agent, and (B) promptly notify the Borrower and the Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

(g) If the Agent or a Lender determines, in good faith in its sole discretion,
that it has received a refund of any Indemnified Taxes or Other Taxes as to

 

63



--------------------------------------------------------------------------------

which it has been indemnified by a Loan Party or with respect to which such Loan
Party has paid additional amounts pursuant to this Section 2.16, it shall pay
over such refund to such Loan Party (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this
Section 2.16 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Agent or such Lender
(including any Taxes imposed with respect to such refund) as is determined by
the Agent or such Lender in good faith in its sole discretion, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that such Loan Party, upon the request of
the Agent or such Lender, agrees to repay as soon as reasonably practicable the
amount paid over to such Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Agent or such
Lender in the event the Agent or such Lender is required to repay such refund to
such Governmental Authority. This Section shall not be construed to require the
Agent or any Lender to make available its tax returns (or any other information
relating to its Taxes which it deems confidential) to such Loan Party or any
other Person.

(h) If the Borrower determines in good faith that a reasonable basis exists for
contesting any Indemnified Taxes or Other Taxes for which additional amounts
have been paid under this Section 2.16, the relevant Lender or the Agent shall
reasonably cooperate with the Borrower in challenging such Indemnified Taxes or
Other Taxes, at the Borrower’s expense, if reasonably requested by the Borrower
in writing.

SECTION 2.17. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder and under any other Loan Document (whether of principal,
interest or fees, or of amounts payable under Section 2.14, 2.15 or 2.16, or
otherwise) prior to 12:00 (noon), New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the Agent to
the applicable account designated to the Borrower by the Agent, except that
payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly
to the Persons entitled thereto. The Agent shall distribute any such payments
received by it, except as otherwise provided, for the account of any other
Person to the appropriate recipient promptly following receipt thereof. Except
as otherwise expressly provided herein, if any payment hereunder shall be due on
a day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars. Any payment required to be made by the Agent
hereunder shall be deemed to have been made by the time required if the Agent
shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Agent to make such payment.

(b) [Intentionally Omitted.]

 

64



--------------------------------------------------------------------------------

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders at such time outstanding to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to Holdings, the Borrower or any subsidiary thereof (as
to which the provisions of this paragraph shall apply). The Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Agent for the account of the Lenders
that the Borrower will not make such payment, the Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Agent in accordance with banking industry rules on
interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.04(a), 2.17(c) or 9.03(c), then the Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Agent for the account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.

(f) Except as otherwise provided herein, each Borrowing, each payment or
prepayment of principal of any Borrowing, each payment of interest on the Loans,
each reduction of the Commitments and each conversion of any Borrowing to or
continuation of any Borrowing as a Borrowing of any Type shall be allocated pro
rata among the Lenders in accordance with their respective applicable
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their outstanding Loans).
Each Lender agrees that in

 

65



--------------------------------------------------------------------------------

computing such Lender’s portion of any Borrowing to be made hereunder, the Agent
may, in its discretion, round each Lender’s percentage of such Borrowing to the
next higher or lower whole dollar amount.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as applicable, in the future
and (ii) would not subject such Lender to any material unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender in any
material respect. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

(b) In the event (i) any Lender requests compensation under Section 2.14, or
(ii) the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or (iii) any Lender becomes a Defaulting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Agent, replace such
Lender by requiring such Lender to assign and delegate (and such Lender shall be
obligated to assign and delegate), without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Agent, which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

SECTION 2.19. Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for such Lender or its applicable lending
office to make or maintain any LIBO Rate Loans, then, on notice thereof by such
Lender to the Borrower through the Agent, any obligations of such Lender to make
or continue LIBO Rate Loans or to convert ABR Borrowings to LIBO Rate Borrowings
shall be suspended until such Lender notifies the Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrower shall

 

66



--------------------------------------------------------------------------------

upon demand from such Lender (with a copy to the Agent), either convert all LIBO
Rate Borrowings of such Lender to ABR Borrowings, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
LIBO Rate Borrowings to such day, or immediately, if such Lender may not
lawfully continue to maintain such Loans. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted. Each Lender agrees to designate a different lending office
if such designation will avoid the need for such notice and will not, in the
determination of such Lender, otherwise be disadvantageous to it.

SECTION 2.20. Increase in Commitments. (a) The Borrower may, by written notice
to the Agent from time to time, request Incremental Term Loan Commitments in
amounts not to exceed the Incremental Term Loan Amount from one or more
Incremental Term Lenders, which may include any existing Lender (each of which
shall be entitled to agree or decline to participate in its sole discretion);
provided that each Incremental Term Lender, if not already a Lender hereunder,
shall be subject to the approval of the Agent (which approval shall not be
unreasonably withheld). Such notice shall set forth (i) the amount of the
Incremental Term Loan Commitments being requested (which shall be in minimum
increments of $1,000,000 and a minimum amount of $10,000,000 or equal to the
remaining Incremental Term Loan Amount), (ii) the date on which such Incremental
Term Loan Commitments are requested to become effective (which shall not be less
than 10 Business Days nor more than 60 days after the date of such notice,
unless otherwise agreed to by the Agent) and (iii) whether such Incremental Term
Loan Commitments are to be Commitments to make Term Loans or commitments to make
term loans with terms different from the Term Loans (“Other Term Loans”).

(b) The Borrower may seek Incremental Term Loan Commitments from existing
Lenders (each of which shall be entitled to agree or decline to participate in
its sole discretion) and additional banks, financial institutions and other
institutional lenders who will become Incremental Term Lenders in connection
therewith. The Borrower and each Incremental Term Lender shall execute and
deliver to the Agent an Incremental Term Loan Assumption Agreement and such
other documentation as the Agent shall reasonably specify to evidence the
Incremental Term Loan Commitment of such Incremental Term Lender. Each
Incremental Term Loan Assumption Agreement shall specify the terms of the
Incremental Term Loans to be made thereunder; provided that, without the prior
written consent of the Required Lenders, (i) the final maturity date of any
Other Term Loans shall be no earlier than the Term Loan Maturity Date and
(ii) the average life to maturity of any Other Term Loans shall be no shorter
than the average life to maturity of the Term Loans; and provided further that,
if the initial yield on such Other Term Loans (as determined by the Agent to be
equal to the sum of (x) the margin above the Adjusted LIBO Rate on such Other
Term Loans (which shall be increased by the amount that any “LIBOR floor”
applicable to such Other Term Loans on the date such Other Term Loans are made
would exceed the Adjusted LIBO Rate (without giving effect to clause (a) in the
definition thereof) that would be in effect for a three-month Interest Period
commencing on such date) and (y) if such Other Term Loans are initially made at
a discount or the Lenders making the same receive an upfront fee (other than a
customary arrangement or underwriting fee) directly or indirectly from Holdings,
the Borrower or any Subsidiary (the amount of such discount or upfront fee,
expressed as a

 

67



--------------------------------------------------------------------------------

percentage of the Other Term Loans, being referred to herein as “OID”), the
amount of such OID divided by the lesser of (x) the average life to maturity of
such Other Term Loans and (y) four) exceeds by more than 50 basis points the sum
of (A) the margin then in effect for LIBO Rate Term Loans of any Class (which,
with respect to the Term Loans of any such Class, shall be the sum of the
Applicable Rate then in effect for such LIBO Rate Term Loans of such Class
increased by the amount that any “LIBOR floor” applicable to such LIBO Rate Term
Loans of such Class on the date such Other Term Loans are made would exceed the
Adjusted LIBO Rate (without giving effect to clause (a) in the definition
thereof) that would be in effect for a three-month Interest Period commencing on
such date) plus (B) one-quarter of the amount of OID initially paid in respect
of the Term Loans of such Class (the amount of such excess above 50 basis points
being referred to herein as the “Yield Differential”), then the Applicable Rate
then in effect for each such affected Class of Term Loans shall automatically be
increased by the Yield Differential, effective upon the making of the Other Term
Loans. The other terms of the Incremental Term Loans and the Incremental Loan
Assumption Agreement, to the extent not consistent with the terms applicable to
the Term Loans hereunder, shall otherwise be reasonably satisfactory to the
Agent and, to the extent that such Incremental Term Loan Assumption Agreement
contains any covenants, events of default, representations or warranties or
other rights or provisions that place greater restrictions on Holdings, the
Borrower or the Restricted Subsidiaries or are more favorable to the Lenders
making such Other Term Loans, the existing Lenders shall be entitled to the
benefit of such rights and provisions so long as such Other Term Loans remain
outstanding and such additional rights and provisions shall be deemed
automatically incorporated by reference into this Agreement, mutatis mutandis,
as if fully set forth herein, without any further action required on the part of
any Person effective as of the date of such Incremental Term Loan Assumption
Agreement. The Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Term Loan Assumption Agreement. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Incremental Term Loan
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Incremental Term
Loan Commitment evidenced thereby as provided for in Section 9.02. Any such
deemed amendment may be memorialized in writing by the Agent with the Borrower’s
consent (not to be unreasonably withheld) and furnished to the other parties
hereto.

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment shall
become effective under this Section 2.20 unless (i) on the date of such
effectiveness, at the time of and immediately after giving effect to such
Incremental Term Loan Commitment and the Incremental Term Loans to be made
thereunder and the application of the proceeds therefrom, the conditions set
forth in clauses (i)(i) and (i)(ii) of Section 4.01 shall be satisfied and the
Agent shall have received a certificate to that effect dated such date and
executed by a Financial Officer of the Borrower, (ii) the Agent shall have
received legal opinions, board resolutions and other closing certificates and
documentation consistent with those delivered on the Closing Date and (iii) the
Consolidated Secured Debt Ratio would be no greater than 4.00 to 1.00 after
giving effect to such Incremental Term Loan Commitment and the Incremental Term
Loans to be

 

68



--------------------------------------------------------------------------------

made thereunder and the application of the proceeds therefrom as if made and
applied on such date.

(d) Each of the parties hereto hereby agrees that the Agent may take any and all
action as may be reasonably necessary to ensure that all Incremental Term Loans
(other than Other Term Loans), when originally made, are included in each
Borrowing of outstanding Term Loans on a pro rata basis, and the Borrower agrees
that Section 2.15 shall apply to any conversion of LIBO Rate Term Loans to ABR
Term Loans reasonably required by the Agent to effect the foregoing. In
addition, to the extent any Incremental Term Loans are not Other Term Loans, the
scheduled amortization percentages under Section 2.08(a) shall be deemed to
apply to the aggregate principal amount of such Incremental Term Loans on the
date such Loans are made.

ARTICLE III

Representations and Warranties

Each Loan Party represents and warrants to the Agent and each of the Lenders
that:

SECTION 3.01. Organization; Powers. Each of the Loan Parties and each of its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted and, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
applicable Loan Party’s organizational powers and have been duly authorized by
all necessary organizational and, if required, stockholder action of such Loan
Party. Each Loan Document to which each Loan Party is a party has been duly
executed and delivered by such Loan Party and is a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and to general principles of equity.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, except for filings necessary to perfect Liens
on the Additional Collateral created pursuant to the Loan Documents and except
to the extent that any such failure to obtain such consent or approval or to
take any such action, would not reasonably be expected to result in a Material
Adverse Effect, (b) will not violate in any material respect any Requirement of
Law applicable to any Loan Party or any of its Subsidiaries, (c) will not
violate in any material respect or result in a default under the Existing Credit
Agreement, the Existing Notes Documents or any other material

 

69



--------------------------------------------------------------------------------

indenture, agreement or other instrument binding upon any Loan Party or any of
its Subsidiaries or its assets, or give rise to a right thereunder to require
any payment to be made by any Loan Party or any of its Subsidiaries, and
(d) will not result in the creation or imposition of any Lien on any asset of
any Loan Party or any of its Subsidiaries, except Liens created pursuant to the
Loan Documents and Permitted Liens.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders the consolidated balance sheet and
statements of earnings, shareholders’ equity and cash flows of Holdings (i) as
of and for the fiscal years ended September 30, 2008, 2009 and 2010, reported on
by Ernst & Young LLP, independent public accountants, and (ii) as of and for the
fiscal quarter ended December 31, 2010, certified by its chief financial officer
(collectively, the “Historical Financial Statements”). Such Historical Financial
Statements present fairly, in all material respects, the financial position and
results of operations and cash flows of Holdings and its consolidated
Subsidiaries, as of such dates and for such periods in accordance with GAAP,
subject to the absence of footnotes and normal year-end adjustments in the case
of the statements referred to in clause(ii) above.

(b) [Intentionally Omitted.]

(c) No event, change or condition has occurred that has had, or would reasonably
be expected to have, a Material Adverse Effect since September 30, 2010.

SECTION 3.05. Properties. (a) As of the date of this Agreement, Schedule 3.05(a)
sets forth the address of each parcel of real property (or each set of parcels
that collectively comprise one operating property) that is owned or leased by
each Loan Party, together with a list of the lessors with respect to all such
leased property.

(b) Each of the Borrower and each of the Subsidiaries has good and insurable fee
simple title to, or valid leasehold interests in, or easements or other limited
property interests in, all its real properties (including all Mortgaged
Properties) and has good and marketable title to its personal property and
assets, in each case, except where the failure to have such title would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. All such properties and assets are free and clear of Liens,
other than Liens (i) permitted by Section 6.06 or (ii) arising by operation of
law (which Liens, in the case of this clause (ii) would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect).

(c) Each of the Borrower and each of the Subsidiaries has complied with all
obligations under all leases to which it is a party, except where the failure to
comply would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and all such leases are in full force and
effect, except leases in respect of which the failure to be in full force and
effect would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. Each of the Borrower and each of the
Subsidiaries enjoys peaceful and undisturbed possession under all such leases,
other than leases in respect of which the failure to enjoy peaceful and
undisturbed

 

70



--------------------------------------------------------------------------------

possession would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(d) As of the Closing Date, none of Holdings, the Borrower or any Subsidiary has
received any notice of, nor has any knowledge of, any pending or contemplated
condemnation proceeding affecting any material portion of the Mortgaged
Properties or any sale or disposition thereof in lieu of condemnation.

(e) To the Borrower’s knowledge, as of the Closing Date, none of the Borrower or
any Subsidiary is obligated under any right of first refusal, option or other
contractual right to sell, assign or otherwise dispose of any Mortgaged Property
or any interest therein.

(f) [Intentionally Omitted.]

(g) Each of the Borrower and the Subsidiaries owns or possesses, or is licensed
to use, all patents, trademarks, service marks, trade names and copyrights and
all licenses and rights with respect to the foregoing, necessary for the present
conduct of its business, without any conflict with the rights of others, and
free from any burdensome restrictions on the present conduct of its business,
except where such failure to own, possess or hold pursuant to a license or such
conflicts and restrictions would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or except as set
forth on Schedule 3.05(g).

SECTION 3.06. Litigation and Environmental Matters. (a) Other than the Disclosed
Matters, there are no actions, suits, proceedings or investigations by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
any Loan Party, threatened against or affecting the Loan Parties or any of their
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that involve any Loan Documents or the Transactions.

(b) Except for the Disclosed Matters or any other matters that, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect (i) no Loan Party nor any of its Subsidiaries has received notice
of any claim with respect to any Environmental Liability or knows of any basis
for any Environmental Liability and (ii) no Loan Party nor any of its
Subsidiaries (1) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law or (2) has become subject to any Environmental Liability.

(c) Since the Closing Date, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in, or
would reasonably be expected to result in, a Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements; Licenses and Permits.
(a) Each Loan Party is in compliance with all Requirements of Law

 

71



--------------------------------------------------------------------------------

applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

(b) Each Loan Party and its Subsidiaries has obtained and holds in full force
and effect, all franchises, licenses, leases, permits, certificates,
authorizations, qualifications, easements, rights of way and other rights and
approvals which are necessary or advisable for the operation of its businesses
as presently conducted and as proposed to be conducted, except where the failure
to have so obtained or hold or to be in force, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect. No Loan
Party or any of its Subsidiaries is in violation of the terms of any such
franchise, license, lease, permit, certificate, authorization, qualification,
easement, right of way, right or approval, except where any such violation,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.08. Investment Company Status. No Loan Party is an “investment
company” as defined in, or is required to be registered under, the Investment
Company Act of 1940.

SECTION 3.09. Taxes. Each Loan Party and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Loan Party or such Subsidiary, as applicable, has set aside on
its books adequate reserves in accordance with GAAP or (b) to the extent that
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred in the five-year period prior
to the date on which this representation is made or deemed made and is
continuing or is reasonably expected to occur that, when taken together with all
other such ERISA Events for which liability is reasonably expected to occur,
would reasonably be expected to result in a Material Adverse Effect. Except as
would not reasonably be expected to have a Material Adverse Effect, the present
value of all accumulated benefit obligations under all Plans (based on the
assumptions used for purposes of Financial Accounting Standards Board Accounting
Standards Codification Topic 715) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of such Plans, in the aggregate.

SECTION 3.11. Disclosure. (a) All written information (other than projections
and other forward-looking information, estimates and information of a general
economic nature) concerning Holdings, the Borrower, the Subsidiaries, the
Transactions and any other transactions contemplated hereby included in the
Lender Presentation or otherwise prepared by or on behalf of the foregoing or
their representatives and made available to any Lenders or the Agent in
connection with the Transactions on or before the date hereof (the
“Information”), when taken as a whole, as of the date such Information was
furnished to the Lenders (but taking into account

 

72



--------------------------------------------------------------------------------

supplements thereto made available to the Agent and the Lenders prior to the
Closing Date) and as of the Closing Date, did not contain any untrue statement
of a material fact as of any such date or omit to state a material fact
necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements were made.

(b) The projections and other forward-looking information, estimates and
information of a general economic nature prepared by or on behalf of the
Borrower or any of its representatives and that have been made available to any
Lenders or the Agent in connection with the Transactions on or before the date
hereof (the “Other Information”) (i) have been prepared in good faith based upon
assumptions believed by the Borrower to be reasonable as of the date thereof (it
being understood that actual results may vary materially from the Other
Information), and (ii) as of the Closing Date, have not been modified in any
material respect by the Borrower.

SECTION 3.12. Material Agreements. No Loan Party is in default in any material
respect in the performance, observance or fulfillment of any of its obligations
contained in (i) the Existing Credit Agreement or the Existing Notes Documents
or (ii) any material agreement to which it is a party, except, in the case of
clause (ii), where such default would not reasonably be expected to have a
Material Adverse Effect.

SECTION 3.13. Solvency. (a) Immediately after the consummation of the
Transactions to occur on the Closing Date, (i) the fair value of the assets of
the Loan Parties on a consolidated basis, at a fair valuation, will exceed the
debts and liabilities, direct, subordinated, contingent or otherwise, of the
Loan Parties on a consolidated basis; (ii) the present fair saleable value of
the property of the Loan Parties on a consolidated basis will be greater than
the amount that will be required to pay the probable liability of the Loan
Parties on a consolidated basis, on their debts and other liabilities, direct,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Loan Parties on a consolidated basis will
be able to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(iv) the Loan Parties on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

(b) The Loan Parties do not intend to incur debts beyond their ability to pay
such debts as they mature, taking into account the timing and amounts of cash to
be received by the Loan Parties and the timing and amounts of cash to be payable
by the Loan Parties on or in respect of their Indebtedness.

SECTION 3.14. Insurance. Schedule 3.14 sets forth a true, complete and correct
description of all insurance maintained by or on behalf of the Loan Parties and
the Subsidiaries as of the Closing Date. As of the Closing Date, all such
insurance is in full force and effect and all premiums in respect of such
insurance have been duly paid. The Borrower believes that the insurance
maintained by or on behalf of the Borrower and the Subsidiaries is adequate and
is in accordance with normal industry practice.

 

73



--------------------------------------------------------------------------------

SECTION 3.15. Capitalization and Subsidiaries. Schedule 3.15 sets forth, as of
the Closing Date, (a) a correct and complete list of the name and relationship
to the Borrower of each and all of the Borrower’s Subsidiaries, (b) a true and
complete listing of each class of each of the Borrower’s authorized Equity
Interests, of which all of such issued shares are validly issued, outstanding,
fully paid and non-assessable, and owned beneficially and of record by the
Persons identified on Schedule 3.15, and (c) the type of entity of the Borrower
and each of its Subsidiaries. All of the issued and outstanding Equity Interests
of the Subsidiaries owned by any Loan Party have been (to the extent such
concepts are relevant with respect to such ownership interests) duly authorized
and issued and are fully paid and non-assessable free and clear of all Liens
(other than Liens created under the Loan Documents).

SECTION 3.16. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Agent, for the ratable benefit of the Secured Parties; and upon
the proper filing of UCC financing statements required pursuant to
Section 4.01(h)(ii) and any Mortgages or amendments to Existing Mortgages, as
applicable, with respect to Mortgaged Properties in the offices specified on
Schedule 3.16, the entry into control agreements where applicable, the filing or
registration of such liens with the United States Patent & Trademark Office
where applicable, the notation of such Liens on any certificates of title where
applicable, such Liens constitute perfected and continuing Liens on the
Collateral, securing the Obligations, enforceable against the applicable Loan
Party and all third parties, and having priority over all other Liens on the
Collateral except in the case of (a) Permitted Liens, to the extent any such
Permitted Liens would have priority over the Liens in favor of the Agent
pursuant to any applicable law and (b) Liens perfected only by possession
(including possession of any certificate of title) to the extent the Agent has
not obtained or does not maintain possession of such Collateral.

SECTION 3.17. Labor Disputes. As of the Closing Date, except as, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect: (a) there are no strikes, lockouts or slowdowns against any Loan Party
pending or, to the knowledge of the Borrower, threatened, (b) the hours worked
by and payments made to employees of the Loan Parties and the Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters and (c) all
payments due from any Loan Party or any Subsidiary, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Loan Party or such Subsidiary to the
extent required by GAAP. Except (i) as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect or (ii) as set
forth on Schedule 3.17, the consummation of the Transactions will not give rise
to a right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which Holdings, the Borrower or any
of the Subsidiaries (or any predecessor) is a party or by which Holdings, the
Borrower or any of the Subsidiaries (or any predecessor) is bound.

SECTION 3.18. Federal Reserve Regulations. (a) On the Closing Date, none of the
Collateral is Margin Stock.

 

74



--------------------------------------------------------------------------------

(b) None of Holdings, the Borrower and the Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of buying or carrying Margin Stock.

(c) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of
Regulation T, U or X.

SECTION 3.19. Senior Debt. The Obligations constitute “Senior Debt” and
“Designated Senior Debt” under and as defined in the Existing Notes Documents.

SECTION 3.20. USA PATRIOT Act and Other Regulations. To the extent applicable,
each Loan Party is in compliance, in all material respects, with (a) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) the USA PATRIOT Act. No part of the proceeds of the
Loans by any Loan Party will be used, directly or indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

ARTICLE IV

Conditions

SECTION 4.01. Conditions Precedent. The obligations of the Lenders to make the
Term Loans hereunder shall not become effective until the date each of the
following conditions is satisfied:

(a) Credit Agreement and Loan Documents. The Agent (or its counsel) shall have
received (i) from each party hereto either (A) a counterpart of this Agreement
signed on behalf of such party or (B) written evidence satisfactory to the Agent
(which may include facsimile transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies of the Guarantee and Collateral Agreement and such
other certificates, documents, instruments and agreements as the Agent shall
reasonably request in connection with the transactions contemplated by this
Agreement and the other Loan Documents, including any promissory notes requested
by a Lender pursuant to Section 2.07.

(b) Legal Opinions. The Agent shall have received, on behalf of itself, and the
Lenders on the Closing Date, a favorable written opinion of (i) Jones Day,
special counsel for Holdings and the Borrower, in form and substance reasonably
satisfactory to the Agent and (ii) local or other counsel reasonably
satisfactory to the Agent as specified on Schedule 4.01(b), in each case
(A) dated the Closing

 

75



--------------------------------------------------------------------------------

Date, (B) addressed to the Agent and the Lenders and (C) in form and substance
reasonably satisfactory to the Agent and covering such matters relating to the
Loan Documents and the Transactions as the Agent shall reasonably request.

(c) USA PATRIOT Act. The Agent shall have received, at least five Business Days
prior to the Closing Date, all documentation and other information reasonably
requested by it that is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act.

(d) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Agent shall have received (i) a certificate of each Loan
Party, dated the Closing Date and executed by its Secretary or Assistant
Secretary or an Officer, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its by-laws or operating, management or partnership
agreement, and (ii) a good standing certificate dated a recent date prior to the
Closing Date for each Loan Party from its jurisdiction of organization.

(e) Closing Date Certificate. The Agent shall have received an executed Closing
Date Certificate, together with all attachments thereto, signed by the chief
financial officer of Holdings and the Borrower, dated the Closing Date.

(f) Fees. The Lenders and the Agent shall have received all fees required to be
paid, and all expenses for which invoices have been presented (including the
reasonable documented fees and expenses of legal counsel), on or before the
Closing Date.

(g) Solvency. The Agent shall have received the Solvency Certificate executed by
the chief financial officer of Holdings, in substance satisfactory to the Lead
Arranger, certifying that Holdings and its Subsidiaries, on a consolidated basis
after giving effect to the Transactions and the other transactions contemplated
hereunder to occur on the Closing Date, are solvent (within the meaning of
Section 3.13).

(h) Perfection of Security Interests. All documents, agreements and instruments,
and all such further actions, required by the Collateral Documents or under law
or reasonably requested by the Agent to perfect the Agent’s first-priority
security interest in the Collateral shall have been executed, delivered, taken
and, if applicable, be in proper form for filing. The Agent, for the ratable
benefit of the Secured Parties, shall have a security interest in the Collateral
of the

 

76



--------------------------------------------------------------------------------

type and priority described in the Collateral Documents, and none of the
Collateral shall be subject to any other pledges, security interest or
mortgages, except for Permitted Liens. Without limiting the generality of the
foregoing:

(i) Pledged Stock; Stock Powers; Pledged Notes. The Agent shall have received
(i) the certificates representing the shares of Capital Stock pledged pursuant
to the Guarantee and Collateral Agreement, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and (ii) each promissory note (if any) pledged to the Agent
pursuant to the Guarantee and Collateral Agreement endorsed (without recourse)
in blank (or accompanied by an executed transfer form in blank) by the pledgor
thereof, in each case to the extent not previously delivered in the appropriate
form to the Agent in connection with the Existing Credit Document.

(ii) Filings, Registrations and Recordings. Each Uniform Commercial Code
financing statement required to be filed, registered or recorded in order to
create in favor of the Agent, for the ratable benefit of the Secured Parties, a
perfected Lien on any Collateral the security interest in which may be perfected
by filing a financing statement under the Uniform Commercial Code, prior and
superior in right to any other Person (other than with respect to Permitted
Liens), shall be (x) in the case of any such Additional Collateral, in proper
form for filing, registration or recordation and (y) in the case of any such
Existing Collateral, shall have been properly filed, registered or recorded.

(iii) Mortgages, etc. The Agent shall have received, with respect to each
Mortgaged Property, each of the following, in form and substance reasonably
satisfactory to the Agent:

(A) a Mortgage on such property in form and substance reasonably satisfactory to
the Agent;

(B) evidence that a counterpart of the Mortgage has been recorded or delivered
to the appropriate Title Insurance Company subject to arrangements reasonably
satisfactory to the Agent for recording promptly following the closing
hereunder, in the place necessary, in the Agent’s reasonable judgment, to create
a valid and enforceable first priority Lien in favor of the Agent for the
benefit of itself and the Secured Parties;

(C) ALTA or other mortgagee’s title policy in form and substance reasonably
satisfactory to the Agent;

(D) an opinion of counsel in the state in which such parcel of real property is
located in form and substance and from counsel reasonably satisfactory to the
Agent; and

(E) such other information, documentation, and certifications (including
evidence of flood insurance as may be

 

77



--------------------------------------------------------------------------------

required by applicable law) as may be reasonably required by the Agent.

provided that, the amount of debt secured by each Mortgage in any state that
imposes a mortgage tax shall be reasonably limited to an amount not more than
the sum of the Commitments, the aggregate outstanding loans and commitments
under the Existing Credit Agreement, and the incremental loans and commitments
that may be made hereunder or thereunder so as to avoid multiple mortgage tax
assessments.

Notwithstanding the foregoing, if, after the use by the Loan Parties of
commercially reasonable efforts to cause the condition set forth in this
Section 4.01(h) to be satisfied on or prior to the Closing Date, the
requirements (other than (x) the execution and delivery of this Agreement and
the Guarantee and Collateral Agreement by the Credit Parties and (y) the
requirements set forth in paragraphs 4.01(h)(i) and 4.01(h)(ii)) are not
satisfied as of the Closing Date, the satisfaction of such requirements shall
not be a condition to the availability of the Term Loans on the Closing Date
(but shall be required to be satisfied as promptly as practicable after the
Closing Date and in any event within the period specified therefor in
Schedule 5.12 or such later date as Agent may agree to in its reasonable
discretion).

(i) Accuracy of Representations and Absence of Defaults. At the time of and
immediately after giving effect to the making of the Loans on the Closing Date
and the use of the proceeds thereof, (i) the representations and warranties set
forth in Article III hereof and in each other Loan Document shall be true and
correct in all material respects; provided that, in each case, such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof and (ii) no
Event of Default or Default shall have occurred and be continuing.

(j) Other Indebtedness. The Agent shall have received evidence that the term
loans outstanding under the Existing Credit Agreement, and all accrued interest,
fees, breakage costs and other amounts related thereto and outstanding as of the
Closing Date, have been paid in full. After giving effect to the Transactions
and the other transactions contemplated hereby, Holdings, the Borrower and the
Subsidiaries shall not have any outstanding Indebtedness or preferred stock
other than (a) the Indebtedness under this Agreement, (b) Indebtedness under the
Existing Credit Agreement in an aggregate principal amount not to exceed
$245,000,000, (c) the Existing Notes in an aggregate principal amount not to
exceed $1,600,000,000 and (d) Indebtedness set forth on Schedule 1.01(d).

(k) Borrowing Request. The Agent shall have received a notice of such Borrowing
as required by Section 2.03.

 

78



--------------------------------------------------------------------------------

(l) Insurance. The Agent shall have received evidence of insurance coverage in
form, scope, and substance reasonably satisfactory to the Agent and otherwise in
compliance with the terms of the Guarantee and Collateral Agreement (it being
agreed that the evidence of insurance delivered to the Agent in connection with
the closing of the Existing Credit Agreement is satisfactory to the Agent and
the Lenders and satisfies the condition set forth in this clause (l)).

(m) Financial Statements. The Agent shall have received the Historical Financial
Statements.

The Agent shall notify the Borrower and the Lenders of the Closing Date, and
such notice shall be conclusive and binding.

ARTICLE V

Affirmative Covenants

Each Loan Party covenants and agrees, jointly and severally with all of the Loan
Parties and with the Lenders that, until the Commitments have expired or been
terminated and all Additional Obligations have been paid in full (other than
Unliquidated Obligations):

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Agent (which will promptly furnish such information to the
Lenders):

(a) within ninety (90) days after the end of each fiscal year of the Borrower,
its audited consolidated balance sheet and related statements of earnings,
shareholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by independent public accountants of recognized national
standing and reasonably acceptable to the Agent (without a “going concern”
explanatory note or any similar qualification or exception or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly, in all material respects, the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP;

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of earnings, shareholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly, in all material respects, the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in

 

79



--------------------------------------------------------------------------------

accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower in substantially
the form of Exhibit C (i) certifying that no Event of Default or Default has
occurred and, if an Event of Default or Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto and (ii) in the case of the financial statements delivered under
clause (a), setting forth in reasonable detail satisfactory to the Agent (x) the
Borrower’s calculation of Excess Cash Flow for such fiscal year, and (y) a list
of names of all Immaterial Subsidiaries (if any), that each Subsidiary set forth
on such list individually qualifies as an Immaterial Subsidiary and that all
Domestic Subsidiaries listed as Immaterial Subsidiaries in the aggregate
comprise less than 5% of Total Assets of the Borrower and the Restricted
Subsidiaries at the end of the period to which such financial statements relate
and represented (on a contribution basis) less than 5% of Consolidated EBITDA
for the period to which such financial statements relate;

(d) concurrently with any delivery of financial statements under
clause (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default or Event of
Default (which certificate may be limited to the extent required by accounting
rules or guidelines and may be provided by the Chief Financial Officer of the
Borrower if such accounting firm generally is not providing such certificates);

(e) concurrently with any delivery of consolidated financial statements under
clause (a) or (b) above, the related unaudited consolidating financial
statements reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such consolidated financial statements;

(f) within ninety (90) days after the beginning of each fiscal year, a
consolidated budget of the Borrower and its Subsidiaries for such fiscal year
(including a projected consolidated balance sheet and the related consolidated
statements of projected cash flows and projected income as of the end of and for
such fiscal year), including a summary of the underlying material assumptions
with respect thereto;

(g) as soon as practicable upon the reasonable request of the Agent, deliver an
updated Perfection Certificate (or, to the extent such request relates to
specified information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this clause (g) or Section 5.11; provided, however, that so long as
no Event of Default exists, Agent shall not request more than one (1) updated
Perfection Certificate per fiscal year;

 

80



--------------------------------------------------------------------------------

(h) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials publicly filed by
Holdings, the Borrower or any Subsidiary with the SEC, or with any national
securities exchange, or distributed to shareholders generally, as the case may
be;

(i) promptly, a copy of any final “management letter” received from Holdings’ or
the Borrower’s independent public accountants to the extent such independent
public accountants have consented to the delivery of such management letter to
the Agent upon the request of Holdings or the Borrower;

(j) promptly following the Agent’s request therefor, all documentation and other
information that the Agent reasonably requests on its behalf or on behalf of any
Lender in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act; and

(k) as promptly as reasonably practicable from time to time following the
Agent’s request therefor, such other information regarding the operations,
business affairs and financial condition of Holdings, the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the Agent may
reasonably request (on behalf of itself or any Lender).

Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 5.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of Holdings or (B) the Borrower’s or Holdings’, as applicable,
Form 10-K or 10-Q, as applicable, filed with the SEC; provided that, with
respect to each of clauses (A) and (B), (i) to the extent such information
relates to Holdings, such information is accompanied by summary consolidating
information (which may be included in notes to the financial statements) that
explains in reasonable detail the material differences between the information
relating to Holdings, on the one hand, and the information relating to the
Borrower and its Subsidiaries on a standalone basis, on the other hand and
(ii) to the extent such information is in lieu of information required to be
provided under clause (a) of this Section 5.01, such materials are accompanied
by a report and opinion of independent public accountants of recognized national
standing and reasonably acceptable to the Agent, which report and opinion shall
be prepared in accordance with generally accepted auditing standards and shall
not be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit.

Documents required to be delivered pursuant to clauses (a), (b) or (h) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 9.01; or (ii) on which such documents
are posted on the Borrower’s behalf on IntraLinks/IntraAgency or another
relevant website, if any, to which each Lender and the Agent have access
(whether a commercial, third-party website or whether sponsored by the Agent);
provided that: (i) upon written request by the Agent, the

 

81



--------------------------------------------------------------------------------

Borrower shall deliver paper copies of such documents to the Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Agent and (ii) the Borrower shall notify (which may be by
facsimile or electronic mail) the Agent of the posting of any such documents and
provide to the Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the compliance
certificates required by clause (c) of this Section 5.01 to the Agent.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the Agent
(which will promptly furnish such written notice to the Lenders) written notice
of the following promptly after any Responsible Officer of Holdings or the
Borrower obtains knowledge thereof:

(a) the occurrence of any Event of Default or Default;

(b) the filing or commencement of, or any written threat or notice of intention
of any Person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the Borrower or any of the Subsidiaries thereof as to which an
adverse determination is reasonably probable and which, if adversely determined,
would reasonably be expected to have a Material Adverse Effect;

(c) any loss, damage, or destruction to the Collateral in the amount of
$10,000,000 or more, whether or not covered by insurance;

(d) any and all default notices received under or with respect to any leased
location or public warehouse where any material Collateral is located;

(e) the occurrence of any ERISA Event that, together with all other ERISA Events
that have occurred and are continuing, would reasonably be expected to have a
Material Adverse Effect; and

(f) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. Each Loan Party will, and will
cause each Restricted Subsidiary to, do or cause to be done all things
reasonably necessary to preserve, renew and keep in full force and effect its
legal existence and the rights, qualifications, licenses, permits, franchises,
governmental authorizations, intellectual property rights, licenses and permits
(except as such would otherwise reasonably expire, be abandoned or permitted to
lapse in the ordinary course of business), necessary or desirable in the normal
conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted,

 

82



--------------------------------------------------------------------------------

except (i) other than with respect to Holdings’ or the Borrower’s existence, to
the extent such failure to do so would not reasonably be expected to have a
Material Adverse Effect or (ii) pursuant to a transaction permitted by
Section 6.03.

SECTION 5.04. Payment of Taxes. Each Loan Party will, and will cause each
Subsidiary to, pay or discharge all material Tax liabilities, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) such
Loan Party or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest would not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.05. Maintenance of Properties. Each Loan Party will, and will cause
each Subsidiary to (a) at all times maintain and preserve all material property
necessary to the normal conduct of its business in good repair, working order
and condition, ordinary wear and tear excepted and casualty or condemnation
excepted and (b) make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto as necessary in
accordance with prudent industry practice in order that the business carried on
in connection therewith, if any, may be properly conducted at all times, except,
in each case, where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.06. Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Subsidiary to, (i) keep proper books of record and account in
accordance with GAAP in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities and
(ii) permit any representatives designated by the Agent (and, during the
continuance of any Event of Default, any Lender) (including employees of the
Agent or any consultants, accountants, lawyers and appraisers retained by the
Agent), upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, including environmental
assessment reports and Phase I or Phase II studies, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times during normal business hours and as often as reasonably
requested; provided, that all such visits and inspections shall be requested
through and coordinated by the Agent so as to minimize disruption to the
business activities of the Loan Parties and their Subsidiaries; provided,
however, that so long as no Event of Default exists, the Loan Parties shall be
obligated to reimburse the Agent for one (1) inspection per fiscal year.

SECTION 5.07. Maintenance of Ratings. Holdings and the Borrower shall use their
commercially reasonable efforts to cause the Loans provided for herein to be
continuously rated by S&P and Moody’s, and shall use commercially reasonable
efforts to maintain a corporate rating from S&P and a corporate family rating
from Moody’s, in each case in respect of the Borrower.

 

83



--------------------------------------------------------------------------------

SECTION 5.08. Compliance with Laws. Each Loan Party will, and will cause each
Subsidiary to, comply in all material respects with all Requirements of Law
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.09. Use of Proceeds. The proceeds of the Loans will be used only for
the purposes specified in the introductory statement to this Agreement or, in
the case of Incremental Term Loans, in the applicable Incremental Term Loan
Assumption Agreement. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that would entail a violation of
Regulations T, U or X.

SECTION 5.10. Insurance. Each Loan Party will, and will cause each Subsidiary
to, maintain, with financially sound and reputable insurance companies,
(a) insurance in such amounts and against such risks as are customarily
maintained by similarly situated companies engaged in the same or similar
businesses operating in the same or similar locations (after giving effect to
any self-insurance reasonable and customary for similarly situated companies)
and (b) all insurance required pursuant to the Collateral Documents (and shall
cause the Agent to be listed as a loss payee on property and casualty policies
covering loss or damage to Collateral and as an additional insured on liability
policies, subject, in each case, to any exceptions for insurance required to be
maintained under leases). The Borrower will furnish to the Agent, upon request,
information in reasonable detail as to the insurance so maintained.

SECTION 5.11. Further Assurances. (a) Subject to applicable law, Holdings, the
Borrower and each Subsidiary that is a Loan Party shall cause (i) each of its
Domestic Subsidiaries (other than any Immaterial Subsidiary (except as otherwise
provided in paragraph (e) of this Section 5.11) or Unrestricted Subsidiary)
formed or acquired after the date of this Agreement in accordance with the terms
of this Agreement that is required to become a Subsidiary Guarantor pursuant to
Section 6.09 and (ii) any such Domestic Subsidiary that was an Immaterial
Subsidiary but, as of the end of the most recently ended fiscal quarter of the
Borrower has ceased to qualify as an Immaterial Subsidiary, to become a Loan
Party within 20 Business Days by executing a Joinder Agreement in substantially
the form set forth as Exhibit D hereto (the “Joinder Agreement”). Upon execution
and delivery thereof, each such Person (i) shall automatically become a Loan
Party hereunder and thereupon shall have all of the rights, benefits, duties,
and obligations in such capacity under the Loan Documents and (ii) will
simultaneously therewith or as soon as practicable thereafter grant Liens to the
Agent, for the benefit of the Agent and the Lenders and each other Secured Party
at such time party to or benefiting from the Guarantee and Collateral Agreement
to the extent required by the terms thereof, in any property (subject to the
limitations with respect to Equity Interests set forth in paragraph (b) of this
Section 5.11 and any other limitations set forth in the Guarantee and Collateral
Agreement) of such Loan Party which constitutes Collateral, on such terms as may
be required pursuant to the terms of the Collateral Documents.

(b) Holdings, the Borrower and each Subsidiary that is a Loan Party will cause
(i) 100% of the issued and outstanding Equity Interests of each of its Domestic

 

84



--------------------------------------------------------------------------------

Subsidiaries (or, in the case of any Domestic Subsidiary treated as a
disregarded entity for U. S. federal income tax purposes that holds more than
65% of the Capital Stock of a Foreign Subsidiary, 65% of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
of such Domestic Subsidiary) and (ii) 65% of the issued and outstanding Equity
Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each Foreign Subsidiary directly owned by the Borrower or any Subsidiary that
is a Loan Party to be subject at all times to a first priority perfected Lien in
favor of the Agent pursuant to the terms and conditions of the Loan Documents or
other security documents as the Agent shall reasonably request; provided,
however, this paragraph (b) shall not require the Borrower or any Subsidiary to
grant a security interest in (i) any Equity Interests of a Subsidiary to the
extent a pledge of such Equity Interests in favor of the Agent or to secure any
debt securities of the Borrower or any Subsidiary that would be entitled to such
a security interest would require separate financial statements of a Subsidiary
to be filed with the SEC (or any other government agency) under Rule 3-10 or
Rule 3-16 of Regulation S-X under the Securities Act (or any successor thereto)
or any other law, rule or regulation or (ii) the Equity Interests of any
Unrestricted Subsidiary.

(c) Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary that is a Loan Party to, execute and deliver, or cause to be executed
and delivered, to the Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents and such other actions or deliveries of the type required by
Section 4.01, as applicable (including legal opinions, Title Insurance Policies,
certificates and corporate and organizational documents)), which may be required
by law or which the Agent may, from time to time, reasonably request to carry
out the terms and conditions of this Agreement and the other Loan Documents and
to ensure perfection and priority of the Liens created or intended to be created
by the Collateral Documents, all at the expense of the Loan Parties.

(d) Subject to the limitations set forth or referred to in this Section 5.11, if
any material assets (including any owned real property or improvements thereto
but excluding leasehold interests) (but only those having a fair market value of
at least $5,000,000) are acquired by the Borrower or any Subsidiary that is a
Loan Party after the Closing Date (other than assets constituting Collateral
under the Guarantee and Collateral Agreement that become subject to the Lien in
favor of the Agent upon acquisition thereof), the Borrower will notify the Agent
and the Lenders thereof, and, if requested by the Agent or the Required Lenders,
the Borrower will cause such assets to be subjected to a Lien securing the
Obligations and will take, and cause the Loan Parties that are Subsidiaries to
take, such actions as shall be necessary or reasonably requested by the Agent to
grant and perfect such Liens, including actions described in paragraph (c) of
this Section, all at the expense of the Loan Parties.

 

85



--------------------------------------------------------------------------------

(e) If, at any time and from time to time after the Closing Date, Domestic
Restricted Subsidiaries that are not Loan Parties because they are Immaterial
Subsidiaries comprise in the aggregate more than 5% of Total Assets as of the
end of the most recently ended fiscal quarter of the Borrower and the Restricted
Subsidiaries or more than 5% of Consolidated EBITDA of the Borrower and the
Restricted Subsidiaries for the period of four consecutive fiscal quarters as of
the end of the most recently ended fiscal quarter of the Borrower, then the
Borrower shall, not later than 45 days after the date by which financial
statements for such quarter are required to be delivered pursuant to this
Agreement, cause one or more such Domestic Restricted Subsidiaries to become
additional Loan Parties (notwithstanding that such Domestic Restricted
Subsidiaries are, individually, Immaterial Subsidiaries) such that the foregoing
condition ceases to be true.

(f) Notwithstanding any provision of the Loan Documents to the contrary, the
Loan Parties shall not be required to grant a security interest in any personal
property of a type that would not constitute Pledged Collateral or Article 9
Collateral (each as defined in the Guarantee and Collateral Agreement) pursuant
to Section 3.01 or Section 4.01 of the Guarantee and Collateral Agreement.

SECTION 5.12. Certain Post-Closing Collateral Obligations. As promptly as
practicable, and in any event within the time periods after the date of this
Agreement specified in Schedule 5.12 or such later date as the Agent agrees to
in its reasonable discretion, the Borrower and each other Loan Party will
deliver the documents and take the actions specified in Schedule 5.12 that would
have been required to be delivered or taken on or prior to the Closing Date but
for the last paragraph of Section 4.01(h), to the extent the Borrower and each
other Loan Party has been unable to deliver such items or take such actions on
or prior to the Closing Date after having used commercially reasonable efforts
to so.

ARTICLE VI

Negative Covenants

The Loan Parties covenant and agree, jointly and severally, with each Lender
that, until the Commitments have expired or been terminated and the Additional
Obligations (other than Unliquidated Obligations) have been paid in full:

SECTION 6.01. Limitation on Incurrence of Additional Indebtedness. The Borrower
will not, and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, create, incur, assume, guarantee, acquire, become liable,
contingently or otherwise, with respect to, or otherwise become responsible for
payment of (collectively, “incur”) any Indebtedness (other than Permitted
Indebtedness).

SECTION 6.02. Limitation on Restricted Payments. The Borrower will not, and will
not cause or permit any of its Restricted Subsidiaries to, directly or
indirectly:

 

86



--------------------------------------------------------------------------------

(a) declare or pay any dividend or make any distribution on or in respect of
shares of the Borrower’s or any Restricted Subsidiary’s Capital Stock (including
Dividend Equivalent Payments) to holders of such Capital Stock (other than
dividends or distributions payable in Qualified Capital Stock of Holdings and
the Borrower and dividends or distributions payable to the Borrower or a
Restricted Subsidiary and other than pro rata dividends or other distributions
made by a Subsidiary that is not a Wholly Owned Subsidiary to minority
stockholders (or owners of an equivalent interest in the case of a Subsidiary
that is an entity other than a corporation));

(b) purchase, redeem or otherwise acquire or retire for value any Capital Stock
of Holdings, the Borrower or any Restricted Subsidiary (other than Capital Stock
held by a Loan Party) or any warrants, rights or options to purchase or acquire
shares of any class of such Capital Stock; or

(c) make any principal payment on, purchase, defease, redeem, prepay, decrease
or otherwise acquire or retire for value, prior to any scheduled final maturity,
scheduled repayment or scheduled sinking fund payment, any Indebtedness of the
Borrower, or of any Guarantor, that is subordinate or junior in right of payment
to the Obligations or any Guarantee, as applicable (other than (x) any
Indebtedness permitted under clause (6) of the definition of “Permitted
Indebtedness” and (y) the purchase, defeasance or other acquisition of such
Indebtedness purchased in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of
such purchase, defeasance or other acquisition) (each of the foregoing actions
set forth in clauses (a), (b) and (c) being referred to as a “Restricted
Payment”), except the foregoing provisions do not prohibit:

(1) the payment of any dividend or the consummation of any irrevocable
redemption within 60 days after the date of declaration of such dividend or
notice of such redemption if the dividend or payment of the redemption price, as
the case may be, would have been permitted on the date of declaration or notice;

(2) any Restricted Payment made out of the net cash proceeds of the
substantially concurrent sale of, or made by exchange for, Qualified Capital
Stock of Holdings (other than Qualified Capital Stock issued or sold to the
Borrower or a Subsidiary of the Borrower or an employee stock ownership plan or
to a trust established by the Borrower or any of its Subsidiaries for the
benefit of their employees);

(3) the acquisition of any Indebtedness of the Borrower or a Guarantor that is
subordinate or junior in right of payment to the Obligations or the applicable
Guarantee through the application of net proceeds of a substantially concurrent
sale for cash (other than to a Subsidiary of the Borrower) of Refinancing
Indebtedness to the extent expressly permitted by Section 6.01;

 

87



--------------------------------------------------------------------------------

(4) Dividend Equivalent Payments and payments to Holdings for the purpose of
permitting it to redeem or repurchase common equity or options in respect
thereof, in each case in connection with the repurchase provisions of employee
stock option or stock purchase agreements or other agreements to compensate
management employees, or upon the death, disability, retirement, severance or
termination of employment of management employees; provided that all such
Dividend Equivalent Payments and redemptions or repurchases pursuant to this
clause (4) shall not exceed in any fiscal year the sum of (A) $25,000,000 (with
unused amounts in any calendar year carried over to succeeding calendar years
subject to a maximum (without giving effect to the following clause (B)) of
$50,000,000 in any calendar year) plus (B) any amounts not utilized in any
preceding fiscal year following the Closing Date that were otherwise available
under this clause for such purchases (which aggregate amount shall be increased
by the amount of any net cash proceeds received from the sale since the Closing
Date of Equity Interests (other than Disqualified Capital Stock) to members of
the Borrower’s management team that have not otherwise been applied to the
payment of Restricted Payments pursuant to the terms of clause (2) of this
paragraph and by the cash proceeds of any “key-man” life insurance policies
which are used to make such redemptions or repurchases); provided further that
the cancellation of Indebtedness owing to the Borrower from members of
management of the Borrower or any of its Restricted Subsidiaries in connection
with any repurchase of Equity Interests of Holdings will not be deemed to
constitute a Restricted Payment under this Agreement;

(5) the declaration and payment of dividends by the Borrower to, or the making
of loans to Holdings in amounts required for Holdings to pay:

(A) franchise Taxes and other fees, Taxes and expenses required to maintain its
corporate existence,

(B) Federal, state and local income Taxes, to the extent such income Taxes are
attributable to the income of the Borrower and the Restricted Subsidiaries and,
to the extent of the amount actually received from its Unrestricted
Subsidiaries, in amounts required to pay such Taxes to the extent attributable
to the income of such Unrestricted Subsidiaries; provided, however, that the
amount of such payments in any fiscal year do not exceed the amount that the
Borrower and its consolidated Subsidiaries would be required to pay in respect
of Federal, state and local Taxes for such fiscal year were the Borrower and its
consolidated subsidiaries to pay such Taxes as a stand-alone taxpayer,

(C) reasonable and customary salary, bonus and other benefits payable to
officers and employees of Holdings to the

 

88



--------------------------------------------------------------------------------

extent such salaries, bonuses and other benefits are attributable to the
ownership or operation of the Borrower and the Restricted Subsidiaries,

(D) general corporate overhead expenses of Holdings to the extent such expenses
are attributable to the ownership or operation of the Borrower and the
Restricted Subsidiaries, and

(E) reasonable fees and expenses incurred in connection with any unsuccessful
debt or equity offering by Holdings permitted by this Agreement and any
Transaction Costs;

(6) repurchases of Equity Interests deemed to occur upon the exercise of stock
options if such Equity Interests represents a portion of the exercise price
thereof;

(7) additional Restricted Payments in an aggregate amount not to exceed
$75,000,000; provided that no Default or Event of Default shall have occurred
and be continuing;

(8) additional Restricted Payments in an aggregate amount not to exceed the
Cumulative Credit; provided that both before and after giving effect thereto,
(a) no Default or Event of Default shall have occurred and be continuing and
(b) the Consolidated Net Leverage Ratio would not exceed (1) prior to April 1,
2012, 6.50 to 1.00, and (2) on or following April 1, 2012, 6.00 to 1.00; and

(9) payments of dividends on Disqualified Capital Stock issued in compliance
with Section 6.01; provided that no Default or Event of Default shall have
occurred and be continuing.

SECTION 6.03. Limitation on Asset Sales. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, consummate an Asset Sale unless:

(1) the Borrower or the applicable Restricted Subsidiary, as the case may be,
receives consideration at the time of such Asset Sale at least equal to the fair
market value of the assets sold or otherwise disposed of (as determined in good
faith by the Borrower);

(2) at least 75% of the consideration received by the Borrower or the Restricted
Subsidiary, as the case may be, from such Asset Sale shall constitute cash or
Cash Equivalents;

(3) the fair market value of all assets sold or otherwise disposed of pursuant
to this paragraph, excluding any Fastener and Distribution Assets, shall not
exceed $300,000,000 in any fiscal year; provided that such amount shall be
increased by the lesser of (x) the excess of the unused amount for the
immediately preceding fiscal year over the unused amount (if any) for the second
preceding

 

89



--------------------------------------------------------------------------------

fiscal year that was carried forward to such preceding fiscal year pursuant to
this proviso and (y) $50,000,000;

(4) if such Asset Sale is of Equity Interests of any Subsidiary of the Borrower,
the Asset Sale must include all Equity Interests of and other Investments in
such Subsidiary owned by Holdings, the Borrower and all Restricted Subsidiaries;
and

(5) upon the consummation of an Asset Sale, the Borrower shall apply, or cause
such Restricted Subsidiary to apply, the Net Cash Proceeds relating to such
Asset Sale in accordance with Section 2.10.

SECTION 6.04. Limitation on Dividend and Other Payment Restrictions Affecting
Subsidiaries. The Borrower will not, and will not cause or permit any of its
Restricted Subsidiaries to, directly or indirectly, create or otherwise cause or
permit to exist or become effective any consensual encumbrance or consensual
restriction on the ability of any Restricted Subsidiary of the Borrower to:

(1) pay dividends or make any other distributions on or in respect of its
Capital Stock;

(2) make loans or advances or pay any Indebtedness or other obligation owed to
the Borrower or any Guarantor; or

(3) transfer any of its property or assets to the Borrower or any Guarantor,

except, with respect to clauses (1), (2) and (3), for such encumbrances or
restrictions existing under or by reason of:

(a) applicable law, rule, regulation or order;

(b) the Existing Credit Documents and the Existing Notes Documents;

(c) non-assignment provisions of any contract or any lease of any Restricted
Subsidiary of the Borrower entered into in the ordinary course of business;

(d) any instrument governing Indebtedness incurred pursuant to clause (12) of
the definition of “Permitted Indebtedness”, which encumbrance or restriction is
not applicable to any Person, or the properties or assets of any Person, other
than the Person or the properties or assets of the Person so acquired;

(e) the Loan Documents;

(f) agreements existing on the Closing Date to the extent and in the manner such
agreements are in effect on the Closing Date;

 

90



--------------------------------------------------------------------------------

(g) restrictions on the transfer of assets subject to any Lien permitted under
this Agreement imposed by the holder of such Lien;

(h) restrictions imposed by any agreement to sell assets or Equity Interests
permitted under this Agreement to any Person pending the closing of such sale;

(i) any agreement or instrument governing Equity Interests of any Person that is
acquired, so long as the restrictions in such agreement or instrument were not
imposed solely in contemplation of such Person being so acquired;

(j) [Intentionally Omitted];

(k) other Indebtedness or Permitted Subsidiary Preferred Stock outstanding on
the Closing Date or permitted to be issued or incurred under this Agreement;
provided that any such restrictions are ordinary and customary with respect to
the type of Indebtedness being incurred or Preferred Stock being issued (under
the relevant circumstances);

(l) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(m) any encumbrances or restrictions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in
clauses (b), (d), (f), (i) and (k) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower’s
Board of Directors (evidenced by a Board Resolution) whose judgment shall be
conclusively binding, not materially more restrictive with respect to such
dividend and other payment restrictions than those contained in the dividend or
other payment restrictions prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing;

(n) customary provisions in joint venture and other similar agreements
applicable solely to such joint venture and its subsidiaries; and

(o) customary provisions in leases and other agreements entered into in the
ordinary course of business.

SECTION 6.05. Limitation on Preferred Stock of Restricted Subsidiaries. The
Borrower will not permit any of its Restricted Subsidiaries to issue any
Preferred Stock (other than to the Borrower or to a Restricted Subsidiary of the
Borrower) or permit any Person (other than the Borrower or a Restricted
Subsidiary of the Borrower) to own any Preferred Stock of any Restricted
Subsidiary of the Borrower, other than Permitted Subsidiary Preferred Stock. The
provisions of this Section 6.05 will not apply to (w) any Restricted Subsidiary
that continues to be a Subsidiary Guarantor, (x) any transaction permitted under
Section 6.03 as a result of which none of Holdings, the

 

91



--------------------------------------------------------------------------------

Borrower or any of its Restricted Subsidiaries will own any Equity Interests of
the Restricted Subsidiary whose Preferred Stock is being issued or sold and (y)
Preferred Stock that is Disqualified Equity Interests and is issued in
compliance with Section 6.01.

SECTION 6.06. Limitation on Liens. Holdings and the Borrower will not, and the
Borrower will not permit any of the Subsidiary Guarantors to, directly or
indirectly, create, incur, assume or suffer to exist any Lien (the “Initial
Lien”) that secures obligations under any Indebtedness on any asset or property
of Holdings, the Borrower or any Subsidiary Guarantors now owned or hereafter
acquired, or any income or profits therefrom, or assign or convey any right to
receive income therefrom, except, in the case of Collateral, any Initial Lien if
(a) such Initial Lien expressly ranks junior to the first-priority security
interest intended to be created in favor of the Agent for the Secured Parties
pursuant to the Collateral Documents; or (b) such Initial Lien is a Permitted
Lien.

SECTION 6.07. Merger, Consolidation or Sale of All or Substantially All Assets.
(a) Neither Holdings nor the Borrower will, in a single transaction or series of
related transactions, consolidate or merge with or into any Person, or sell,
assign, transfer, lease, convey or otherwise dispose of (or cause or permit the
Borrower or any Restricted Subsidiary of the Borrower to sell, assign, transfer,
lease, convey or otherwise dispose of) all or substantially all of the
Borrower’s assets (determined on a consolidated basis for the Borrower and the
Borrower’s Restricted Subsidiaries) to any Person, except that any Person may
merge into, amalgamate with or consolidate with Holdings or the Borrower in a
transaction in which (i) Holdings or the Borrower, as the case may be, shall be
the surviving or continuing corporation and (ii) at the time thereof and
immediately after giving effect to such transaction (including, without
limitation, giving effect to any Indebtedness incurred, acquired, or assumed and
any Lien granted in connection with or in respect of the transaction), no
Default or Event of Default shall have occurred or be continuing.

For purposes of the foregoing, the transfer (by lease, assignment, sale or
otherwise, in a single transaction or series of transactions) of all or
substantially all of the properties or assets of one or more Restricted
Subsidiaries of the Borrower, the Capital Stock of which constitutes all or
substantially all of the properties and assets of the Borrower, shall be deemed
to be the transfer of all or substantially all of the properties and assets of
the Borrower. However, transfer of assets between or among the Borrower and its
Restricted Subsidiaries will not be subject to this Section 6.07.

(b) The Borrower will not permit any Restricted Subsidiary to consolidate or
merge with or into, or sell, assign, transfer, lease, convey or otherwise
dispose of, in a single transaction or series of related transactions, all or
substantially all of its assets to any Person except that: (i) a Restricted
Subsidiary that is a Subsidiary Guarantor may be disposed of in its entirety to
another Person (other than to the Borrower or an Affiliate of the Borrower),
whether through a merger, consolidation or sale of Capital Stock or through the
sale of all or substantially all of its assets (such sale constituting the
disposition of such Subsidiary Guarantor in its entirety), if in connection
therewith the Borrower provides an Officers’ Certificate to the Agent to the
effect that the Borrower will comply with its obligations under Section 6.03 in
respect of such disposition);

 

92



--------------------------------------------------------------------------------

(ii) any Person may consolidate or merge, amalgamate or consolidate with or into
a Restricted Subsidiary, or sell all or substantially all of its assets to
Restricted Subsidiary (provided that if any party to any such transaction is a
Loan Party, the surviving entity of such transaction shall be a Loan Party); and
(iii) any Restricted Subsidiary may merge, amalgamate or consolidate with or
into any other Person in order to effect a Permitted Acquisition or other
acquisition permitted by Section 6.16.

SECTION 6.08. Limitation on Transactions with Affiliates. The Borrower will not,
and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, enter into or permit to occur any transaction or series of related
transactions (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with, or for the
benefit of, any of its Affiliates (an “Affiliate Transaction”) involving
aggregate payment or consideration in excess of $20,000,000, unless:

(1) such Affiliate Transaction is on terms that are not materially less
favorable to the Borrower or the relevant Restricted Subsidiary than those that
might reasonably have been obtained in a comparable transaction at such time on
an arm’s-length basis from a Person that is not an Affiliate of the Borrower,
and

(2) the Borrower delivers to the Agent with respect to any Affiliate Transaction
or series of related Affiliate Transactions involving aggregate payments or
consideration in excess of $30,000,000, a Board Resolution adopted by the
majority of the members of the Board of Directors of the Borrower approving such
Affiliate Transaction and set forth in an officers’ certificate certifying that
such Affiliate Transaction complies with clause (1) above.

The restrictions set forth in the first paragraph of this Section 6.08 shall not
apply to:

(1) reasonable fees and compensation paid to, and indemnity provided on behalf
of, officers, directors, employees or consultants of the Borrower or any
Restricted Subsidiary of the Borrower as determined in good faith by the
Borrower’s Board of Directors or senior management;

(2) transactions between or among the Borrower and any of its Restricted
Subsidiaries or between or among such Restricted Subsidiaries; provided such
transactions are not otherwise prohibited by this Agreement;

(3) any agreement as in effect as of the Closing Date or any amendment thereto
or any transaction contemplated thereby (including pursuant to any amendment
thereto) or by any replacement agreement thereto so long as any such amendment
or replacement agreement is not more disadvantageous to the Lenders in any
material respect than the original agreement as in effect on the Closing Date as
determined in good faith by the Borrower;

(4) Restricted Payments or Permitted Investments permitted by this Agreement;

 

93



--------------------------------------------------------------------------------

(5) [Intentionally Omitted];

(6) [Intentionally Omitted];

(7) payments or loans to employees or consultants that are approved by the Board
of Directors of the Borrower in good faith;

(8) [Intentionally Omitted];

(9) [Intentionally Omitted];

(10) transactions permitted by, and complying with, the provisions of
Section 6.07;

(11) any issuance of securities or other payments, awards, grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options and stock ownership plans approved by the Board of Directors of
the Borrower;

(12) [Intentionally Omitted]; and

(13) transactions in which the Borrower or any Restricted Subsidiary, as the
case may be, receives an opinion from a nationally recognized investment
banking, appraisal or accounting firm that such Affiliate Transaction is either
fair, from a financial standpoint, to the Borrower or such Restricted Subsidiary
or is on terms not materially less favorable than those that might reasonably
have been obtained in a comparable transaction at such time on an arm’s-length
basis from a Person that is not an Affiliate of the Borrower.

SECTION 6.09. Future Guarantees by Restricted Subsidiaries. The Borrower will
not, and will not permit any of its Restricted Subsidiaries to, create or
acquire another Domestic Restricted Subsidiary unless such Domestic Restricted
Subsidiary executes and delivers a Joinder Agreement and supplements to the
other Loan Documents, providing for a Guarantee of payment of the Obligations by
such Domestic Restricted Subsidiary; provided, however, that such Domestic
Restricted Subsidiary need not execute and deliver such Joinder Agreement and
supplements to the other Loan Documents for so long as such Domestic Restricted
Subsidiary is an Immaterial Subsidiary (subject to Section 5.11).

SECTION 6.10. Business of Borrower and Restricted Subsidiaries. The Borrower
will not, and will not permit any of its Restricted Subsidiaries to, engage in
any businesses a majority of whose revenues are not derived from businesses that
are the same or reasonably similar, ancillary or related to, or a reasonable
extension, development or expansion of, the businesses in which the Borrower and
its Restricted Subsidiaries are engaged on the Closing Date (which shall
include, without limitation, engineered components businesses not within the
aerospace industry).

 

94



--------------------------------------------------------------------------------

SECTION 6.11. Limitations on Amendments to Subordination Provisions and Other
Amendments. (a) Holdings and the Borrower will not, and will not permit any of
its Restricted Subsidiaries to, permit any waiver, supplement, modification or
amendment of (i) its certificate of incorporation, by-laws, operating,
management or partnership agreement or other organizational documents or
(ii) the Existing Credit Agreement, to the extent any such waiver, supplement,
modification or amendment would be adverse to the Lenders in any material
respect, unless, in the case of the Existing Credit Agreement, a waiver,
supplement, modification or amendment of substantially similar effect has been
made hereto.

(b) Holdings and the Borrower will not amend, modify or alter the Existing Notes
Documents in any way to:

(i) increase the rate of or change the time for payment of interest on any
Existing Notes

(ii) increase the principal of, advance the final maturity date of or shorten
the Weighted Average Life to Maturity of any Existing Notes;

(iii) alter the redemption provisions or the price or terms at which the
Borrower is required to offer to purchase any Existing Notes; or

(iv) amend the provisions of the Existing Notes Documents that relate to
subordination in a manner adverse to the Lenders.

Nothing in this Section 6.11 shall preclude any Loan Party from making any
Restricted Payment otherwise permitted by Section 6.03.

SECTION 6.12. Business of Holdings. Holdings shall not engage in any business
activities or have any material assets or liabilities other than its ownership
of the Equity Interests of the Borrower and assets and liabilities incidental to
its function as a holding company, including its liabilities hereunder and under
the Existing Credit Agreement, the Existing Notes Indenture, and pursuant to the
Guarantee and Collateral Agreement and any other Loan Document, Existing Credit
Document and Existing Notes Document.

SECTION 6.13. Impairment of Security Interest. Subject to the rights of the
holders of Permitted Liens and except as permitted by this Agreement or the Loan
Documents, the Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, take or knowingly or negligently omit to take, any action which
action or omission would reasonably be expected to have the result of materially
impairing the security interest with respect to a material portion of the
Collateral for the benefit of the Secured Parties.

SECTION 6.14. Intentionally Omitted.

 

95



--------------------------------------------------------------------------------

SECTION 6.15. Sale and Lease-Back Transactions. The Borrower will not, and will
not cause or permit any of its Restricted Subsidiaries to, enter into any Sale
and Lease-Back Transaction unless (a) the sale or transfer of such property is
permitted by Section 6.03 and (b) any Capitalized Lease Obligations or Liens
arising in connection therewith are permitted by Sections 6.01 and 6.06, as the
case may be.

SECTION 6.16. Limitations on Investments. The Borrower will not, and will not
cause or permit any of its Restricted Subsidiaries to, directly or indirectly
make any Investment (other than Permitted Investments).

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or by acceleration thereof or otherwise;

(b) the Borrower shall fail to pay (i) any interest on any Loan or any fee
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days or (ii) any other amount (other than an amount
referred to in clause (a) or (b)(i) of this Article) payable under this
Agreement or any other Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of thirty
(30) days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party herein or in any other Loan Document or any amendment or modification
thereof or waiver thereunder, or in any report or other certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any Loan Document, shall prove to have been materially incorrect
when made or deemed made and shall remain material at the time tested;

(d) failure by Holdings, the Borrower or any Restricted Subsidiary for thirty
(30) days after receipt of written notice given by the Agent or the Required
Lenders to comply with any of its other agreements (other than those referred to
in clauses (a) and (b) of this Article and those set forth in Sections 5.02,
5.03 (with respect to Holdings and the Borrower only) and 5.09 and in
Article VI) in this Agreement or any Loan Document;

(e) (i) any Loan Party shall fail to make any payment at final stated maturity
beyond the applicable grace period with respect to any Material Indebtedness or
(ii) the acceleration of the final stated maturity of any such Material
Indebtedness, or any event or condition occurs that enables or permits (with the
giving of notice, if required) the holder or holders of any such Material

 

96



--------------------------------------------------------------------------------

Indebtedness or any trustee or agent on its or their behalf to cause any such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
clause (ii) of this paragraph (e) shall not apply to secured Indebtedness that
becomes due as a result of the (A) voluntary sale or transfer of the property or
assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness or (B) in the
case of Indebtedness under the Existing Credit Agreement or any Specified
Secured Indebtedness, any provision that is the functional equivalent of
Section 2.08 or 2.10 hereof;

(f) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Holdings, the Borrower or any Significant Subsidiary (or any group of
Subsidiaries that together would constitute a Significant Subsidiary) or its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, the Borrower or any Significant
Subsidiary (or any group of Subsidiaries that together would constitute a
Significant Subsidiary) or for a substantial part of its assets, and, in any
such case of clause (i) or (ii), such proceeding or petition shall continue
undismissed and unstayed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered;

(g) Holdings, the Borrower or any Significant Subsidiary (or any group of
Subsidiaries that together would constitute a Significant Subsidiary) shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (f) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Holdings, the
Borrower or any Significant Subsidiary (or any group of Subsidiaries that
together would constitute a Significant Subsidiary) or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding or (v) make a general assignment for the
benefit of creditors;

(h) failure by Holdings, the Borrower or any Significant Subsidiary (or any
group of Subsidiaries that together would constitute a Significant Subsidiary)
to pay final judgments aggregating in excess of $50,000,000, which final
judgments remain unpaid, undischarged and unstayed for a period of more than
sixty (60) days after such judgment becomes final, and in the event such
judgment is covered by insurance, an enforcement proceeding has been commenced
by any creditor upon such judgment or decree which is not promptly stayed;

 

97



--------------------------------------------------------------------------------

(i) the Guarantee of any Subsidiary Guarantor or Holdings shall for any reason
cease to be in full force and effect or be declared null and void or any
Responsible Officer of any Subsidiary Guarantor or Holdings, as the case may be,
denies that it has any further liability under its Guarantee or gives notice to
such effect, other than by reason of the termination of this Agreement or the
release of any such Guarantee in accordance with this Agreement and the
Guarantee and Collateral Agreement;

(j) unless all of the Collateral has been released from the Liens in accordance
with the provisions of the Collateral Documents, any Collateral Document shall
for any reason cease to be in full force and effect or the assertion by
Holdings, the Borrower or any Restricted Subsidiary, in any pleading in any
court of competent jurisdiction, that any security interest thereunder is
invalid or unenforceable;

(k) [Intentionally Omitted]

(l) the failure by Holdings or the Borrower to comply with the covenants set
forth in Sections 5.02, 5.03 (with respect to Holdings and the Borrower only)
and 5.09 and in Article VI;

(m) an ERISA Event shall have occurred that would reasonably be expected to
result in a Material Adverse Effect;

(n) the Indebtedness under the Existing Notes Documents or any other
Subordinated Indebtedness of Holdings, the Borrower or the Restricted
Subsidiaries constituting Material Indebtedness shall cease, for any reason, to
be validly subordinated to the Obligations as provided in the Existing Notes
Documents or the agreements evidencing such other Subordinated Indebtedness, as
applicable (or any Loan Party or an Affiliate of any Loan Party shall assert the
foregoing); or

(o) there shall have occurred a Change of Control.

then, and in every such event (other than an event with respect to any Loan
Party described in clauses (f) or (g) of this Article), and at any time
thereafter during the continuance of such event, the Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower;
provided that upon the occurrence of an event with respect to any Loan Party
described in clause (f) or (g) of this Article, the

 

98



--------------------------------------------------------------------------------

Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, without further action of the
Agent or any Lender. Upon the occurrence and the continuance of an Event of
Default, the Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Agent under the Loan Documents
or at law or equity, including all remedies provided under the UCC.

In the event of any Event of Default specified in clause (e) of the preceding
paragraph of this Article, such Event of Default and all consequences thereof
(excluding any resulting payment default) shall be annulled, waived and
rescinded automatically and without any action by the Agent or the Lenders if,
within twenty (20) days after such Event of Default arose, (i) the Indebtedness
or guarantee that is the basis for such Event of Default has been discharged,
(ii) the holders thereof have rescinded or waived the acceleration, notice or
action (as the case may be) giving rise to such Event of Default or (iii) the
default that is the basis for such Event of Default has been cured.

ARTICLE VIII

The Agent

Each of the Lenders hereby irrevocably appoints the Agent as its agent and
authorizes the Agent to take such actions on its behalf, including execution of
the other Loan Documents, and to exercise such powers as are delegated to the
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

The bank serving as the Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Agent, and such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the Loan
Parties or any subsidiary of a Loan Party or other Affiliate thereof as if it
were not the Agent hereunder.

The Agent shall not have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) the Agent shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) the Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except, subject to the last paragraph of this
Article VIII, discretionary rights and powers expressly contemplated by the Loan
Documents that the Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth in the Loan Documents, the Agent shall not have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to any Loan Party or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Agent or any of its
Affiliates in any capacity. The Agent shall not be liable for any

 

99



--------------------------------------------------------------------------------

action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02) or in the absence
of its own gross negligence or wilful misconduct. The Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Agent by the Borrower or a Lender, and the Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or in connection with any Loan Document, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
(v) the creation, perfection or priority of Liens on the Collateral or the
existence of the Collateral, or (vi) the satisfaction of any condition set forth
in Article IV or elsewhere in any Loan Document, other than to confirm receipt
of items expressly required to be delivered to the Agent.

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. The Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

The Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by the Agent. The Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, the Agent may resign at any time by notifying the Lenders and
the Borrower. Upon any such resignation, the Required Lenders shall have the
right, with the consent (not to be unreasonably withheld or delayed) of the
Borrower, to appoint a successor; provided that (i) during the existence and
continuation of an Event of Default, no consent of the Borrower shall be
required and (ii) any successor that shall also be the named secured party under
any Collateral Document shall also be subject to the approval requirements, if
any, of such Collateral Document. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Agent gives notice of its resignation, then the
retiring Agent may, on behalf of the Lenders, appoint a successor Agent which
shall be a commercial bank or an Affiliate of any such commercial bank
reasonably

 

100



--------------------------------------------------------------------------------

acceptable to the Borrower. If no successor Agent has been appointed pursuant to
the immediately preceding sentence by the 30th day after the date such notice of
resignation was given by such Agent, such Agent’s resignation shall become
effective and the Required Lenders shall thereafter perform all the duties of
such Agent hereunder and/or under any other Loan Document until such time, if
any, as the Required Lenders appoint, with the consent of the Borrower (not to
be unreasonably withheld or delayed) (so long as no Event of Default exists), a
successor administrative agent and/or collateral agent, as the case may be. Upon
the acceptance of its appointment as Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder.

Each Lender (a) acknowledges that it has received a copy of each Collateral
Documents, (b) without limiting the foregoing, agrees that it will be bound by
and will take no actions contrary to the provisions of any Collateral Documents
and (c) acknowledges that the Agent will, and hereby authorizes the Agent to,
enter into (and be a party to) the Collateral Documents and any intercreditor
agreements on behalf of itself, such Lender and other holders of the Additional
Obligations, the holders of Existing Obligations and the holders of any future
Specified Secured Indebtedness. The Lenders further acknowledge that, pursuant
to the Collateral Documents, the Agent will have the sole right to proceed
against the Collateral, and that the provisions of the Collateral Documents may,
in certain circumstances, limit the ability of the Additional Secured Parties
hereunder to direct the Agent. In the event of a foreclosure by the Agent on any
of the Collateral pursuant to a public or private sale or other disposition, any
Secured Party may be the purchaser of any or all of such Collateral at any such
sale or other disposition, and the Agent, as agent for and representative of the
Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale, to use and apply any of the Obligations as a
credit on account of the purchase price for any Collateral payable by such
Secured Party. Each Secured Party, whether or not a party hereto, will be
deemed,

 

101



--------------------------------------------------------------------------------

by its acceptance of the benefits of the Collateral and of the Guarantees of the
Obligations provided under the Loan Documents, to have agreed to the foregoing
provisions. The provisions of this paragraph are for the sole benefit of the
Lenders and shall not afford any right to, or constitute a defense available to,
any Loan Party.

The Lead Arranger and bookrunner shall not have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

(i) if to any Loan Party, to the Borrower at:

The Tower at Erieview

1301 East 9th Street, Suite 3710

Cleveland, OH 44114

Attention: Gregory Rufus

Facsimile No: (216) 706-2937

(ii) if to the Agent, to Credit Suisse at:

One Madison Avenue

New York, NY 10010

Attention: Sean Portrait - Agency Manager

Telephone No: (919) 994-6369

Facsimile No: (212) 322-2291

Email: agency.loanops@credit-suisse.com

(iii) if to any other Lender, to it at its address or facsimile number set forth
in its Administrative Questionnaire.

(b) All such notices and other communications (i) sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received or (ii) sent by facsimile shall be deemed to have
been given when sent and when receipt has been confirmed by telephone, provided
that if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient.

(c) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or

 

102



--------------------------------------------------------------------------------

intranet websites) pursuant to procedures approved by the Agent; provided that
the foregoing shall not apply to notices pursuant to Article II or to compliance
and no Event of Default certificates delivered pursuant to
Section 5.01(d) unless otherwise agreed by the Agent and the applicable Lender.
The Agent or the Borrower (on behalf of the Loan Parties) may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. All such notices and other communications (i) sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (b)(i) of notification that such notice or communication is available and
identifying the website address therefor.

(d) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

(e) Holdings and the Borrower hereby acknowledge that (x) the Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on Intralinks or another similar electronic system (the
“Platform”) and (y) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to Holdings, the Borrower or their securities) (each, a “Public Lender”).
Holdings and the Borrower hereby agree that (1) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (2) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Agent and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to Holdings and the Borrower or their
securities for purposes of foreign, United States Federal and state securities
laws; (3) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated as “Public Investor”; and
(4) the Agent shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not marked as “Public Investor”. Notwithstanding the foregoing, the following
Borrower Materials shall be marked “PUBLIC”, unless Holdings or the Borrower
notifies the Agent promptly that any such document contains material non-public
information: (A) the Loan Documents and (B) notification of changes in the terms
of the Loans or Commitments.

(i) Each Public Lender agrees to cause at least one individual at or on behalf
of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform

 

103



--------------------------------------------------------------------------------

in order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including foreign,
United States Federal and state securities laws, to make reference to
communications and other information and materials that are not made available
through the “Public Side Information” portion of the Platform and that may
contain material non-public information with respect to Holdings or a Borrower
or its securities for purposes of foreign, United States Federal or state
securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE AGENT NOR ANY
OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE AGENT OR ANY OF ITS
RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO
EVENT SHALL THE AGENT OR ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO ANY
LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR
NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE
LIABILITY OF ANY SUCH PERSON IS FOUND IN A FINAL RULING BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH PERSON’S GROSS NEGLIGENCE OR
WILFUL MISCONDUCT.

(f) Nothing herein shall prejudice the right of the Agent or any Lender to give
any notice or other communication pursuant to any Loan Document in any other
manner specified in such Loan Document.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Agent or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Agent and the Lenders hereunder and under any other Loan Document are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, to
the extent permitted by law, the making of a Loan shall not be construed as a
waiver of any Default,

 

104



--------------------------------------------------------------------------------

regardless of whether the Agent or any Lender may have had notice or knowledge
of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders, provided that the Borrower and the Agent may
enter into an amendment to effect the provisions of Section 2.20(b) upon the
effectiveness of any Incremental Term Loan Assumption Agreement or (ii) in the
case of any other Loan Document (other than any such amendment to effectuate any
modification thereto expressly contemplated by the terms of such other Loan
Documents), pursuant to an agreement or agreements in writing entered into by
the Agent and the Loan Party or Loan Parties that are parties thereto, with the
consent of the Required Lenders; provided that no such agreement shall
(A) increase the Commitment of any Lender without the written consent of such
Lender; it being understood that a waiver of any condition precedent set forth
in Section 4.01 or the waiver of any Default or mandatory prepayment shall not
constitute an increase of any Commitment of any Lender, (B) reduce or forgive
the principal amount of any Loan or reduce the rate of interest thereon, or
reduce or forgive any interest or fees (including any prepayment fees) payable
hereunder, without the written consent of each Lender directly affected thereby,
(C) postpone any scheduled date of payment of the principal amount of any Loan,
or any date for the payment of any interest, fees or other Obligations payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby; provided that only the consent
of the Required Lenders shall be necessary to amend the provisions of
Section 2.12(c) providing for the default rate of interest, or to waive any
obligations of the Borrower to pay interest at such default rate, (D) change
Sections 2.09(c), 2.10(g), 2.17(c) or 2.17(f) in a manner that would alter the
manner in which payments are shared, without the written consent of each Lender,
(E) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder
or make any determination or grant any consent thereunder, without the written
consent of each Lender, (F) release any material Guarantor from its obligation
under its Guarantee (except as otherwise permitted herein or in the other Loan
Documents), without the written consent of each Lender, or (G) except as
provided in clauses (c) and (d) of this Section or in any Collateral Document,
release all or substantially all of the Collateral, without the written consent
of each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Agent hereunder without the prior
written consent of the Agent. The Agent may without the consent of any Lender
also amend the Commitment Schedule to reflect assignments entered into pursuant
to Section 9.04. Upon the request of the Borrower, the Agent shall enter into
such amendments (and may do so without the consent of any Lender or other agent)
to the Collateral Documents (or enter into additional Collateral Documents or
intercreditor agreements) to secure on a pari passu basis or junior basis, as
the case may be, on terms reasonably acceptable to the Agent all obligations
(including obligations comparable in scope to the Obligations) of all Specified
Secured Indebtedness having the same lien priority as, or a junior lien priority

 

105



--------------------------------------------------------------------------------

to, the Obligations permitted to be incurred under Section 6.01 and secured by
Liens permitted to be incurred under Section 6.06 on all or a portion of the
Collateral (including Interest Swap Obligations covering such Specified Secured
Indebtedness that is permitted to be incurred pursuant to clause (4) of the
definition of “Permitted Indebtedness”). Notwithstanding the foregoing, with the
consent of Holdings, the Borrower and the Required Lenders, this Agreement
(including Sections 2.09(c), 2.10(g), 2.17(c) and 2.17(f)) may be amended (x) to
allow the Borrower to prepay Loans of a Class on a non-pro rata basis in
connection with offers made to all the Lenders of such Class pursuant to
procedures approved by the Agent and (y) to allow the Borrower to make loan
modification offers to all the Lenders of one or more Classes of Loans that, if
accepted, would (A) allow the maturity and scheduled amortization of the Loans
of the accepting Lenders to be extended, (B) increase the Applicable Rates
and/or fees payable with respect to the Loans and Commitments of the accepting
Lenders and (C) treat the modified Loans and Commitments of the accepting
Lenders as a new Class of Loans and Commitments for all purposes under this
Agreement.

(c) The Lenders hereby irrevocably agree that the Liens granted to the Agent by
the Loan Parties on any Collateral shall be automatically released (i) upon the
termination of the Commitments, payment and satisfaction in full in cash of all
Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
the Agent, (ii) upon the sale or other disposition of the property constituting
such Collateral (including as part of or in connection with any other sale or
other disposition permitted hereunder) to any Person other than another Loan
Party, to the extent such sale or other disposition is made in compliance with
the terms of this Agreement (and the Agent may rely conclusively on a
certificate to that effect provided to it by any Loan Party upon its reasonable
request without further inquiry), (iii) to the extent such Collateral is
comprised of property leased to a Loan Party, upon termination or expiration of
such lease, (iv) subject to paragraph (b) of this Section 9.02, if the release
of such Lien is approved, authorized or ratified in writing by the Required
Lenders, (v) to the extent the property constituting such Collateral is owned by
any Guarantor, upon the release of such Guarantor from its obligations under its
Guarantee in accordance with the provisions of this Agreement and the Guarantee
and Collateral Agreement or (vi) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Agent and the Lenders pursuant to the Collateral. Any such release shall not
in any manner discharge, affect, or impair the Obligations or any Liens (other
than those expressly being released) upon (or obligations of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any sale, all of which shall continue to constitute part of the Collateral to
the extent required under the provisions of the Loan Documents.

(d) Notwithstanding anything to the contrary contained in this Section 9.02,
guarantees, collateral security documents and related documents executed by
Foreign Subsidiaries in connection with this Agreement may be in a form
reasonably determined by the Agent and may be amended and waived with the
consent of the Agent at the request of the Borrower without the need to obtain
the consent of any other Lenders if such amendment or waiver is delivered in
order (i) to comply with local law or advice

 

106



--------------------------------------------------------------------------------

of local counsel, (ii) to cure ambiguities or defects or (iii) to cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Loan Documents.

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby”, the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then (x) the
Agent may elect to purchase all (but not less than all) of (1) any affected
Class of such Lender’s Commitments, the corresponding Loans owing to it and
other Additional Obligations due to it and all of its rights and obligations
hereunder and under the other Loan Documents in respect of such affected Class
or (2) such Lender’s Commitments, the Loans owing to it and other Additional
Obligations due to it and all of its rights and obligations hereunder and under
the other Loan Documents, provided that the Borrower shall pay to such
Non-Consenting Lender in same day funds on the day of such purchase all
interest, fees and other amounts then accrued but unpaid to such Non-Consenting
Lender by the Borrower hereunder to and including the date of termination,
including, without limitation, payments due to such Non-Consenting Lender under
Sections 2.14 and 2.16 and an amount, if any, equal to the payment which would
have been due to such Lender on the day of such purchase under Section 2.15 had
the Loans of such Non-Consenting Lender been prepaid on such date rather than
sold to the Agent or (y) the Borrower may elect to replace a Non-Consenting
Lender as a Lender party to this Agreement, provided that, concurrently with
such replacement by the Borrower, (i) another bank or other entity which is
reasonably satisfactory to the Borrower and the Agent shall agree, as of such
date, to purchase for cash the Loans and other Additional Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 9.04, (ii) the replacement Lender
shall grant its consent with respect to the applicable proposed amendment,
waiver or consent and (iii) the Borrower shall pay to such Non-Consenting Lender
in same day funds on the day of such replacement (1) all interest, fees and
other amounts then accrued but unpaid to such Non-Consenting Lender by the
Borrower hereunder to and including the date of termination, including, without
limitation, payments due to such Non-Consenting Lender under Sections 2.14 and
2.16, and (2) an amount, if any, equal to the payment which would have been due
to such Lender on the day of such replacement under Section 2.15 had the Loans
of such Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender. Each Lender agrees that if the Agent or the Borrower, as the
case may be, exercises its option hereunder, it shall promptly execute and
deliver all agreements and documentation necessary to effectuate such assignment
as set forth in Section 9.04. The Agent or the Borrower shall be entitled (but
not obligated) to execute and deliver such agreement and documentation on behalf
of such Non-Consenting Lender and any such agreement and/or documentation so
executed by the Agent or the Borrower shall be effective for purposes of
documenting an assignment pursuant to Section 9.04.

 

107



--------------------------------------------------------------------------------

(f) The Agent, Holdings and the Borrower may amend any Loan Document to correct
administrative or manifest errors or omissions, or to effect administrative
changes that are not adverse to any Lender; provided, however, that no such
amendment shall become effective until the fifth Business Day after it has been
posted to the Lenders, and then only if the Required Lenders have not objected
in writing thereto within such five Business Day period.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Loan Parties agree,
jointly and severally, to pay (i) all reasonable documented out-of-pocket
expenses incurred by the Agent, the Lead Arranger, the financial institutions
identified as the Sole Bookrunner on the cover of this Agreement, and their
respective Affiliates, including the reasonable fees, charges and disbursements
of Cravath, Swaine & Moore LLP, counsel for the Agent and the Lead Arranger, in
connection with the syndication and distribution (including, without limitation,
via the internet or through a service such as Intralinks) of the credit
facilities provided for herein, the preparation of the Loan Documents and
related documentation, (ii) all reasonable documented out-of-pocket expenses
incurred by the Agent and its Affiliates, including the reasonable fees, charges
and disbursements of outside legal counsel to the Agent, in connection with any
amendments, modifications or waivers of the provisions of any Loan Documents
(whether or not the transactions contemplated thereby shall be consummated),
(iii) all reasonable documented out-of-pocket expenses incurred by the Agent or
the Lenders, including the reasonable documented fees, charges and disbursements
of any counsel for the Agent and for one law firm retained by the Lenders (and
one local counsel for both the Agent and the Lenders in each relevant
jurisdiction and, in the case of a conflict of interest, one additional counsel
per group of affected parties), in connection with the enforcement, collection
or protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made hereunder,
including all such reasonable documented out-of-pocket expenses incurred during
any workout, restructuring or related negotiations in respect of such Loans, and
(iv) subject to any other provisions of this Agreement, of the Loan Documents or
of any separate agreement entered into by the Borrower and the Agent with
respect thereto, all reasonable documented out-of-pocket expenses incurred by
the Agent in the administration of the Loan Documents. Expenses reimbursable by
the Borrower under this Section include, without limiting the generality of the
foregoing, subject to any other applicable provision of any Loan Document,
reasonable documented out-of-pocket costs and expenses incurred in connection
with:

(i) lien and title searches and title insurance; and

(ii) Taxes, fees and other charges for recording the Mortgages, filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Agent’s Liens.

Other than to the extent required to be paid on the Closing Date, all amounts
due under this paragraph (a) shall be payable by the Borrower within ten
(10) Business Days of receipt of an invoice relating thereto and setting forth
such expenses in reasonable detail.

 

108



--------------------------------------------------------------------------------

(b) The Borrower shall indemnify the Agent, the Lead Arranger and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, penalties, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
but excluding Taxes (other than Taxes referred to in Section 9.03(a)) which
shall be dealt with exclusively pursuant to Section 2.16 above, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby, the performance by the parties hereto of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby (including the use of proceeds of
any Loan), (ii) any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries or to any property owned or operated by the Borrower
or any of its Subsidiaries, or (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or by the Borrower, any other Loan Party or any of
their respective Affiliates); provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or wilful misconduct of such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Agent under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Agent such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, penalty, liability or related expense, as
the case may be, was incurred by or asserted against the Agent in its capacity
as such.

(d) To the extent permitted by applicable law, no party to this Agreement shall
assert, and each hereby waives, any claim against any other party hereto or any
Related Party thereof, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or the
use of the proceeds thereof.

(e) All amounts due under this Section shall be paid promptly after written
demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or

 

109



--------------------------------------------------------------------------------

otherwise transfer its rights or obligations hereunder except in accordance with
this Section (any attempted assignment or transfer not complying with the terms
of this Section shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment or the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower (such consent being deemed given unless the Borrower shall have
objected to such assignment by written notice to the Agent within five Business
Days after having received notice thereof), provided that no consent of the
Borrower shall be required (1) for an assignment to another Lender, an Affiliate
of a Lender or an Approved Fund or (2) if an Event of Default specified in
paragraphs (a), (b), (f) or (g) of Article VII has occurred and is continuing,
any other Eligible Assignee and provided further that no consent of the Borrower
shall be required for an assignment during the primary syndication of the Loans
to Persons identified by the Agent to the Borrower on or prior to the Closing
Date and reasonably acceptable to the Borrower; and

(B) the Agent.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to another Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or the
principal amount of Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Agent and determined on an aggregate
basis in the event of concurrent assignments to Related Funds (as defined
below)) shall be in a minimum amount of at least of $1,000,000 unless each of
the Borrower and the Agent otherwise consent;

(B) [Intentionally Omitted];

 

110



--------------------------------------------------------------------------------

(C) the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption via an electronic settlement system acceptable to the
Agent (or, if previously agreed with the Agent, manually) and, in each case,
shall pay to the Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Agent); and

(D) the assignee, if it shall not be a Lender, shall deliver on or prior to the
effective date of such assignment, to the Agent (1) an Administrative
Questionnaire and (2) if applicable, an appropriate Internal Revenue Service
form (such as Form W-8BEN or W-8ECI or any successor form adopted by the
relevant United States taxing authority) as required by applicable law
supporting such assignee’s position that no withholding by any Borrower or the
Agent for United States income tax payable by such assignee in respect of
amounts received by it hereunder is required.

The term “Related Funds” shall mean with respect to any Lender that is an
Approved Fund, any other Approved Fund that is managed or advised by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 (subject to the requirements of Section 2.16) and 9.03
with respect to facts and circumstances occurring on or prior to the effective
date of such assignment). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Agent, acting for this purpose as an agent of the Borrower, shall
maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, or principal amount of, and any interest on,
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Borrower, the Agent and the Lenders may treat each
Person whose name is recorded in the Register

 

111



--------------------------------------------------------------------------------

pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and tax certifications required by Section 9.04(b)(ii)(D)(2)
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the Agent
shall accept such Assignment and Assumption and promptly record the information
contained therein in the Register; provided that if either the assigning Lender
or the assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.04(a), 2.17(c) or 9.03(c), the Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this Section 9.04.

(vi) By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Assumption, (ii) except as set forth in (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or any Subsidiary or the
performance or observance by the Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is an Eligible Assignee, legally authorized to enter into
such Assignment and Assumption; (iv) such assignee confirms that it has received
a copy of this Agreement, together with copies of the most recent financial
statements referred to in Section 3.04(a) or delivered pursuant to Section 5.01
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Assumption; (v) such assignee will independently and without reliance upon the
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the

 

112



--------------------------------------------------------------------------------

Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Agent, by the terms hereof,
together with such powers as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

(c) (i) Any Lender may, without the consent of the Borrower or the Agent, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment or the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (C) the Borrower, the Agent, and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(D) no such Participant shall be a “creditor” as defined in Regulation T or a
“foreign branch of a broker-dealer” within the meaning of Regulation X. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17(c) as though it were a
Lender. Each Lender that sells a participation, acting solely for this purpose
as an agent of the Borrower, shall maintain at one of its offices a register for
the recordation of the names and addresses of each Participant and the principal
amounts of, and stated interest on, each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to the Borrower, the Agent or any other Person (including
the identity of any Participant or any information relating to a Participant’s
interest in the Commitments, Loans or other Obligations) except to the extent
the Borrower determines, in its reasonable discretion, that disclosure is
necessary to establish that such Commitments, Loans or other Obligations are in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive, absent
manifest error, and such Lender may treat each Person whose name is recorded in
the Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant,

 

113



--------------------------------------------------------------------------------

unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant shall not be entitled to the
benefits of Section 2.16 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.16(f) as though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(e) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Agent and the Borrower, the option to provide to the Borrower all or any part of
any Loan that such Granting Lender would otherwise be obligated to make to the
Borrower pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to make any Loan, (ii) if an SPC elects not
to exercise such option or otherwise fails to provide all or any part of such
Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof and (iii) no SPC shall be a “creditor” as defined in Regulation T
or a “foreign branch of a broker-dealer” within the meaning of Regulation X. The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Each party hereto hereby agrees that (i) neither the grant to
any SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower under
this Agreement (including its obligations under Sections 2.14, 2.15 and 2.16),
(ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender) and (iii) the Granting Lender shall for all purposes including approval
of any amendment, waiver or other modification of any provision of the Loan
Documents, remain the Lender of record hereunder. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any state thereof. In addition, notwithstanding anything to the
contrary contained in this Section 9.04, any SPC may (i) with notice to, but
without the prior written consent of, the Borrower and the Agent and without
paying any processing fee therefor, assign all or a portion of its interests in
any Loans to the Granting Lender or to any financial institutions (consented to
by the Borrower and Agent) providing liquidity and/or credit support to or for
the account of such SPC to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper

 

114



--------------------------------------------------------------------------------

dealer or provider of any surety, guarantee or credit or liquidity enhancement
to such SPC.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Agent or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.14, 2.15, 2.16 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Commitments or the
termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, the Engagement Letter and the Fee Letter and any separate letter
agreements with respect to fees payable to the Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Agent and when
the Agent shall have received counterparts hereof which, when taken together,
bear the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 9.07. Severability. To the extent permitted by law, any provision of any
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions thereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the

 

115



--------------------------------------------------------------------------------

credit or the account of the Borrower or any Guarantor against any of and all
the Additional Obligations held by such Lender, irrespective of whether or not
such Lender shall have made any demand under the Loan Documents and although
such obligations may be unmatured. The applicable Lender shall notify the
Borrower and the Agent of such set-off or application, provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have. NOTWITHSTANDING THE FOREGOING, AT
ANY TIME THAT ANY OF THE OBLIGATIONS SHALL BE SECURED BY REAL PROPERTY LOCATED
IN CALIFORNIA, NO LENDER SHALL EXERCISE A RIGHT OF SETOFF, LENDER’S LIEN OR
COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY
PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY LOAN DOCUMENT
UNLESS IT IS TAKEN WITH THE CONSENT OF THE LENDERS REQUIRED BY SECTION 9.02 OF
THIS AGREEMENT, IF SUCH SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT
TO SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE
OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR OTHERWISE)
AFFECT OR IMPAIR THE VALIDITY, PRIORITY, OR ENFORCEABILITY OF THE LIENS GRANTED
TO THE AGENT PURSUANT TO THE COLLATERAL DOCUMENTS OR THE ENFORCEABILITY OF THE
OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY LENDER OR ANY SUCH
RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE PARTIES AS REQUIRED ABOVE, SHALL BE
NULL AND VOID. THIS PARAGRAPH SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE
LENDERS.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET
FORTH IN ANY OTHER LOAN DOCUMENT) SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any U.S. Federal or New York
State court sitting in the Borough of Manhattan, New York, New York in any
action or proceeding arising out of or relating to any Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

 

116



--------------------------------------------------------------------------------

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) To the extent permitted by law, each party to this Agreement hereby
irrevocably waives personal service of any and all process upon it and agrees
that all such service of process may be made by registered mail (return receipt
requested) directed to it at its address for notices as provided for in
Section 9.01. Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. The Agent and each Lender agrees (and each Lender
agrees to cause its SPC, if any) to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, trustees, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory, governmental or
administrative authority, (c) to the extent required by law or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially

 

117



--------------------------------------------------------------------------------

the same as those of this Section, to (i) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, including, without limitation, any SPC, (ii) any pledgee
referred to in Section 9.04(d) or (iii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Loan
Parties and their obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the Agent or any
Lender on a nonconfidential basis from a source other than the Borrower. For the
purposes of this Section, “Information” means all information received from any
Loan Party relating to the Loan Parties or their businesses, or the Transactions
other than any such information that is available to the Agent or any Lender on
a nonconfidential basis prior to disclosure by any Loan Party. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that (a) it is not relying on or looking to any Margin Stock
for the repayment of the Borrowings provided for herein and acknowledges that
the Collateral shall not include any Margin Stock and (b) it is not and will not
become a “creditor” as defined in Regulation T or a “foreign branch of a
broker-dealer” within the meaning of Regulation X. Anything contained in this
Agreement to the contrary notwithstanding, no Lender shall be obligated to
extend credit to the Borrower in violation of any Requirement of Law.

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the USA Patriot Act.

SECTION 9.15. Disclosure. Each Loan Party and each Lender hereby acknowledges
and agrees that the Agent and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with any of the
Loan Parties and their respective Affiliates. In addition, each Loan Party and
each Lender hereby acknowledges that an Affiliate of the Agent was an initial
purchaser of the Existing Notes.

SECTION 9.16. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Agent and the Lenders, in assets which, in accordance with Article 9 of the UCC
or any other applicable law can be perfected only by possession. Should any
Lender (other

 

118



--------------------------------------------------------------------------------

than the Agent) obtain possession of any such Collateral, such Lender shall
notify the Agent thereof, and, promptly upon the Agent’s request therefor shall
deliver such Collateral to the Agent or otherwise deal with such Collateral in
accordance with the Agent’s instructions.

SECTION 9.17. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

[Remainder of page intentionally left blank.]

 

119



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

TRANSDIGM INC. by    

/s/ W. Nicholas Howley

  Name: W. Nicholas Howley   Title: Chairman and Chief Executive Officer

 

TRANSDIGM GROUP INCORPORATED by    

/s/ W. Nicholas Howley

  Name: W. Nicholas Howley   Title: Chairman and Chief Executive Officer

 

120



--------------------------------------------------------------------------------

MARATHONNORCO AEROSPACE, INC.

ADAMS RITE AEROSPACE, INC.

CHAMPION AEROSPACE LLC

AVIONIC INSTRUMENTS LLC

SKURKA AEROSPACE INC.

CDA INTERCORP LLC

AEROCONTROLEX GROUP, INC.

AVIATION TECHNOLOGIES, INC.

AVTECH CORPORATION

TRANSICOIL LLC

MALAYSIAN AEROSPACE SERVICES, INC.

BRUCE AEROSPACE INC.

BRUCE INDUSTRIES, INC.

CEF INDUSTRIES, LLC

AIRCRAFT PARTS CORPORATION

ACME AEROSPACE, INC.

DUKES AEROSPACE, INC.

SEMCO INSTRUMENTS, INC.

MCKECHNIE AEROSPACE HOLDINGS, INC.

MCKECHNIE AEROSPACE DE, INC.

MCKECHNIE AEROSPACE US LLC

MCKECHNIE AEROSPACE INVESTMENTS, INC.

VALLEY-TODECO, INC.

HARTWELL CORPORATION

WESTERN SKY INDUSTRIES, LLC

TEXAS ROTRONICS, INC.

by    

/s/ Gregory Rufus

  Name: Gregory Rufus   Title: Treasurer and Secretary

 

121



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually and as Agent,   by  

/s/ Robert Hetu

    Name: Robert Hetu     Title: Managing Director   by  

/s/ Kevin Buddhdew

    Name: Kevin Buddhdew     Title: Associate

 

122



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

Lender

   Commitment  

Credit Suisse AG

   $ 1,550,000,000   

Total

   $ 1,550,000,000   



--------------------------------------------------------------------------------

Schedule 1.01(a)

Immaterial Subsidiaries

None.



--------------------------------------------------------------------------------

Schedule 1.01(b)

Mortgaged Properties

 

Address

  

Record Owner

8301 Imperial Dr.

Waco, TX 76712

   MarathonNorco Aerospace, Inc.

1230 Old Norris Road

Liberty, SC 29657

   Champion Aerospace LLC

1414 Randolph Ave.

Avenel, NJ 07001

   Avionic Instruments LLC

450 Goolsby Blvd.

Deerfield Beach, FL 33442

   CDA InterCorp LLC

3422 Wallingford Ave. North

Seattle, WA 98103

   Avtech Corporation

3400 Wallingford Ave. North

Seattle, WA 98103

   Avtech Corporation

3320 Wallingford Ave. North

Seattle, WA 98103

   Avtech Corporation

3326 Wallingford Ave. North

Seattle, WA 98103

   Avtech Corporation

1813-1815 North 34th St.

Seattle, WA 98103

   Avtech Corporation

320 S. Church St.

Addison, IL 60101

   CEF Industries, LLC

4223 Monticello Blvd.

South Euclid, OH 44121

   AeroControlex Group Inc.

5000 Triggs Street

Los Angeles, CA 90022

   TransDigm Inc.

313 Gillette Street

Painesville, OH 44077

   AeroControlex Group Inc.

2600 South Custer

Wichita, KS 67217

  

Western Sky Industries, LLC

(d/b/a Electromech Technologies)

900 South Richfield Road

Placentia, CA 92870

   Hartwell Corporation

9810 6th Street

Rancho Cucamonga, CA

   Hartwell Corporation

12975 Bradley Avenue

Sylmar, CA 91342

   Valley-Todeco, Inc.



--------------------------------------------------------------------------------

Schedule 1.01(c)

Existing Indebtedness

 

1. Promissory Note, dated as of February 27, 2007, made by Champion Aerospace
LLC (f/k/a Champion Aerospace Inc.) in favor of TransDigm Inc. in the principal
amount of $81,937,500

 

2. Demand Promissory Note, dated February 7, 2007, made by Aviation
Technologies, Inc. (as successor by merger to Project Coffee Acquisition Co.) in
favor of TransDigm Inc., in the principal amount of $300,000,000

 

3. All Indebtedness associated with the capital leases disclosed on Schedule
1.01(e) in an aggregate amount not to exceed $30,000,000.

 

4. Notes issued by McKechnie Aerospace (Europe) Ltd. in the aggregate principal
amount of £22,793,050 and £1,000 each to McKechnie Aerospace DE, Inc.

 

5. Notes issued by McKechnie Aerospace (Europe) Ltd. in the aggregate principal
amount of €50,383,707 and €1,000 each to McKechnie Aerospace DE, Inc.

 

6. The McKechnie letters of credit referenced on the exhibit attached hereto.

 

2



--------------------------------------------------------------------------------

McKechnie Aerospace

Letters of Credit

 

Beneficiary

  

Amount

    

LC #

  

Date

Issued

  

Expiration

Date

  

Issuing
Bank

 

Self Insurance Plans
State of California

     220,000.00       TPTS-603210    May 9, 2008    April 22, 2011      JPMorgan
               (Evergreen)   

National Union

     390,000.00       TPTS-758746    July 2, 2009    May 29, 2011      JPMorgan
               (Evergreen)   

Sentry Insurance

     530,000.00       TPTS-616552    June 11, 2008    May 23, 2011      JPMorgan
               (Evergreen)   

National Union

     1,100,000.00       CPCS-709415    December 12, 2008    December 12, 2010   
  JPMorgan                (Evergreen)   

Zurich

     700,000.00       TPTS-730193    April 27, 2009    April 24, 2011     
JPMorgan                (Evergreen)   

Pacific Employers

     766,790.00       TPTS-728595    April 27, 2009    April 22, 2011     
JPMorgan   

BPOU - Environmental

     904,045.78       TPTS-742300    May 7, 2009    May 7, 2011      JPMorgan   

(Wells Fargo)

            (Evergreen)       $ 4,610,835.78               



--------------------------------------------------------------------------------

Schedule 1.01(d)

Existing Liens

See attached.



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction    Original File
Date    Original File
Number    Secured Party   

Collateral

  

Notes

ADAMS RITE AEROSPACE, INC.

   CA    Secretary of State    3/4/2005    05-7017964958    Mazak
Corporation    All of the Lessee’s right, title and interest in the leased
equipment (One Mazak QTN-200MSY, S/N 172932)   

ADAMS RITE AEROSPACE, INC.

   CA    Secretary of State    3/1/2007    07-7104534940    Mazak
Corporation    All of the Lessee’s right, title and interest in the leased
equipment (Mazak Serial Number 192524)   

ADAMS RITE AEROSPACE, INC.

   CA    Secretary of State    9/23/2010    10-7245855976    FANUC
Robotics
America,
Inc.    Equipment   

AVTECH CORPORATION

   WA    Department of
Licensing    9/20/2007    2007-263-4760-5    Selway
Machine
Tool Co.
Inc    Equipment   

CHAMPION AEROSPACE, INC.

   CA    Secretary of State    12/10/2002    0234760739    State of
California    Amount: $2,502.35    Manual release sent to California SOS
11/18/10

CHAMPION AEROSPACE INC.

   DE    Secretary of State    7/6/2004    4187800 0    Citibank,
N.A.    Accounts receivable from United Technologies Corp. purchased by
CitiBank, N.A. per Supplier Agreement    Continuation filed 3/13/09

CHAMPION AEROSPACE INC.

   DE    Secretary of State    5/27/2005    5174718 8    Pullman
Bank and
Trust    Leased Equipment    Assignment filed 7/8/05

CHAMPION AEROSPACE INC.

   DE    Secretary of State    2/14/2006    6053919 7    Royal Bank
Leasing    Leased Equipment    Assignment filed 2/14/06

CHAMPION AEROSPACE INC.

   DE    Secretary of State    9/18/2007    2007 3529913    Royal Bank
America
Leasing    Leased Equipment    Assignment filed 9/18/07



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction    Original File
Date    Original File
Number    Secured Party   

Collateral

  

Notes

CHAMPION AEROSPACE INC.

   DE    Secretary of State    1/28/2008    2008 0333656    Royal Bank
America
Leasing    Leased Equipment    Assignment filed 1/28/08

CHAMPION AEROSPACE INC.

   DE    Secretary of State    6/27/2008    2008 2215851    Kearns
Business
Solutions    Leased Equipment   

CHAMPION AEROSPACE INC.

   DE    Secretary of State    6/27/2008    2008 2215851    Kearns
Business
Solutions    Leased Equipment   

CHAMPION AEROSPACE LLC

   DE    Secretary of State    8/19/2009    2009 2667092    Johnson
Matthey
Inc.    Consignment in accordance with JM sales agreement   

HARTWELL CORPORATION

   CA    Secretary of State    2/6/2002    0203860449    General
Electric
Capital
Corporation    All accounts receivable for which Honeywell International, Inc.
is the Account debtor pursuant to Agreement, dated 10/23/01    Continuation
filed 2/1/07; Demand Letter sent to secured party 11/17/10

HARTWELL CORPORATION

   CA    Secretary of State    3/21/2006    06-7063278433    Ricoh
Customer
Finance
Corp.    True Lease of Equipment   

HARTWELL CORPORATION

   CA    Secretary of State    4/20/2006    06-7067020038    M&I
Equipment
Finance
Company    Leased Equipment   

HARTWELL CORPORATION

   CA    Secretary of State    5/4/2006    06-7068780921    M&I
Equipment
Finance
Company    Leased Equipment   

HARTWELL CORPORATION

   CA    Secretary of State    7/20/2006    06-7078755429    M&I
Equipment
Finance
Company    Leased Equipment   

HARTWELL CORPORATION

   CA    Secretary of State    8/30/2006    06-7083328108    M&I
Equipment
Finance
Company    Leased Equipment   

 

6



--------------------------------------------------------------------------------

Debtor

   State   

Jurisdiction

   Original File
Date     

Original File
Number

  

Secured Party

  

Collateral

   Notes  

HARTWELL CORPORATION

   CA    Secretary of State      11/3/2006       06-7090828848    M&I Equipment
Finance Company    Leased Equipment   

HARTWELL CORPORATION

   CA    Secretary of State      4/30/2007       07-7112020020    M&I Equipment
Finance Company    Leased Equipment   

HARTWELL CORPORATION

   CA    Secretary of State      7/16/2007       07-7122335414    M&I Equipment
Finance Company    Equipment     
 
  Assignment
filed
9/24/07   
  
  

HARTWELL CORPORATION

   CA    Secretary of State      9/14/2007       07-7129098598    Ricoh Americas
Corporation    True Lease of Equipment   

HARTWELL CORPORATION

   CA    Secretary of State      9/17/2007       07-7129259921    M&I Equipment
Finance Company    Leased Equipment   

HARTWELL CORPORATION

   CA    Secretary of State      9/17/2007       07-7129260195    M&I Equipment
Finance Company    Leased Equipment   

HARTWELL CORPORATION

   CA    Secretary of State      11/29/2007       07-7138815454    M&I Equipment
Finance Company   

Equipment

*Restated Collateral

    
 
 


 
 
 

Assignment
filed
3/14/08


Amendment
filed
9/14/10

  
  
  


  
  
  

HARTWELL CORPORATION

   CA    Secretary of State      12/20/2007       07-7140881400    M&I Equipment
Finance Company    Leased Equipment   

HARTWELL CORPORATION

   CA    Secretary of State      6/26/2008       08-7163125578    M&I Equipment
Finance Company    Equipment     
 
  Assignment
filed
7/11/08   
  
  

HARTWELL CORPORATION

   CA    Secretary of State      8/13/2008       08-7168600773    Cisco Systems
Capital CRP    All equipment leased or financed by secured party pursuant to
contract   

 

7



--------------------------------------------------------------------------------

Debtor

   State   

Jurisdiction

   Original File
Date    Original File
Number   

Secured Party

  

Collateral

  

Notes

HARTWELL CORPORATION

   CA    Secretary of State    9/26/2008    08-7173254421    M&I Equipment
Finance Company    Leased Equipment   

HARTWELL CORPORATION

   CA    Secretary of State    10/9/2008    08-7174821654    M&I Equipment
Finance Company    Equipment   

HARTWELL CORPORATION

   CA    Secretary of State    10/24/2008    08-7176372152    M&I Equipment
Finance Company    Equipment   

HARTWELL CORPORATION

   CA    Secretary of State    8/21/2009    09-7206436330    AEL Financial, LLC
   Equipment leased under rental agreement   

HARTWELL CORPORATION

   CA    Secretary of State    2/24/2010    10-7223756275    Ellison
Technologies    Equipment   

MARATHONNORCO AEROSPACE, INC

   DE    Secretary of State    2/7/2005    5041878 1    De Lage Landen Financial
Services, Inc.   

Equipment

*In connection to leasing transaction

   Continuation filed 1/27/10

MCKECHNIE AEROSPACE INVESTMENTS, INC.

   DE    Secretary of State    11/20/2009    2009 3738058    Greatamerica
Leasing Corporation    True Lease of Equipment   

MCKECHNIE INVESTMENTS, INC. Additional Debtors: Western Sky Industries, LLC;
Welco Technologies

   DE    Secretary of State    4/12/2007    2007 1379618    Atlas Copco
Compressors LLC    Equipment   

SKURKA AEROSPACE INC.

   DE    Secretary of State    10/13/2009    2009 3280143    Makino Inc.   
Equipment   

TRANSDIGM INC

   DE    Secretary of State    9/18/2003    3242719 6    GE Capital   

Equipment

*Filed for Notice purposes only

   Continuation filed 4/4/08

 

8



--------------------------------------------------------------------------------

Debtor

   State      Jurisdiction    Original File
Date    Original File
Number   

Secured Party

  

Collateral

   Notes  

TRANSDIGM INC.

     DE       Secretary of State    12/29/2005    5405483 0    General Electric
Capital Corporation    All accounts receivable for which Honeywell
International, Inc. is the Account debtor pursuant to Agreement, dated 4/14/98
    
  Continuation
filed 9/29/10   
  

TRANSICOIL, LLC

     DE       Secretary of State    4/9/2007    2007 1318392    General Electric
Capital Corporation    All accounts receivable for which Honeywell
International, Inc. is the Account debtor pursuant to Agreement, dated 7/26/99
    
  Amendment
filed 2/1/08   
  

VALLEY-TODECO, INC.

     DE       Secretary of State    2/28/2005    5063474 2    IBM Credit LLC   
Leased Equipment *Precautionary filing   

VALLEY-TODECO INC

     DE       Secretary of State    6/5/2006    6188439 4    Marlin Leasing Corp
   Leased Equipment *Precautionary filing   

VALLEY-TODECO, INC.

     DE       Secretary of State    3/27/2009    2009 0982121    Air Liquide
Industrial U.S. LP    Equipment   

WESTERN SKY INDUSTRIES, LLC

     DE       Secretary of State    6/21/2004    4170947 8    Citibank, N.A.   
Accounts receivable from United Technologies Corp. purchased by CitiBank, N.A.
per Supplier Agreement     
  Continuation
filed 3/13/09   
  

WESTERN SKY INDUSTRIES, LLC

     DE       Secretary of State    5/2/2005    5133644 6    Citibank, N.A.   
Accounts receivable from United Technologies Corp. and Hamilton Sundstrand
Corporation purchased by CitiBank, N.A. per Supplier Agreement     
  Continuation
filed 12/8/09   
  

WESTERN SKY INDUSTRIES, LLC

     DE       Secretary of State    4/24/2006    6136948 7    Dell Financial
Services, L.P.    All computer equipment and peripherals financed pursuant to
certain revolving credit account, dated 4/19/06   

WESTERN SKY INDUSTRIES, LLC

     DE       Secretary of State    4/26/2006    6139866 8    Dell Financial
Services, L.P.    All computer equipment and peripherals leased pursuant to
equipment lease, dated 4/24/06   

 

9



--------------------------------------------------------------------------------

Debtor

   State   

Jurisdiction

   Original File
Date     

Original File
Number

  

Secured Party

  

Collateral

   Notes  

WESTERN SKY INDUSTRIES, LLC

   DE    Secretary of State      7/25/2006       6255849 2    M&I Equipment
Finance Company   

Equipment

*restated collateral

    
  Amendment
filed 1/4/07   
  

WESTERN SKY INDUSTRIES, LLC

   DE    Secretary of State      9/29/2006       6338865 9    NHMG Financial
Services, Inc.    All of the equipment now or hereafter leased   

WESTERN SKY INDUSTRIES, LLC

   DE    Secretary of State      11/10/2006       6393089 8    M&I Equipment
Finance Company    Equipment   

WESTERN SKY INDUSTRIES, LLC

   DE    Secretary of State      5/1/2007       2007 1622884    M&I Equipment
Finance Company    Equipment   

WESTERN SKY INDUSTRIES, LLC

   DE    Secretary of State      7/11/2007       2007 2611183    M&I Equipment
Finance Company   

Equipment

*restated collateral

    
 
  Amendment
filed
5/19/08   
  
  

WESTERN SKY INDUSTRIES, LLC

   DE    Secretary of State      9/10/2007       2007 3428736    Les Schwab Tire
Centers of Washington, Inc.    Debtor grants secured party a contractual
security agreement in all present and future products and goods and proceeds
thereof, purchased by Debtor from Secured Party including but not limited to:
all new, used and recapped tires; all new and used wheels; and all batteries and
all related products.   

WESTERN SKY INDUSTRIES, LLC

   DE    Secretary of State      10/24/2007       2007 4014527    M&I Equipment
Finance Company    Equipment   

WESTERN SKY INDUSTRIES, LLC

   DE    Secretary of State      2/4/2008       2008 0420776    Dell Financial
Services, L.P.    All computer equipment and peripherals leased pursuant to
equipment lease, dated 2/1/08   

WESTERN SKY INDUSTRIES, LLC

   DE    Secretary of State      5/9/2008       2008 1620267    Dell Financial
Services L.L.C.    All computer equipment and peripherals leased pursuant to
equipment lease, dated 5/6/08   

 

10



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction      Original File
Date    Original File
Number   

Secured Party

  

Collateral

  

Notes

WESTERN SKY INDUSTRIES, LLC

   DE      Secretary of State       12/12/2008    2008 4140768    Dell Financial
Services L.L.C.    All computer equipment and peripherals leased pursuant to
equipment lease, dated 12/11/08   

WESTERN SKY INDUSTRIES, LLC

   DE      Secretary of State       4/2/2009    2009 1054219    Dell Financial
Services L.L.C.    All computer equipment and peripherals leased pursuant to
equipment lease, dated 4/1/09   

WESTERN SKY INDUSTRIES, LLC

   DE      Secretary of State       4/2/2010    2010 1134752    Dell Financial
Services L.L.C.    All computer equipment and peripherals leased pursuant to
equipment lease, dated 3/31/10   

 

11



--------------------------------------------------------------------------------

Schedule 1.01(e)

Existing Investments

 

1. Promissory Note, dated as of February 27, 2007, made by Champion Aerospace
LLC (f/k/a Champion Aerospace Inc.) in favor of TransDigm Inc. in the principal
amount of $81,937,500

 

2. Demand Promissory Note, dated February 7, 2007, made by Aviation
Technologies, Inc. (as successor by merger to Project Coffee Acquisition Co.) in
favor of TransDigm Inc., in the principal amount of $300,000,000

 

3. Notes issued by McKechnie Aerospace (Europe) Ltd. in the aggregate principal
amount of £22,793,050 and £1,000 each to McKechnie Aerospace DE, Inc.

 

4. Notes issued by McKechnie Aerospace (Europe) Ltd. in the aggregate principal
amount of €50,383,707 and €1,000 each to McKechnie Aerospace DE, Inc.



--------------------------------------------------------------------------------

Schedule 3.05(a)

Properties

 

Address

  

Owned/Leased

  

Landlord

  

Loan Party

1301 E. 9th St., Suite 3710

Cleveland, OH 44114

   Leased    Erieview Land Company LLC    TransDigm Inc.

8301 Imperial Dr.

Waco, TX 76712

   Owned    N/A    MarathonNorco Aerospace, Inc.

4141 N. Palm St.

Fullerton, CA 92835

   Leased    ProLogis    Adams Rite Aerospace, Inc.

1230 Old Norris Rd.

Liberty, SC 29657

   Owned    N/A    Champion Aerospace LLC

1414 Randolph Ave.

Avenel, NJ 07001

   Owned    N/A    Avionic Instruments LLC

450 Goolsby Blvd.

Deerfield Beach, FL 33442

   Owned    N/A    CDA InterCorp LLC

3422 Wallingford Ave.

North Seattle, WA 98103

   Owned    N/A    Avtech Corporation

3400 Wallingford Ave.

North Seattle, WA 98103

   Owned    N/A    Avtech Corporation

3320 Wallingford Ave.

North Seattle, WA 98103

   Owned    N/A    Avtech Corporation

3326 Wallingford Ave.

North Seattle, WA 98103

   Owned    N/A    Avtech Corporation

1813-1815 North 34th St.

Seattle, WA 98103

   Owned    N/A    Avtech Corporation

3290 146th Pl. SE

Bellevue, WA 98007

   Leased    EOP Operating Limited Partnership    Avtech Corporation

9 Iron Bridge Dr.

Collegeville, PA 19426

   Leased    Robert A. Fisher    Transicoil LLC

101 Evans Ave.

Dayton, NV 89403

   Leased    Bedford Properties Management    Bruce Aerospace Inc.

 

13



--------------------------------------------------------------------------------

Address

  

Owned/Leased

  

Landlord

  

Loan Party

320 S. Church St.

Addison, IL 60101

   Owned    N/A    CEF Industries, LLC

528 W. 21st St., Suite 6

Tempe, AZ 85282

   Leased    RBI Industrial Properties    Acme Aerospace, Inc.

444 West 21st St.

Tempe, AZ 85282

   Leased    Waipio Trust -Broadway Business Part    Acme Aerospace, Inc.

25700 Rye Canyon Road

Valencia, CA 91355

   Owned    N/A    Semco Instruments, Inc.

9060 Winnetka Ave.

Northridge, CA 91324

   Leased    JS/JS Properties    Dukes Aerospace, Inc.

4600 Calle Bolero

Camarillo, CA 93011

   Leased    H&M Properties   

Skurka Aerospace Inc.

Aircraft Parts Corporation

4223 Monticello Blvd.

South Euclid, OH

   Owned    N/A    AeroControlex Group, Inc.

5000 Triggs Street

Los Angeles, CA 90022

   Owned    N/A    TransDigm Inc.

313 Gillette Street

Painesville, OH 44077

   Owned    N/A    AeroControlex Group, Inc.

1800 London Road

Cleveland, OH 44112

   Leased    LRC-F London LLC    AeroControlex Group, Inc.

501 South Green Rd

South Euclid, OH 44121

   Leased    Nalco Properties    TransDigm Inc.

2255 Drake Ave SW

Suite #20

Huntsville, AL 35805

   Leased    Reed and Lamb Properties    Avionic Instruments LLC

5456 E Mcdowell Rd

Suite 109

Mesa, AZ 85215

   Leased    Mesa Industrial Center Complex    Dukes Aerospace, Inc.

 

14



--------------------------------------------------------------------------------

Address

  

Owned/Leased

  

Landlord

  

Loan Party

Avenida Libre Comercia

# 6, Parque Industrial Nuevo

Nogales, 84094 Nogales,

Sonora, Mexico

   Owned    N/A    Semco Instruments, Inc.

4611 W. Harry St

Wichita, KS 67209

   Leased    Michaelis Real Estate LLC    Skurka Aerospace Inc.

Batu Berendam, Free

Trade zone, Phase 1

75350 Melaka, Malaysia

   Owned    N/A    Transicoil LLC

20 Pacifica, Suite 200

Irvine, CA 92618

(5,620 sq. ft.)

   Leased    The Irvine Company LLC    McKechnie Aerospace DE, Inc.

4210 N. Sullinger Ave.

Tucson, AZ 85705

(free standing building)

   Leased    GOSULLINGER, L.L.C.    Hartwell Corporation

1020/1030 Richfield Rd.

Placentia, CA 92807

(8,371 sq. ft. of combined office/ warehouse space within larger building)

   Leased    Richfield Park, LLC    Hartwell Corporation

6500 Millcreek Parkway

Everett, WA 98203

(111,018 sq. ft. consisting of 21,083 sq. ft. of office space and 89,935 sq. ft.
of warehouse/ manufacturing space, together with 183 parking spaces)

   Leased    Washington Real Estate Holdings, LLC   

Tyee Aircraft Inc.

(Western Sky Industries, LLC)

Portion of building within

Airpark Business Center,

805 Lindberg Court,

Hebron, KY 41048

consisting of 21,667 sq. ft.

   Leased    Ashley/Hemmer LLC    Welco Technologies (a division of Western Sky
Industries, LLC)

 

15



--------------------------------------------------------------------------------

Address

  

Owned/Leased

  

Landlord

  

Loan Party

47 Harbor View Avenue

Stamford, CT 06902

   Leased    Harbor View Limited Partnership II.    Western Sky Industries, Inc.
(d/b/a Aero Quality Sales)

737 Arnold Avenue

Maysville, KY 41056

   Leased    G&J Pepsi Cola Bottlers, Inc.    Welco Technologies (a division of
Western Sky Industries, LLC) (as successor to Vickers, Incorporated)

2600 South Custer

Wichita, KS 67217

   Owned    N/A    Western Sky Industries, LLC (d/b/a Electromech Technologies)

900 South Richfield Road

Placentia, CA 92870

   Owned    N/A    Hartwell Corporation

9810 6th Street

Rancho Cucamongo, CA

91730

   Owned    N/A    Hartwell Corporation

12975 Bradley Avenue

Sylmar, CA 91342

   Owned    N/A    Valley-Todeco, Inc.

4175 Guardian Street

Simi Valley CA 93063

   Leased    Borstein Enterprises    AeroControlex Group Inc.

 

16



--------------------------------------------------------------------------------

Schedule 3.05(g)

Intellectual Property

None.



--------------------------------------------------------------------------------

Schedule 3.06

Disclosed Matters

None.



--------------------------------------------------------------------------------

Schedule 3.14

Insurance1

See Attached.

 

1

As of 12/6/2010, certain policies of McKechnie Aerospace Holdings, Inc. were
assigned to the Borrower.



--------------------------------------------------------------------------------

Foreign Liability

  

Insurance Co. of State of PA

Policy No. WR10008028

Coverages – Limits of Liability

  

Master Control Program Aggregate Limit

   $2,000,000 International Commercial General Liability   

(Bodily Injury and Property Damage Combined Single Limit)

  

General Aggregate (Other than Products - Completed Operations)

   $1,000,000

Per project / location

   No

Products / Completed Operations Aggregate Limit

   $1,000,000

Each Occurrence

   $1,000,000

Personal Injury and Advertising Injury

   $1,000,000

Fire Damage (any one fire)

   $1,000,000

Medical Expense (per person)

   $25,000

Employee Benefits Liability Per Claim

   $1,000,000

Employee Benefits Liability Policy Aggregate

   $1,000,000

Employee Benefits Liability Retroactive Date

   None

Employee Benefits Liability Deductible

   $1,000    EBL Claims Made-Additional Declarations Form 78990WR (11/03)
International Automobile Liability (Hired & Non-Owned Auto)   
Non/Owned & Hired (less than 60 Days)

Bodily Injury and Property Damage Combined Single Limit

   $1,000,000 any one accident

Medical Payments Per Person

   $30,000 each accident



--------------------------------------------------------------------------------

Foreign Voluntary Compensation including Repatriation and Endemic Disease   
US Employee Travelers; Canadian Employees; Canadian Employee Travelers; 3rd
Country Nationals

Employer’s Liability Bodily Injury Each Accident

   $1,000,000

Employer’s Liability Disease Each Employee

   $1,000,000

Employer’s Liability Disease Policy Limit

   $1,000,000

Employer’s Liability Repatriation Expense – Each Employee

   $250,000 Foreign Travel Accident & Sickness   
North American Employees Travel Accident & Sickness Form 83233WR (08/08 Travel
Accident & Sickness Limits Form 84013WR 11/06)

Accidental Death & Dismemberment

  

- Principal Sum Maximum (each Insured person or five (5) times the insured
person’s annual salary - whichever is lower)

   $100,000

- Aggregate (any one accident for all insured persons)

   $1,000,000

Accident & Sickness Medical Expense

  

- Expense Each Person (each Insured person each Injury or Sickness)

   $50,000

- Deductible (per Insured person, per each Injury or Sickness)

   $500

Emergency Medical Evacuation

  

- Each person (each Insured person each Serious injury or sickness)

   $100,000

Emergency Family Travel

  

- Expense Each Person

   $25,000

- Aggregate (for all Insured person(s) any one Accident or Sickness)

   $25,000

Repatriation of Remains

  

- Expense Each Person

   $25,000

- Aggregate (for all Insured person(s) any one Accident or Sickness)

   $25,000

 

21



--------------------------------------------------------------------------------

Crisis Response    GL Crisis Response Coverage Form WS1227WR (07/09)

Aggregate Limit

   $300,000

Cost Limit

   $250,000

Loss Limit

   $50,000

Term

  

- Policy term extends from:

   8/1/2010

- Policy term extends until:

   8/1/2011

International Commercial General Liability Coverage Extensions

  

GL Form 83238WR (04/06)
GL Schedule of Limits 84022WR

(02/04)

- Advertising / Personal Injury Assumed Under Contract    Per Policy - All Risk
Legal Liability    Per Policy - Athletes and Sports Participants Exclusion
deleted    No - Automatic Coverage for Newly Acquired or Created Entities    180
Days - Blanket Contractual including Written or Verbal Agreements    Insured
Contracts & liability in absence of contract only - Bodily Injury and Property
Damage Resulting from the Protection of Personal Safety and/or Property    BI
Only - Bodily Injury Definition extended to include Mental Anguish, Shock,
Mental Injury, and Humiliation    No - Broad Form Property Damage including
Completed Operations    Per Policy - Cross Suits Exclusion deleted    No -
Currency valuation: agree to source of exchange rate, and in the event of a
claim, the insurance company and client agree to use the exchange rate at the
date of loss.    Silent - Employees as Insured    Yes - Per Policy

 

22



--------------------------------------------------------------------------------

- Fellow Employee Exclusion deleted    Yes 83730WR (07/06) - Fire Legal extended
to include damage by water leakage, lightning, and explosion    No - Foreign
coverage is primary unless local coverage is legally required. This coverage
will be excess of difference in conditions. Local policies do not need to be
scheduled. Failure to purchase legally required local insurance will not
invalidate this policy. This policy will respond as if legally required local
policies were purchased.    Yes - Host Liquor Liability    Yes - Per Policy -
Incidental Medical Malpractice - (including but not limited to Nurses and EMTs)
   Yes - Per Policy - Jurisdiction amended to suits brought worldwide for
occurrences outside of the United States, its territories, possessions, Puerto
Rico and Canada    Yes - if not excluded by US/Canada jurisdiction endorsement -
Length of Stay Restrictions Deleted (if U.S. citizens temporarily working in
foreign countries longer than 90 days)    No - Non-Owned Watercraft if length is
less than 51 feet    Less than 50’ - Number of People per Airplane Restrictions
Deleted    No - restrictions apply - Personal Injury Definition extended to
include abuse of process, mental anguish, mental injury, humiliation,
discrimination, harassment, and ADA    No - Pollution Exclusion amended to cover
hostile fires, damage to property of others on insured’s premises, products /
completed operations and building heating equipment   
Excluded GL Form 79072WR (11/03) - Punitive damages where permitted by law   
Silent - Reference to threshold requirement of advance to the insured for damage
or defense expense Deleted (advance or reimbursements)    Silent - Reverse Trip
Travel    Yes - Tax Liability (if claim payment requires tax)    TBD - Territory
– worldwide excluding the USA, its territories and/or possessions, Puerto Rico
and Canada    Yes - Written on “Pay on Behalf of” basis    Yes - Accidental
Death & Dismemberment Insurance    Yes WS1107WR (09/08)
$25,000 Principal Sum Per Covered person/ $125,000 Aggregate

 

23



--------------------------------------------------------------------------------

International Automobile Liability Coverage Extensions    Foreign Auto Liability
Coverage
3240WR (03/04)
Foreign Auto Liability Schedule of Limits Form 83991WR (01/04)

- Currency valuation: agree to source of exchange rate, and in the event of a
claim, the insurance company and client agree to use the exchange rate at the
date of loss.

   Per Policy

- Employees as Insureds

   Yes - Per Policy

- Fellow Employee Exclusion deleted

   Yes 83730WR (07/06)

- Foreign coverage is primary unless local coverage is legally required. This
coverage will be excess of difference in conditions. Local policies do not need
to be scheduled. Failure to purchase legally required local insurance will not
invalidate this policy. This policy will respond as if legally required local
policies were purchased.

   Yes - Per Policy

- Hired and Non-owned Automobile Liability

   Yes

- Jurisdiction amended to suits brought worldwide for occurrences outside of the
United States, its territories, possessions, Puerto Rico and Canada

   Yes (if not excluded by US/Canada jurisdiction endorsement) Foreign Voluntary
Compensation including Repatriation and Endemic Disease Coverage Extensions   

Foreign Voluntary Comp. and EL Coverage Form WS0971WR (03/08) Foreign Voluntary
Comp. & EL Schedule of Limits Form WS84015WR

(03/08)

- 24 Hour Trip Coverage (from inception when insured travels overseas and
terminating upon return to U.S.)

   Yes

- Endemic and Epidemic Disease

   Endemic

- Reverse Trip Travel (insuring foreign locals traveling to U.S.)

   Yes

- Third Country Nationals

   Yes

 

24



--------------------------------------------------------------------------------

- Accidental Death & Dismemberment Insurance

  

Yes Form WS0978WR (03/08)
$50,000 US Employee
$50,000 US Employee Traveler

$50,000 Canadian Employee
$50,000 Canadian Emp Traveler

.$25,000 Third Country National

$500,000 Aggregate any one accident

- Flight Concentration Reporting Requirements

   Yes Form WS0992WR (03/08) General Coverage Conditions   

- Broad Form Named Insured:

  

Named Insured Expanded Form

83762WR (12/03)

- Blanket Additional Insured

   Yes - GL / Auto 83730WR (07/06)

- Blanket Lessors Coverage

  

Yes - GL 83730WR (07/06) (only as

provided by Additional Insured-Where

Required Under Contract or Agreement

(Professional Services Exclusion part))

- Blanket Mortgagee Coverage

  

Yes 83730WR (07/06) (only as

provided by Additional Insured-Where

Required Under Contract or Agreement

(Professional Services Exclusion part))

- Blanket Additional Insured - Vendors

   Yes - GL Form 78967WR (04/06)

- Notice / Knowledge of Occurrence / Accident

   Yes - GL 83730WR (07/06)

- Unintentional Errors and Omissions

   Yes - 83730WR (07/06)

- Blanket Waiver of Subrogation

   Yes - GL Form 79121WR (11/03)

- Primary and Non-Contributory Wording

   No

- Separation of Insureds

   Yes

 

25



--------------------------------------------------------------------------------

- Notice of Cancellation Except 10 Days for Non-Payment of Premium

   Yes - 90 Days 83730WR (07/06)

- Notice of Non-Renewal

   Yes - 90 Days 83730WR (07/06)

- Notice of Material Change

   Silent

- Defense Costs In Addition to Limits

   Yes Client Specific Coverage Extensions   

1st Named Insured: TransDigm Group Incorporated

   Yes

Mailing Address: 1301 East Ninth Street, Suite 3710, Cleveland, OH 44114

   Yes Additional Named Insureds:    Named Insured Expanded 83762WR (12/03)

TransDigm Inc.

  

Adel Wiggins Group

  

Aero Controlex Group, Inc.

  

Skurka Aerospace Inc.

  

MarathonNorco Aerospace, Inc.

  

Champion Aerospace LLC

  

Avionic Instruments LLC

  

Adams Rite Aerospace, Inc.

  

CDA InterCorp LLC

  

Aviation Technologies, Inc.

  

Transicoil LLC dba ADS/Transicoil

  

Avtech Corporation

  

Bruce Aerospace Inc.

  

Bruce Industries, Inc.

  

Aircraft Parts Corporation

  

CEF Industries, LLC

  

Calco Manufacturing Co. (inactive)

  

 

26



--------------------------------------------------------------------------------

Malaysian Aerospace Services, Inc. (inactive)

  

Transicoil (Malaysia) Sendirian Berhad

  

Marathon Power Technologies Limited (inactive)

  

Fluid Regulators Corp (inactive)

  

Aerospace Display Systems LLC (inactive)

  

West Coast Specialties, Inc. (inactive)

  

Sweeney Engineering Corp

  

Acme Electric Corporation (Aerospace)

  

Acme Aerospace, Inc.

  

Dukes Aerospace, Inc.

  

Aero Fluid Products

  

Effective 9/3/10 the following entities are included as Insureds

  

Semco Instruments, Inc.

  

Semco Controls, Inc.

  

Scientific Engineering Manufacturing Company, Inc.

  

Scientific Engineering & Sales Company, Inc.

  

Power Management Systems Corporation

  

Taurus Industries, Inc.

  

Atlas- Aero Corporation

  

Semco Instruments, Inc. Dba Atlas Aero Corp

   Effective 12/6/10 the following entities are included as Insureds   

McKechnie Aerospace Holdings, Inc.

  

McKechnie Aerospace DE, Inc., a Delaware corporation.

  

McKechnie Aerospace US LLC, a Delaware limited liability company.

  

 

27



--------------------------------------------------------------------------------

McKechnie Aerospace (Europe) Limited, a private company limited by shares
incorporated under the laws of England and Wales.

  

McKechnie Aerospace Investments, Inc., a Delaware corporation.

  

Technical Airborne Components Limited, a private company limited by shares
incorporated under the laws of England and Wales.

  

Linread Limited, a private company limited by shares incorporated under the laws
of England and Wales.

  

Valley-Todeco, Inc., a Delaware corporation.

  

Hartwell Corporation, a California corporation.

  

Western Sky Industries, LLC, a Delaware limited liability company.

  

Technical Airborne Components Industries SPRL, a société privée à responsabilité
limitée organized under the laws of Belgium.

  

Mecanismos De Matamoros, S.A. de C.V., a stock corporation organized and
existing under the laws of the United Mexican States.

  

Texas Rotronics, Inc., a Texas corporation.

  

Aero Quality Sales, Limited, a private company limited by shares incorporated
under the laws of England and Wales

  

General Liability - 3rd Party AD&D

   Yes WS1107WR (09/08)
$25,000 Principal Sum (per Covered person) $125,000 Aggregate (per occurrence)

 

28



--------------------------------------------------------------------------------

Exclusions    Flight Concentration of 5 or more on any one aircraft - must
notify insurance company within 30 days prior to the flight    Limitation
WS0992WR (03/08) Aircraft Products / Grounding Exclusion    Excluded Form
78971WR (11/05) Lead    Excluded (Absolute) 80983WR (11/03) Total Pollution   
Excluded Form 79072WR (11/03) U.S. & Canada Jurisdiction Exclusion    Excluded
Intercompany Suits (Named Insured vs. Named Insured)    Excluded Form 79017WR
(11/03) Fungus    Excluded Form 78689WR (12/03) Employment Related Practices   
Excluded Silica    Excluded Nuclear    Excluded Asbestos    Excluded Other
Exclusions Per Policy    Excluded

 

29



--------------------------------------------------------------------------------

Commercial General Liability

  

Nautilus
Policy # BK00112204

Coverages    Non-Admitted Limit of Liability    General Aggregate (Other than
Products - Completed Operations)    $2,000,000 Per project / location   
$4,000,000 Products / Completed Operations Aggregate Limit    $2,000,000 Each
Occurrence    $1,000,000 Personal Injury and Advertising Injury    $1,000,000
Fire Damage (any one fire)    $100,000 Medical Expense (per person)    $10,000
Employee Benefits Liability    CG 04 35 12 07 Claims Made    Yes Occurrence   
No Per Claim    $1,000,000 Policy Aggregate    $1,000,000 Retroactive Date   
12/01/05 Employer’s Liability (all monopolistic states)    Stop Gap Each
Occurrence / Aggregate    Under WC Liquor Liability   



--------------------------------------------------------------------------------

Each Common Cause / Policy Aggregate    Host Liquor Term    - Policy term
extends from:    8/1/2010 - Policy term extends until:    8/1/2011 Deductibles /
SIR    - Deductible (y/n)    Yes - EBL only - Self Insured Retention - SIR (y/n)
   Yes - GL Liability    - Bodily Injury/Property Damage per claim or per
occurrence    $50,000 (BI/PD/PI/AI)    Incl ALAE and Defense Aggregate    -
Aggregate    N/A Employee Benefits    - Employee Benefits Liability – Per Claim
   $5,000 Each Empl    Incl ALAE and Defense Coverage Extensions       CG 00 01
12 04 - Advertising / Personal Injury Assumed Under Contract    Per Policy Form
- Athletes and Sports Participants medical payments exclusion deleted for
incidental exposures    No

 

31



--------------------------------------------------------------------------------

- Bodily injury and property damage resulting from the protection of personal
safety and/or property.    Yes (SC-3404 (05-10)) - Fellow Employee Exclusion
deleted    Yes - manuscript - Incidental Medical Malpractice - (All employees
and volunteer workers, other than employed doctors)    Per Policy Form - Minimum
120 Days Automatic Coverage for Newly Acquired or Created Entities    120 Days
(SC-3404 (05-10)) - Non-Owned Watercraft length equal to maximum allowed by
carrier form, but no less than 51 feet    100’
(SC-3404 (05-10)) - Pollution Exclusion amended to cover hostile fires, Damage
to Property of Others on Insured’s Premises, Products / Completed Operations and
building heating equipment but no less than the standard CGL Pollution wording
   Per Policy Form - Punitive Damages where permitted by law    Silent General
Coverage Conditions    - Preferred Manufacturers Pak Endorsement    Yes -
Definition of Gross Receipts    Yes SC-2267 (11-04) - Broad Form Named Insured:
   No

 

32



--------------------------------------------------------------------------------

- Blanket Additional Insured   

Additional Insured-Owners, Lessees or Contractors-Automatic Status When Required
in Construction Agreement With You CG 20 33 07 04 and CG2037 0704

 

Additional Insured-Owners, Lessees or Contractors-Scheduled Person or
Organization: primary/non-contributory wording-blanket as required by written
contract SC-2154 (03-07)

 

CS2037 Blanket

- Blanket Lessors Coverage (Premises & Equipment) When Required by Written
Contract    Yes (SC-3404 (05-10)) - Blanket Mortgagee Coverage When Required by
Written Contract    Yes (SC-3404 (05-10)) - Blanket Additional Insured - Vendors
When Required by Written Contract    Yes (SC-3404 (05-10)) - Notice / Knowledge
of Occurrence / Accident    Yes(SC-3404 (05-10)) - Unintentional Errors and
Omissions    Yes(SC-3404 (05-10)) - Blanket Waiver of Subrogation When Required
by Written Contract    Yes (SC-3404 05-10)) - Primary and Non-Contributory
Wording   

Only Applies to SC2154 and Lessors of Premises

 

Asked underwriter if they can apply to CG2033 and CG2037. Reply TBD

- Separation of Insureds    Cross Suits excluded - Notice of Cancellation except
10 Days Notice of Non-Payment of Premium    60 Days (SC-3404 05-10) - Notice of
Non-Renewal    60 Days

 

33



--------------------------------------------------------------------------------

- Notice of Material Change    60 Days (SC-3404 05-10) - Defense Cost    In
addition to Limits Client Specific Coverage Extensions    1st Named Insured:
TransDigm Group Incorporated    Yes Mailing Address: 1301 East Ninth Street,
Suite 3710, Cleveland, OH 44114    Yes Additional Named Insureds:    SC-2216
(07-00)

TransDigm Inc.

  

Adel Wiggins Group

  

Aero Controlex Group, Inc.

  

Skurka Aerospace Inc.

  

MarathonNorco Aerospace, Inc.

  

Champion Aerospace LLC

  

Avionic Instruments LLC

  

Adams Rite Aerospace, Inc.

  

CDA InterCorp LLC

  

Aviation Technologies, Inc.

  

Transicoil LLC dba ADS/Transicoil

  

Avtech Corporation

  

Bruce Aerospace Inc.

  

Bruce Industries, Inc

  

Aircraft Parts Corporation

  

CEF Industries, LLC.

  

Calco Manufacturing Co. (inactive)

  

Malaysian Aerospace Services, Inc. (inactive)

  

Transicoil (Malaysia) Sendirian Berhad

  

 

34



--------------------------------------------------------------------------------

Marathon Power Technologies Limited (inactive)

  

Fluid Regulators Corp (inactive)

  

Aerospace Display Systems LLC (inactive)

  

West Coast Specialties, Inc. (inactive)

  

Acme Electric Corporation (Aerospace)`

  

Acme Aerospace, Inc.

  

Dukes Aerospace, Inc.

  

Sweeney Engineering Corp

  

Aero Fluid Products

   Effective 12/6/10 the following are added as Insureds   

McKechnie Aerospace Holdings, Inc.

  

McKechnie Aerospace DE, Inc., a Delaware corporation.

  

McKechnie Aerospace US LLC, a Delaware limited liability company.

  

McKechnie Aerospace (Europe) Limited, a private company limited by shares
incorporated under the laws of England and Wales.

  

McKechnie Aerospace Investments, Inc., a Delaware corporation.

  

Technical Airborne Components Limited, a private company limited by shares
incorporated under the laws of England and Wales.

  

Linread Limited, a private company limited by shares incorporated under the laws
of England and Wales.

  

Valley-Todeco, Inc., a Delaware corporation.

  

Hartwell Corporation, a California corporation.

  

 

35



--------------------------------------------------------------------------------

Western Sky Industries, LLC, a Delaware limited liability company.

  

Technical Airborne Components Industries SPRL, a société privée à responsabilité
limitée organized under the laws of Belgium.

  

Mecanismos De Matamoros, S.A. de C.V., a stock corporation organized and
existing under the laws of the United Mexican States.

  

Texas Rotronics, Inc., a Texas corporation.

  

Aero Quality Sales, Limited, a private company limited by shares incorporated
under the laws of England and Wales

   Effective 9/3/10 the following entities are included as Insureds   

Semco Instruments, Inc.

  

Semco Controls, Inc.

  

Scientific Engineering Manufacturing Company, Inc.

  

Scientific Engineering & Sales Company, Inc.

  

Power Management Systems Corporation

  

Taurus Industries, Inc.

  

Atlas- Aero Corporation

  

Semco Instruments, Inc. Dba Atlas Aero Corp

   Limited Product Withdrawal Expense Endorsement    CG 04 36 10 01

 

36



--------------------------------------------------------------------------------

- Limit: Aggregate

   $250,000

- Deductible - Per Product Withdrawal Per Occurrence

   $25,000    Incl ALAE & Defense

- Cut Off Date (date product left your control)

   12/1/2007

Preferred Manufactures Pak Extension Endt

   SC3404 (05-10) Exclusions    - Designated Products Exclusion    CG 21 33 11
85

- All Sweeney Engineering Corp products manufactured, sold or distributed prior
to 6/12/06

   Excluded

- All Bruce Aerospace, Inc. (fka Bruce Industries) products manufactured, sold
or distributed prior to 8/10/07

   Excluded

- All CDA InterCorp products manufactured, sold or distributed prior to 12/1/06

   Excluded

- All Aircraft Part Corporation products manufactured, sold or distributed prior
to 12/16/08

   Excluded

- All Acme Electric Corp (Aerospace Division) & Acme Aero products manufactured,
sold or distributed prior to 7/24/09

   Excluded

- All Dukes Aerospace, Inc. products manufactured prior to 12/2/09

   Excluded (Endt Pending)

- All Woodward HRT products manufactured prior to 8/10/09

   Excluded - Medical Payments Exclusion    $10,000 - Employment Related
Practices Exclusion    Excluded (CG 21 47 07 98) - Nuclear Energy Liability
Exclusion    Excluded (SC-029 (12-02)) - Asbestos Exclusion    Excluded (SC-2104
(07-00)) - Fungi Exclusion    Excluded (Fungi or Bacteria CG 21 67 12 04) -
Intellectual Property Exclusion    Excluded (SC-2133 (02-07))

 

37



--------------------------------------------------------------------------------

- Silica Exclusion    Excluded (Silica or Silica-Related Dust CG 21 96 03 05) -
Cross Suits Exclusion (Named Insured vs Named Insured)    Excluded (SC-2233
(09-5)) - Lead Exclusion    Excluded (Lead Contamination SC-2242 (09-08)) -
Aircraft Products and Grounding Exclusion    Excluded (SC-2255 (07-00)) -
Intercompany Sales    Excluded (SC-2292 (07-00)) - Insurance Company reserves
the right to choose and appoint counsel    see notes below - Insured shall
accept any offer of settlement within the SIR deemed reasonable by the Company
   see notes below - Unsolicited Communications Exclusion    Excluded (Absolute
SC-2344 (07-07)) - Pollution Exclusion    Per Policy Form - War & Terrorism
Exclusion    Per Policy Form (War) - Aviation Products Exclusion    Excluded;
however, we asked Nautilus to delete - Revised Definition of Coverage Territory
   Limitation; however, we have asked Nautilus to delete - Other Policy
Exclusions    Per Policy Form

Nautilus - Approved Non-Licensed Insurer

Nautilus is an approved non-licensed insurer in the State of Ohio and is not
covered in case of insolvency by the Ohio Guaranty Association

Self-Insured Retention Guidelines - Nautilus

- All claims, lawsuits, occurrences, incidents, or circumstances that may result
in a claim and fall within the SIR amount must be reported immediately to
Berkley Specialty’s Claims Department

 

38



--------------------------------------------------------------------------------

- Berkley Specialty Claims will assign investigation or defense of all claims as
deemed necessary

- Berkley Specialty Claims will fully control the direction and investigation of
all lawsuits, claims occurrences, incidents or circumstances

- A Berkley Specialty Claims examiner will review all adjuster or legal bills
received for proper time and charges and will forward onto the Insured for
prompt payment

- Berkley Specialty Claims will consult with the Insured prior to the settlement
of any claim that falls within the SIR, but the final decision on settlement
will ultimately rest with Berkley Specialty

- If the Insured has personal counsel, Berkley Specialty can add them as parties
to receive copies of the investigations or reports from assigned defense counsel

- Any activity performed (bills or services) by Insured’s personal counsel will
not erode the SIR. These costs will be borne by the Insured

- Berkley Specialty will consider the use of personal counsel after the receipt
and approval rates that Berkley Specialty panel defense counsel is paid in that
area. They will only consider the retaining of personal counsel if they are
domiciled in the immediate area where the suit is filed

- Also refer to policy for additional requirements

 

 

39



--------------------------------------------------------------------------------

Worker’s Compensation and

Employer’s Liability

  

Hartford

Policy No. 45WNR21500

Coverages    Employer’s Liability – Bodily Injury By Accident – Each Accident   
$1,000,000 Employer’s Liability – Bodily Injury By Disease – Policy Limit   
$1,000,000 Employer’s Liability – Bodily Injury By Disease – Each Employee   
$1,000,000 Term    - Policy term extends from:    8/1/2010 - Policy term extends
until:    8/1/2011 States    Listed:   
AL.AZ.CA.CT.FL.IL.KS.MN.NJ.NV.NY.PA.SC.TX.UT. Except:    OH, WA Deductible   
Incl ALAE - Medical and Indemnity    $250,000



--------------------------------------------------------------------------------

- Aggregate - WC Only    $3,225,000 Coverage Sub-Limits    - Repatriation
Expense    Under Foreign Liability Policy Coverage Extensions    WC Policy Form
WC000000 - All Executive Officers, Partners, Sole Proprietors subject to
compliance with state statutes    Silent - Foreign Voluntary Compensation incl.
Repatriation and Endemic Disease, State of Hire Benefits - limits equal to EL
limits unless stated otherwise    Under Foreign Liability Policy - Stop Gap
Employer’s Liability – All Monopolistic States. Limits equal to EL limits unless
stated otherwise    Yes WC990038 - USL&H Coverage on “if any” basis    Yes -
Voluntary Compensation, All Employees, State of Hire Benefits    Yes
WC 00 03 11 (AOS) WC040305 (CA) General Coverage Conditions    - Notice /
Knowledge of Occurrence / Accident    Yes - Unintentional Errors and Omissions
   Yes - Blanket Waiver of Subrogation When Required by Written Contract    Yes
WC 00 03 13 - Notice of Cancellation except 10 Days Notice of Non-Payment of
Premium    60/10 Days WC990299 - Notice of Non-Renewal    60/10 Days WC990299 -
Notice of Material Change    Silent - Defense Cost    In addition to Limits

 

41



--------------------------------------------------------------------------------

Client Specific Coverage Extensions    1st Named Insured: TransDigm Group
Incorporated    Yes Mailing Address: 1301 East Ninth Street, Suite 3710,
Cleveland, OH 44114    Yes Additional Named Insureds:    WC990323

TransDigm Inc.

  

Adel Wiggins Group

  

Aero Controlex Group, Inc.

  

Skurka Aerospace Inc.

  

MarathonNorco Aerospace, Inc.

  

Champion Aerospace LLC

  

Avionic Instruments LLC

  

Adams Rite Aerospace, Inc.

  

CDA InterCorp LLC

  

Aviation Technologies, Inc.

  

Transicoil LLC dba ADS.Transicoil

  

Avtech Corporation

  

Bruce Aerospace Inc.

  

Bruce Industries, Inc.

  

Aircraft Parts Corporation

  

CEF Industries, LLC

  

Calco Manufacturing Co. (inactive)

  

Malaysian Aerospace Services, Inc. (inactive)

  

Transicoil (Malaysia) Sendirian Berhad

  

Marathon Power Technologies Limited (inactive)

  

Fluid Regulators (inactive)

  

Aerospace Display Systems, LLC (inactive)

  

 

42



--------------------------------------------------------------------------------

West Coast Specialties, Inc. (inactive)

  

Sweeney Engineering Corp.

  

Acme Electric Corporation (Aerospace)

  

Acme Aerospace, Inc.

  

Dukes Aerospace, Inc.

  

Aero Fluid Products

   Effective 12/6/10 the following are added as Insureds   

McKechnie Aerospace Holdings, Inc.

  

McKechnie Aerospace DE, Inc., a Delaware corporation.

  

McKechnie Aerospace US LLC, a Delaware limited liability company.

  

McKechnie Aerospace (Europe) Limited, a private company limited by shares
incorporated under the laws of England and Wales.

  

McKechnie Aerospace Investments, Inc., a Delaware corporation.

  

Technical Airborne Components Limited, a private company limited by shares
incorporated under the laws of England and Wales.

  

Linread Limited, a private company limited by shares incorporated under the laws
of England and Wales.

  

Valley-Todeco, Inc., a Delaware corporation.

  

Hartwell Corporation, a California corporation.

  

Western Sky Industries, LLC, a Delaware limited liability company.

  

 

43



--------------------------------------------------------------------------------

Technical Airborne Components Industries SPRL, a société privée à responsabilité
limitée organized under the laws of Belgium.

  

Mecanismos De Matamoros, S.A. de C.V., a stock corporation organized and
existing under the laws of the United Mexican States.

  

Texas Rotronics, Inc., a Texas corporation.

  

Aero Quality Sales, Limited, a private company limited by shares incorporated
under the laws of England and Wales

   Effective 9/3/10 the following entities are included as Insureds   

Semco Instruments, Inc.

  

Semco Controls, Inc.

  

Scientific Engineering Manufacturing Company, Inc.

  

Scientific Engineering & Sales Company, Inc.

  

Power Management Systems Corporation

  

Taurus Industries, Inc.

  

Atlas- Aero Corporation

  

Semco Instruments, Inc. Dba Atlas Aero Corp

   Alternate Employer Endorsement, Blanket If Any    Yes WC000301

 

44



--------------------------------------------------------------------------------

Broad Form Named Insured: Insureds and any and all affiliates, divisions or
subsidiary corporations, Joint Ventures, and limited liability companies
thereof, of any tier, as now, in the past, or hereafter constituted, and any
other legal entities in which the named insured has more than fifty percent
ownership interest or in which the Named Insured exercises management or
financial control; any trust, foundation, or employee benefit plan sponsored,
operated maintained or administered by the named insured. If the Named insured
is other than a “corporation”, “who is insured” is amended to include Executive
Officers, Directors and stockholders, but only with respect to the conduct of
their business    Yes WV Intentional Torts    N/A - if TransDigm begins
operations in WV Hartford will re-evaluate OH Intentional Torts    WC 99 03 24A
Amendment to Employers Liability Stop Gap Coverage Endt. (removes the
substantially certain to occur exclusion from Stop Gap Endt WC 99 00 38)
Exclusions / Limitations    Change of Ownership: Must report to insurance
company within 90 Days    Yes - WC 000414 Employment Related Practices    No
Other Policy Exclusions    Per Policy Form

 

45



--------------------------------------------------------------------------------

Schedule 3.15

Capitalization and Subsidiaries

TransDigm Entities

 

Loan Party

  

Type of Entity

  

Issued and Outstanding Equity
Interests

  

Record Owner

TransDigm Inc.    Delaware corporation    100 shares of
common stock    TransDigm Group Incorporated MarathonNorco Aerospace, Inc.   
Delaware corporation    32,925 shares of
common stock    TransDigm Inc. Adams Rite Aerospace, Inc.    California
corporation    50,000 common shares    TransDigm Inc. Champion Aerospace LLC   
Delaware limited liability company    100%    TransDigm Inc. Avionic Instruments
LLC    Delaware limited liability company    100%    TransDigm Inc. Skurka
Aerospace Inc.    Delaware corporation   

100 shares of

common stock

   TransDigm Inc. CDA InterCorp LLC    Florida limited liability company    100%
   TransDigm Inc. AeroControlex Group, Inc.    Delaware corporation    100
common shares    TransDigm Inc. Aviation Technologies, Inc.    Delaware
corporation    3,000 shares of
common stock    TransDigm Inc. Avtech Corporation    Washington corporation   
4,689 shares of
common stock    Aviation Technologies, Inc. Transicoil LLC    Delaware limited
liability company    100%    Aviation Technologies, Inc. Malaysian Aerospace
Services, Inc.    Delaware corporation    500 shares of
common stock    Aviation Technologies, Inc. Bruce Aerospace Inc.    Delaware
corporation    100 common shares    TransDigm Inc. Bruce Industries, Inc.   
Colorado corporation    1,000 common shares    Bruce Aerospace Inc. CEF
Industries, LLC    Delaware limited liability company    100%    TransDigm Inc.
Aircraft Parts Corporation    New York corporation    5,000 common shares   
Skurka Aerospace Inc. Acme Aerospace, Inc.    Delaware corporation    100 shares
of
common stock    TransDigm Inc. Semco Instruments, Inc.    Delaware corporation
   4,824,204 common shares    TransDigm Inc. Dukes Aerospace, Inc.    Delaware
   5,000 common    TransDigm Inc.



--------------------------------------------------------------------------------

   corporation    shares    Transicoil (Malaysia)
Sendirian Berhad    Incorporated under the laws of Malaysia    1,000,000
ordinary shares    Transicoil LLC Marathon Power Technologies Limited    Private
company limited by shares incorporated under the laws of England    100,000
ordinary shares, par value LOGO [g152302exhibit-a1.jpg]1.00    MarathonNorco
Aerospace, Inc. McKechnie Aerospace Holdings, Inc.    Delaware corporation   
100 shares of common stock    TransDigm Inc.

McKechnie Entities

 

  •  

McKechnie Aerospace DE, Inc., a Delaware corporation.

 

  •  

1,000 shares of common stock, par value $0.01 per share, authorized.

 

  •  

100 shares of common stock, par value $0.01 per share, issued and outstanding
(100% to McKechnie Aerospace Holdings, Inc.).

 

  •  

McKechnie Aerospace US LLC, a Delaware limited liability company.

 

  •  

135,300,000 units issued and outstanding (100% to McKechnie Aerospace DE, Inc.).

 

  •  

McKechnie Aerospace (Europe) Limited, a private company limited by shares
incorporated under the laws of England and Wales.

 

  •  

1,000 shares, par value £0.01 per share, authorized.

 

  •  

1,000 shares, par value £0.01 per share, issued and outstanding (100% to
McKechnie Aerospace DE, Inc.).

 

  •  

McKechnie Aerospace Investments, Inc., a Delaware corporation.

 

  •  

5,000 shares of Class A common stock, par value $1.00 per share, authorized.

 

  •  

15,000 shares of Class B common stock, par value $1.00 per share, authorized.

 

  •  

1,000 shares of Class A common stock, par value $1.00 per share, issued and
outstanding (100% to McKechnie Aerospace US LLC).

 

  •  

13,000 shares of Class B common stock, par value $1.00 per share, issued and
outstanding (100% to McKechnie Aerospace US LLC).

 

  •  

Technical Airborne Components Limited, a private company limited by shares
incorporated under the laws of England and Wales.

 

  •  

1000 shares, par value £1.00 per share, authorized.

 

  •  

3 shares, par value £1.00 per share, issued and outstanding (100% to McKechnie
Aerospace (Europe) Limited).

 

  •  

Linread Limited, a private company limited by shares incorporated under the laws
of England and Wales.

 

  •  

20,000,000 shares, par value £0.25 per share, authorized.

 

  •  

12,384,037 shares, par value £0.25 per share, issued and outstanding (100% to
McKechnie Aerospace (Europe) Limited).

 

47



--------------------------------------------------------------------------------

  •  

Valley-Todeco, Inc., a Delaware corporation.

 

  •  

1,500 shares of common stock, par value $1.00 per share, authorized.

 

  •  

1,500 shares of common stock, par value $1.00 per share, issued and outstanding
(100% to McKechnie Aerospace Investments, Inc.).

 

  •  

Hartwell Corporation, a California corporation.

 

  •  

27,132 ordinary shares, par value $1.00 per share, authorized.

 

  •  

34,892 ordinary shares, par value $0.10 per share, authorized.

 

  •  

27,132 ordinary shares, par value $1.00 per share, issued and outstanding (100%
to McKechnie Aerospace Investments, Inc.).

 

  •  

34,892 ordinary shares, par value $0.10 per share, issued and outstanding (100%
to McKechnie Aerospace Investments, Inc.).

 

  •  

Western Sky Industries, LLC, a Delaware limited liability company.

 

  •  

100 units issued and outstanding (100% to McKechnie Aerospace Investments,
Inc.).

 

  •  

Technical Airborne Components Industries SPRL, a société privée à responsabilité
limitée organized under the laws of Belgium.

 

  •  

10,000 ordinary shares, par value €1.86, authorized.

 

  •  

10,000 ordinary shares, par value €1.86, issued and outstanding (95% to
Technical Airborne Components Limited; 2.5% to Linread Limited; 2.5% to
McKechnie Aerospace (Europe) Limited).

 

  •  

Mecanismos De Matamoros, S.A. de C.V., a stock corporation organized and
existing under the laws of the United Mexican States.

 

  •  

10,000 shares of Class A common stock, par value $10.00 Mexican Currency of the
United Mexican States per share, authorized.

 

  •  

35,000 shares of Class B common stock, par value $10.00 Mexican Currency of the
United Mexican States per share, authorized.

 

  •  

10,000 shares of Class A common stock, par value $10.00 Mexican Currency of the
United Mexican States per share, issued and outstanding (100% to Western Sky
Industries, LLC).

 

  •  

35,000 shares of Class B common stock, par value $10.00 Mexican Currency of the
United Mexican States per share, issued and outstanding (34,999 shares to Texas
Rotronics, Inc. and 1 share to Western Sky Industries, LLC).

 

  •  

Texas Rotronics, Inc., a Texas corporation.

 

  •  

1,000 shares of common stock, no par value per share, authorized.

 

  •  

1,000 shares of common stock, no par value per share, issued and outstanding
(100% to Western Sky Industries, LLC).

 

  •  

Aero Quality Sales, Limited, a private company limited by shares incorporated
under the laws of England and Wales.

 

  •  

125,000 ordinary shares, par value £1.00 per share, authorized.

 

  •  

125,000 ordinary shares, par value £1.00 per share, issued and outstanding (100%
to Western Sky Industries, LLC).

 

48



--------------------------------------------------------------------------------

Schedule 3.16

Mortgage Filing Offices

 

PROPERTY ADDRESS

 

RECORD OWNER

 

FILING OFFICE

4223 Monticello Blvd.

South Euclid, OH 44121

  AeroControlex Group, Inc.   County of Cuyahoga Recorder’s Office, Cuyahoga
County, Ohio

1230 Old Norris Road

Liberty, SC 29657

  Champion Aerospace LLC (f/k/a Champion Aerospace Inc.)   Register of Deeds
Office, Pickens County, South Carolina

3400 Wallingford Ave. North

Seattle, WA 98103

  Avtech Corporation   King County Recorder’s Office, King County, Wa.

3320 Wallingford Ave. North

Seattle, WA 98103

  Avtech Corporation   King County Recorder’s Office, King County, Wa.

3326 Wallingford Ave. North

Seattle, WA 98103

  Avtech Corporation   King County Recorder’s Office, King County, Wa.

3422 Wallingford Ave. North

Seattle, WA 98103

  Avtech Corporation   King County Recorder’s Office, King County, Wa.

1813-1815 North 34th St.

Seattle, WA 98103

  Avtech Corporation   King County Recorder’s Office, King County, Wa.

313 Gillette Street

Painesville, OH 44077

  TransDigm Inc.   Lake County Recorder’s Office, Lake County, Ohio

5000 Triggs Street

Los Angeles, CA 90022

  TransDigm Inc.   Los Angeles County Recorder’s Office, Los Angeles County,
California

8301 Imperial Dr.

Waco, TX 76712

  MarathonNorco Aerospace, Inc.   McLennan County Clerk’s Office, McLennan
County, Texas

1414 Randolph Ave.

Avenel, NJ 07001

  Avionic Instruments LLC (f/k/a DAC Realty Corp.)   Middlesex County Clerk’s
Office, Middlesex County, New Jersey

2600 South Custer

Wichita, KS 67217

  Western Sky Industries, LLC  

Sedgwick County

Register of Deede

900 South Richfield Road

Placentia, CA 92870

  Hartwell Corporation  

Orange County

Office of Clerk-Recorder

9810 6th Street

Rancho Cucamonga, CA

  Hartwell Corporation  

County of San Bernardino

Office of Auditor/Controller

12975 Bradley Avenue

Sylmar, CA 91342

  Valley-Todeco, Inc.  

Los Angeles County

Recorder’s Office

450 Goolsby Blvd.

Deerfield Beach, FL 33442

  CDA InterCorp LLC  

Broward County Recorder,

Broward County, Florida

320 S. Church St.

Addison, IL 60101

  CEF Industries, LLC  

DuPage County Recorder.

DuPage County, Illinois



--------------------------------------------------------------------------------

Schedule 3.17

Labor Disputes

None.



--------------------------------------------------------------------------------

Schedule 4.01(b)

Local Counsel

 

STATE

  

LOCAL COUNSEL

CA, DE,

TX, NY

  

Jones Day

222 E. 41st Street

New York, New York 10017

Attention: Brett Barragate

WA   

Perkins Coie LLP

1201 Third Avenue, Suite 4800

Seattle, WA 98101-3099

Attention: Troy Hickman

CO, FL   

Baker & Hostetler LLP

PNC Center

1900 East 9th Street, Suite 3200

Cleveland, OH 44114-3482

Attention: Halle Terrion



--------------------------------------------------------------------------------

Schedule 5.12

Post-Closing Obligations

No later than March 4, 2011 (or such later date that the Agent in its reasonable
discretion may permit), each Loan Party shall enter into a deposit account
control agreement in form and substance reasonably satisfactory to the Agent for
the benefit of the Secured Parties with respect to any open deposit accounts,
subject to Section 4.04(b) of the Guarantee and Collateral Agreement.

No later than March 18, 2011 (or such later date that the Agent in its
reasonable discretion may permit), the Agent shall have received, in form and
substance reasonably satisfactory to the Agent, the deliverables as required by
Section 4.01(h)(iii) with respect to each of the following Mortgaged Properties:

8301 Imperial Dr., Waco, TX 76712

1230 Old Norris Road, Liberty, SC 29657

1414 Randolph Ave., Avenel, NJ 07001

450 Goolsby Blvd., Deerfield Beach, FL 33442

3422 Wallingford Ave. North, Seattle, WA 98103

3400 Wallingford Ave. North, Seattle, WA 98103

3320 Wallingford Ave. North, Seattle, WA 98103

3326 Wallingford Ave. North, Seattle, WA 98103

1813-1815 North 34th St., Seattle, WA 98103

320 S. Church St., Addison, IL 60101

4223 Monticello Blvd., South Euclid, OH 44121

5000 Triggs Street, Los Angeles, CA 90022

313 Gillette Street, Painesville, OH 44077

2600 South Custer, Wichita, KS 67217

900 South Richfield Road, Placentia, CA 92870

9810 6th Street, Rancho Cucamonga, CA

No later than March 31, 2011 (or such later date that the Agent in its
reasonable discretion may permit), the Agent shall have received, in form and
substance reasonably satisfactory to the Agent, the deliverables as required by
Section 4.01(h)(iii) with respect to the following Mortgaged Property:

 

  a. 12975 Bradley Avenue, Sylmar, CA 91342



--------------------------------------------------------------------------------

Schedule 9.01

Borrower’s Website for Electronic Delivery

www.transdigm.com



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

ADMINISTRATIVE QUESTIONNAIRE

TRANSDIGM INC.

 

Agent Information

   

Agent Closing Contact

Credit Suisse AG

One Madison Avenue

New York, NY 10010

   

Attn: Sean Portrait - Agency Manager

Fax: (212) 322-2291

Email: agency.loanops@credit-suisse.com

Agent Wire Instructions

    Bank of New York     ABA 021000018     Account Name:     Account Number:    

 

It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.

Legal Name of Lender to appear in Documentation:

 

 

 

 

Signature Block Information:

 

 

 

  •  

Signing Credit Agreement             ¨  Yes            ¨  No

 

  •  

Coming in via Assignment            ¨  Yes            ¨  No

 

Type of Lender:  

 

(Bank, Asset Manager, Broker/Dealer, CLO/CDO; Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other-please specify)

 

Lender Parent:  

 

 

Lender Domestic Address

     

Lender Eurodollar Address

 

        

 

 

 

        

 

 

 

        

 

 

 

        

 

 



--------------------------------------------------------------------------------

Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.

 

    

Primary Credit Contact

       

Secondary Credit Contact

Name:   

 

     

 

Company:   

 

     

 

Title:   

 

     

 

Address:   

 

     

 

  

 

     

 

Telephone:   

 

     

 

Facsimile:   

 

     

 

E-Mail Address:   

 

     

 

    

Primary Operations Contact

        

Secondary Operations Contact

Name:   

 

     

 

Company:   

 

     

 

Title:   

 

     

 

Address:   

 

     

 

  

 

     

 

Telephone:   

 

     

 

Facsimile:   

 

     

 

E-Mail Address:   

 

     

 

Lender’s Domestic Wire Instructions

 

Bank Name:  

 

ABA/Routing No.:  

 

Account Name:  

 

Account No.:  

 

FFC Account Name:  

 

FFC Account No.:  

 

Attention:  

 

Reference:  

 



--------------------------------------------------------------------------------

Tax Documents

NON-U.S. LENDER INSTITUTIONS:

I. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

II. Flow-Through Entities:

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain US. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income. Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, to the extent included in any such facilities, any guarantees,
letters of credit and swingline loans) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:       2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   
Borrower(s)    TransDigm Inc. 4.    Agent:    Credit Suisse AG, as the
administrative agent and collateral agent under the Credit Agreement 5.   
Credit Agreement:    The Credit Agreement dated as of February 14, 2011, among
TransDigm Inc. (the “Borrower”), a Delaware corporation, TransDigm Group
Incorporated, a Delaware corporation, each subsidiary of the Borrower

 

1

Select as applicable



--------------------------------------------------------------------------------

      from time to time party thereto, the Lenders and Credit Suisse AG, as
administrative agent and collateral agent for the Lenders (in such capacities,
the “Agent”). 6.    Assigned Interest:      

 

Facility Assigned

   Aggregate Amount of
Commitment/Loans of
all Lenders      Amount  of
Commitment/Loans
Assigned      Percentage Assigned
of
Commitments/Loans2     CUSIP  

Term Loan Commitment

   $ 1,550,000,000       $                               %       $
                           $                               %   

Effective Date:                     , 20     [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR         [NAME OF ASSIGNOR]         by  

 

  Name:   Title: ASSIGNEE         [NAME OF ASSIGNEE]         by  

 

  Name:   Title:

 

2

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



--------------------------------------------------------------------------------

Consented to and Accepted:

CREDIT SUISSE AG, as Agent

 

        by  

 

  Name:   Title:         by  

 

  Name:   Title:

[Consented to:]3

[TRANDIGM INC.]

 

        by  

 

  Name:   Title:

 

3

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) its
Commitments, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth herein, and (iv) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it is an
Eligible Assignee and has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements referred
to in Section 3.04(a) or delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Agent or any other Lender, and (v) if it is a Foreign Lender, attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, (ii) it appoints and authorizes the Agent to take such action on its
behalf and to exercise such powers under the Credit Agreement as are delegated
to the Agent, by the terms thereof, together with such powers as are reasonably
incidental thereto, and (iii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one



--------------------------------------------------------------------------------

instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by facsimile shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be construed in accordance with and governed by the laws of
the State of New York.



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

COMPLIANCE CERTIFICATE

 

To: The Lenders parties to the

     Credit Agreement described below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of February 14, 2011 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among TransDigm Inc. (the
“Borrower”), TransDigm Group Incorporated, each subsidiary of the Borrower from
time to time party thereto, the Lenders party thereto and Credit Suisse AG, as
administrative agent and collateral agent for the Lenders (in such capacities,
the “Agent”). Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                      of the Borrower and a Financial
Officer of the Borrower;

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;

3. The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of the existence of any condition or event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate and the disclosure set forth below specifies the details of
any such condition or event and any action taken or proposed to be taken with
respect thereto;

4. No Loan Party (a) has changed (i) its name, (ii) corporate structure,
(iii) type or organization or jurisdiction of organization, or (iv) its Federal
Taxpayer Identification Number or organizational identification number assigned
to it by its jurisdiction of incorporation or formation, or (b) has made an
acquisition of any material property for which additional filings or recordings
are necessary to perfect and maintain the Agent’s security interest therein, in
each case, without having given the Agent the notice required by the Guarantee
and Collateral Agreement; and

5. [For annual certificates, add: Schedule I attached hereto sets forth
reasonably detailed calculations of the Borrower’s Excess Cash Flow for such
fiscal year]; and

6. [For annual certificates, add: Schedule II attached hereto sets forth a list
of names of all Immaterial Subsidiaries (if any) and each Subsidiary set forth
on Schedule II individually qualifies as an Immaterial Subsidiary and all
Domestic Subsidiaries listed as Immaterial Subsidiaries in the aggregate
comprise less than 5% of Total Assets of the Borrower and the Restricted
Subsidiaries at the end of the accounting period covered by the attached
financial statements and represented (on a contribution basis) less than 5% of
Consolidated EBITDA for such period.]

The description below sets forth the exceptions, if any, to paragraph 3 by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which the Borrower has taken, is taking, or
proposes to take with respect to each such condition or event:



--------------------------------------------------------------------------------

 

 

 

The foregoing certifications, together with the information set forth in the
Schedules hereto and the financial statements delivered with this Certificate in
support hereof, are made and delivered this day of,                     ,
20    .

 

TRANSDIGM INC.         by  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I

Calculations of the Borrower’s Excess Cash Flow

Excess Cash Flow



--------------------------------------------------------------------------------

SCHEDULE II

Immaterial Subsidiaries



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of                     ,
20    , is entered into between                             , a
                             (the “New Subsidiary”), and CREDIT SUISSE AG, as
administrative agent and collateral agent (in such capacities, the “Agent”),
under that certain Credit Agreement, dated as of February 14, 2011 (as the same
may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among TransDigm Inc., a Delaware corporation (the
“Borrower”), TransDigm Group Incorporated, a Delaware corporation, the
Subsidiaries of the Borrower from time to time party thereto, the Lenders from
time to time party thereto and the Agent. All capitalized terms used herein and
not otherwise defined shall have the meanings set forth in the Credit Agreement.

The New Subsidiary and the Agent, for the benefit of the Lenders, hereby agree
as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a Loan Guarantor for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Subsidiary Guarantor thereunder as if it had executed the Credit Agreement. The
New Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound
by, all of the terms, provisions and conditions contained in the Credit
Agreement, including without limitation (a) all of the representations and
warranties of the Loan Parties set forth in Article III of the Credit Agreement
(to the extent made or deemed made on or after the effective date hereof),
(b) all of the covenants set forth in Articles V and VI of the Credit Agreement
and (c) all of the guaranty obligations set forth in the Guarantee and
Collateral Agreement. Without limiting the generality of the foregoing terms of
this paragraph 1, the New Subsidiary, subject to the limitations set forth in
the Guarantee and Collateral Agreement, hereby absolutely and unconditionally
guarantees, jointly and severally with the other Guarantors, to the Agent and
the Lenders, the prompt payment of the Additional Obligations in full when due
(whether at stated maturity, upon acceleration or otherwise) to the extent of
and in accordance with Guarantee and Collateral Agreement.

2. If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Collateral Documents (and such other
documents and instruments) as reasonably requested by the Agent in accordance
with the Credit Agreement.

3. The New Subsidiary hereby waives acceptance by the Agent and the Lenders of
the guaranty by the New Subsidiary upon the execution of this Agreement by the
New Subsidiary.

4. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

5. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Agent, for the benefit of the
Lenders, has caused the same to be accepted by its authorized officer, as of the
day and year first above written.

 

    [NEW SUBSIDIARY]         by  

 

  Name:   Title: Acknowledged and accepted:     CREDIT SUISSE AG, as Agent
        by  

 

  Name:   Title:         by  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

BORROWING REQUEST

Credit Suisse AG,

    as Agent for the Lenders referred to below

One Madison Avenue

New York, NY 10010

Attention: Agency Group

Fax: (212) 322-2291

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of February 14, 2011, among
TransDigm Inc., a Delaware corporation (the “Borrower”), TransDigm Group
Incorporated, a Delaware corporation, the subsidiaries of the Borrower from time
to time party thereto, the Lenders parties thereto, and Credit Suisse AG, as
administrative agent and collateral agent for the Lenders (in such capacities,
the “Agent”) (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”). Terms defined in the Credit Agreement are used herein
with the same meanings.

The undersigned hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Borrowing is requested to be
made:

 

(A)    Date of Borrowing   

 

      (which shall be a Business Day)       (B)    Principal Amount of Borrowing
  

 

   (C)    Class of Borrowing 1   

 

   (D)    Type of Borrowing 2   

 

   (E)    Interest Period and the last day thereof 3   

 

   (F)    Account Number and Location   

 

  

 

1

Specify a Term Borrowing or Incremental Term Borrowing.

2

Specify a LIBO Rate Borrowing or an ABR Borrowing.

3

The initial Interest Period applicable to a LIBO Rate Borrowing shall be subject
to the definition of “Interest Period”.



--------------------------------------------------------------------------------

TRANSDIGM INC.         By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF]

TERM LOAN NOTE

 

$[    ]    New York, New York    [—],  20[——]

FOR VALUE RECEIVED, the undersigned, TRANSDIGM INC., a Delaware corporation (the
“Borrower”), hereby promises to pay to [ ] (the “Lender”) or its registered
assigns, at the office of Credit Suisse AG (the “Agent”) at One Madison Avenue,
New York, New York 10010, on the dates and in the amounts set forth in the
Credit Agreement dated as of February 14, 2011 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, TransDigm Group Incorporated, a Delaware corporation, the
subsidiaries of the Borrower from time to time party thereto, the lenders from
time to time party thereto and the Agent, in lawful money of the United States
of America in immediately available funds, the aggregate unpaid principal amount
of all Term Loans made by the Lender to the Borrower pursuant to the Credit
Agreement and to pay interest from the date of such Term Loans on the principal
amount thereof from time to time outstanding, in like funds, at said office, at
the rate or rates per annum and payable on the dates provided in the Credit
Agreement. Terms used but not defined herein shall have the meanings assigned to
them in the Credit Agreement.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from the due dates at a rate or
rates provided in the Credit Agreement.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All borrowings evidenced by this promissory note and all payments and
prepayments of the principal hereof and interest hereon and the respective dates
thereof shall be endorsed by the holder hereof on the schedules attached hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof, or otherwise recorded by such holder in its
internal records; provided, however, that the failure of the holder hereof to
make such a notation or any error in such notation shall not affect the
obligations of the Borrower under this Note.

This promissory note is one of the promissory notes referred to in the Credit
Agreement that, among other things, contains provisions for the acceleration of
the maturity hereof upon the happening of certain events, for optional and
mandatory prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified. This promissory note is
entitled to the benefit of the Credit Agreement and is guaranteed and secured as
provided therein and in the other Loan Documents referred to in the Credit
Agreement. THIS PROMISSORY NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

TRANSDIGM INC.         By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule A to Term Loan Note

LOANS, CONVERSIONS, AND REPAYMENTS OF ABR LOANS

 

Date

  Amount of
ABR Loans     Amount
Converted
to ABR
Loans     Amount of
Principal of
ABR Loans
Repaid     Amount of
ABR  Loans
Converted
to LIBO
Rate Loans     Unpaid
Principal
Balance  of
ABR Loans     Notation
Made By                                                                        
                                                                               
                                                                 



--------------------------------------------------------------------------------

Schedule B to Term Loan Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF LIBO RATE LOANS

 

Date

  Amount  of
LIBO
Rate
Loans     Amount
Converted
to  LIBO
Rate Loans     Interest
Period and
Adjusted
LIBO
With
Respect
Thereto     Amount of
Principal
of  LIBO
Rate
Loans
Repaid     Amount of
LIBO Rate
Loans
Converted
to ABR
Loans     Unpaid
Principal
Balance of
LIBO
Rate
Loans     Notation
Made
By                                                                              
                                                                               
                                                                               
 



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF]

CLOSING DATE CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFY AS FOLLOWS:

1. I am the chief financial officer of TransDigm Group Incorporated (“Holdings”)
and TransDigm Inc. (“Borrower”).

2. I have reviewed the terms of Article IV of the Credit Agreement dated as of
February 14, 2011 (the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), among the
Borrower, Holdings, the subsidiaries of the Borrower from time to time party
thereto, various financial institutions as Lenders (the “Lenders”), and Credit
Suisse AG, as Administrative Agent and Collateral Agent, and the definitions and
provisions contained in such Credit Agreement relating thereto, and I have made,
or have caused to be made under my supervision, such examination or
investigation as is necessary to enable me to express an informed opinion as to
the matters referred to herein.

3. Based upon my review and examination described in paragraph 2 above, I
certify, on behalf of Borrower, that as of the date hereof:

(i) At the time of and immediately after giving effect to the making of the
Loans on the Closing Date and the use of the proceeds thereof, (a) the
representations and warranties set forth in Article III of the Credit Agreement
and in each other Loan Document shall be true and correct in all material
respects; provided that, in each case, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof and (b) no Event of Default or
Default shall have occurred and be continuing.

(ii) After giving effect to the Transactions and the other transactions
contemplated by the Credit Agreement, Holdings, the Borrower and the
Subsidiaries shall not have any outstanding Indebtedness or preferred stock
other than (a) the Indebtedness under the Credit Agreement, (b) Indebtedness
under the Existing Credit Agreement in an aggregate principal amount not to
exceed $245,000,000, (c) the Existing Notes in an aggregate principal amount not
to exceed $1,600,000,000 and (d) Indebtedness set forth on Schedule 1.01(d) of
the Credit Agreement.

4. Attached hereto as Annex A are true, complete and correct copies of the
Historical Financial Statements.

The foregoing certifications are made and delivered as of February 14, 2011.

[Remainder of page left intentionally blank]



--------------------------------------------------------------------------------

TRANSDIGM INC.

TRANSDIGM GROUP INCORPORATED

 

Name: Greg Rufus Title: Chief Financial Officer, Executive Vice President and
Secretary



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF]

SOLVENCY CERTIFICATE

TRANSDIGM GROUP INCORPORATED

THIS SOLVENCY CERTIFICATE (this “Certificate”) is delivered in connection with,
and pursuant to Section 4.01 of, the Credit Agreement dated as of February 14,
2011 (the “Credit Agreement”), among TransDigm Inc., a Delaware corporation (the
“Borrower”), TransDigm Group Incorporated, a Delaware corporation (“Holdings”),
the subsidiaries of the Borrower from time to time party thereto, various
financial institutions as Lenders (the “Lenders”), and Credit Suisse AG, as
Administrative Agent and Collateral Agent. Capitalized terms used herein and not
defined shall have the meanings attributed to them in the Credit Agreement.

The undersigned Financial Officer of Holdings hereby certifies on behalf of
Holdings, the Borrower and its Subsidiaries, in his corporate capacity as Chief
Financial Officer and not his individual capacity, to the solvency of Holdings,
the Borrower and its Subsidiaries on consolidated basis after giving effect to
the consummation of the Transactions contemplated to occur on the Closing Date
and further certifies as follows.

 

  1. The undersigned, Greg Rufus, is the duly qualified and acting Chief
Financial Officer of Holdings and in such capacity is the senior financial
officer of Holdings and has the responsibility for the management of Holdings’s
financial affairs. The undersigned is familiar with Holdings’s and its
Subsidiaries’ financial and accounting matters and the terms and conditions of
the financings proposed to be arranged pursuant to the Credit Agreement and the
Transactions proposed to be consummated on the Closing Date.

 

  2. The undersigned has carefully reviewed the contents of this Certificate and
all other information and documentation that the undersigned has determined is
reasonably necessary to make the statements contained in this Certificate. The
statements made herein are made in good faith and are based upon the personal
knowledge of the undersigned, or upon reports and other information given to the
undersigned by supervisory personnel of Holdings and its Subsidiaries having
responsibility for the reports and the information given, and who, in the
opinion of the undersigned, are reliable and entitled to be relied upon.

Based on the foregoing, the undersigned hereby certifies that immediately after
giving effect to the consummation of the Transactions contemplated to occur on
the Closing Date:

 

  1.

The fair value of the assets of the Loan Parties on a consolidated basis, at
fair valuation, will exceed the debts and liabilities, direct,



--------------------------------------------------------------------------------

 

subordinated, contingent or otherwise, of the Loan Parties on a consolidated
basis.

 

  2. The present fair saleable value of the property of the Loan Parties on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Loan Parties on a consolidated basis on their
debts and other liabilities, direct, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured.

 

  3. The Loan Parties on a consolidated basis will be able to pay their debts
and liabilities, direct, subordinated, contingent or otherwise, as such debts
and liabilities become absolute and matured.

 

  4. The Loan Parties on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the date
hereof.

[Remainder of page left intentionally blank]



--------------------------------------------------------------------------------

EXHIBIT H

The undersigned understands that the Lenders and the Agent are relying upon the
foregoing statements in this Certificate in connection with the consummation of
the Transactions.

Executed as of February 14, 2011.

 

 

Name: Gregory Rufus Title: Executive Vice President, Chief Financial Officer and
Secretary